EXECUTION VERSION

EXHIBIT 10.53

CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT REQUEST PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. THE OMITTED CONFIDENTIAL INFORMATION APPEARS ON THIRTEEN (13) PAGES
OF THIS EXHIBIT

 

--------------------------------------------------------------------------------

LOAN AGREEMENT

dated as of February 12, 2007

between

AIRTRAN AIRWAYS, INC., as Borrower,

THE PARTIES IDENTIFIED IN SCHEDULE 1 HERETO AS LENDERS, as Lenders,

and

WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION,

in its individual capacity

 

--------------------------------------------------------------------------------

Six (6) Boeing model 737-7BD aircraft

each equipped with

Two (2) CFM International model CFM56-7B20 engines

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

    DEFINITIONS AND CONSTRUCTION    1

2.

    SECURED LOANS; CLOSING    1   2.1      MAKING OF LOANS; CREATION OF
MORTGAGES; ISSUANCE OF EQUIPMENT NOTES.    1   2.2      PROCEDURE FOR FUNDING OF
SECURED LOANS.    2   2.3      TERMS OF REPAYMENT.    4   2.4      CLOSING;
FUNDS; NO SET-OFF.    5   2.5      EVENTS OF DEFAULT.    5   2.6      NO WINGLET
NOTICE; POST-CLOSING WINGLET FUNDING.    6

3.

    CLOSING CONDITIONS    7   3.1      CONDITIONS TO EACH LENDER’S OBLIGATIONS.
   7   3.2      CONDITIONS TO BORROWER’S OBLIGATIONS.    11   3.3     
POST-REGISTRATION OPINION.    11

4.

    FEES AND COSTS    11   4.1      TRANSACTION EXPENSES.    11   4.2     
UPFRONT FEE.    11   4.3      COMMITMENT FEE.    12   4.4      INCREASED
COSTS/CAPITAL ADEQUACY    12   4.5      PAST DUE INTEREST.    14

5.

    REPRESENTATIONS AND WARRANTIES    14   5.1      BORROWER’S REPRESENTATIONS
AND WARRANTIES.    14   5.2      WFB’S REPRESENTATIONS AND WARRANTIES.    18  
5.3      LENDER’S REPRESENTATIONS AND WARRANTIES.    20

6.

    LENDER COVENANTS    20   6.1      WITHHOLDING TAXES.    21   6.2     
COMPLIANCE.    21   6.3      RECOGNITION OF RIGHTS IN CERTAIN ENGINES.    21  
6.4      QUIET ENJOYMENT.    21

7.

    ASSIGNMENT OR TRANSFER OF INTEREST; JUNIOR LOANS; SALE-LEASEBACKS;
TERMINATION OF CROSS-COLLATERALIZATION AND CROSS-DEFAULT    21   7.1     
LENDERS.    22   7.2      EFFECT OF TRANSFER; COSTS.    23   7.3      JUNIOR
LOANS.    23   7.4      SALE-LEASEBACK TRANSACTION.    24   7.5      TERMINATION
OF CROSS-COLLATERALIZATION AND CROSS-DEFAULTS.    25

8.

    CONFIDENTIALITY    26

9.

    INDEMNIFICATION AND EXPENSES    27   9.1      GENERAL INDEMNITY.    27   9.2
     EXPENSES.    31   9.3      GENERAL TAX INDEMNITY.    31   9.4     
PAYMENTS.    41   9.5      INTEREST.    42   9.6      BENEFIT OF INDEMNITIES.   
42

10.

    INTENTIONALLY OMITTED.    42

 

i



--------------------------------------------------------------------------------

11.     MISCELLANEOUS    42   11.1      AMENDMENTS.    42   11.2     
SEVERABILITY.    42   11.3      SURVIVAL.    43   11.4      REPRODUCTION OF
DOCUMENTS.    43   11.5      COUNTERPARTS.    43   11.6      NO WAIVER.    43  
11.7      NOTICES.    43   11.8      GOVERNING LAW; SUBMISSION TO JURISDICTION;
VENUE.    44   11.9      THIRD-PARTY BENEFICIARY.    45   11.1      ENTIRE
AGREEMENT.    45   11.11      FURTHER ASSURANCES.    45   11.12      SECTION
1110.    46   11.13      REGISTRATIONS WITH INTERNATIONAL REGISTRY.    46

 

ANNEX A – DEFINITIONS

EXHIBIT A – FORM OF MORTGAGE

EXHIBIT B – FORM OF DRAWDOWN NOTICE

EXHIBIT C – FORM OF TRANSFER CERTIFICATE

EXHIBIT D – FORM OF HOLDINGS GUARANTEE

SCHEDULE 1 – ACCOUNTS ADDRESSES

SCHEDULE 2 – COMMITMENTS; TRANSACTION EXPENSES LIMIT

SCHEDULE 3 – PERMITTED COUNTRIES

SCHEDULE 4 – SCHEDULED DELIVERY MONTHS

SCHEDULE 5A – AMORTIZATION SCHEDULE (WINGLETS)

SCHEDULE 5B – AMORTIZATION SCHEDULE (NO WINGLETS)

 

ii



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT (this “Agreement”) is entered into as of February 12, 2007
among (a) AIRTRAN AIRWAYS, INC. (“Borrower”), a Delaware corporation, (b) THE
PARTIES IDENTIFIED IN SCHEDULE 1 HERETO AS LENDERS (the “Lenders”) and (c) WELLS
FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, a national banking association, in
its individual capacity (“WFB”).

RECITALS

A. Borrower and Airframe Manufacturer have entered into the Purchase Agreement,
pursuant to which Airframe Manufacturer agreed to manufacture and sell to
Borrower, and Borrower agreed to purchase and take delivery of, among other
things, six (6) Boeing model 737-7BD aircraft, each equipped with two (2) CFM
International model CFM56-7B20 engines, to be delivered in the Scheduled
Delivery Months (the “Aircraft”).

B. To enable Borrower to purchase and take delivery of each of the Aircraft on
the applicable Delivery Dates, Borrower desires to borrow from Lenders, and
Lenders desire to lend to Borrower, a portion of the purchase price of each of
the Aircraft.

C. The parties to this Agreement wish to set forth in this Agreement the terms
and conditions upon and subject to which the foregoing transactions shall be
effected.

The parties hereto agree as follows:

1. DEFINITIONS AND CONSTRUCTION

The terms defined in Annex A, when capitalized as in Annex A, have the same
meanings when used in this Agreement. Annex A also contains rules of usage that
control construction in this Agreement.

2. SECURED LOANS; CLOSING

 

  2.1 Making of Loans; Creation of Mortgages; Issuance of Equipment Notes.

In respect of each Aircraft and subject to the terms and conditions of this
Agreement, on the applicable Delivery Date of each Aircraft (each such date a
“Closing Date”):

(a) each Lender severally agrees to make a secured loan to Borrower in the
amount of such Lender’s Commitment for such Aircraft;

(b) WFB, in its individual capacity and as a mortgagee, and Borrower shall enter
into the Mortgage in respect of such Aircraft; and

(c) pursuant to Section 2 of such Mortgage, Borrower shall issue an Equipment
Note to each Lender having a Commitment for such Aircraft, dated the Applicable
Closing Date, for an aggregate principal amount equal to the amount of the
secured loan made by such Lender on such date.

 

1



--------------------------------------------------------------------------------

No Closing Date for any Aircraft shall occur after the Commitment Termination
Date.

If any Lender shall default in its obligation to make the amount of its
Commitment available pursuant to this Article 2 in respect of any Aircraft,
except as provided below in this Section 2.1 with respect to the relevant
Initial Lenders, no other Lender shall have an obligation to increase the amount
of its Commitment for such Aircraft and, notwithstanding the further provisions
of this paragraph, the obligations of the non-defaulting Lenders shall remain
subject to the terms and conditions set forth in this Agreement. If a Lender to
whom an Initial Lender has transferred its Commitment in whole or in part
pursuant to Section 7.1 with respect to an Aircraft fails to perform its
obligation to make a secured loan on an Applicable Closing Date, such Initial
Lender shall be obligated to make a secured loan or additional secured loan, as
the case may be, on such Applicable Closing Date in an amount equal to the
amount of the secured loan that such Lender was so obligated to, but did not,
make; provided, this sentence shall not apply if Borrower has elected to approve
(acting in its sole discretion and without any obligation to do so) in writing
any such Lender to whom an Initial Lender has so transferred its Commitment. In
the event that the preceding sentence is applicable and such Initial Lender is
obligated to make a secured loan or additional secured loan (as the case may
be), the Commitment of the Initial Lender shall be increased by the amount of
such secured loan or additional secured loan (as the case may be), and the
Commitment of the affected Lender shall be reduced by an equivalent amount,
effective on the Applicable Closing Date. In the circumstances of the second
preceding sentence, such Lender shall be liable to such Initial Lender (but not
Borrower) for any damages attributable to its failure to make the secured loan
in question which was made, instead, by such Initial Lender.

 

  2.2 Procedure for Funding of Secured Loans.

(a) Notice of Scheduled Delivery Date. In the case of each Aircraft, Borrower
agrees to give each Applicable Lender, the Applicable Mortgagee and SkyBlue
Capital LLC written notice or telephonic notice (to be confirmed promptly in
writing) of the date such Aircraft is scheduled to be delivered (the “Scheduled
Delivery Date”) so that such notice is received by each such Lender not later
than 4:30 p.m., New York City time, on the tenth (10th) day prior to the
Scheduled Delivery Date. Borrower undertakes to promptly notify each such Lender
of any amendment or change in the Scheduled Delivery Date.

(b) Drawdown Notice. No later than 10:00 a.m., New York City time, on the third
(3rd) Business Day prior to the Scheduled Delivery Date for any Aircraft, each
Applicable Lender, the Applicable Mortgagee and SkyBlue Capital LLC shall
receive the Drawdown Notice from Borrower in respect of such Aircraft, receipt
of which shall, subject to the conditions contained in this Agreement, oblige
Borrower to borrow an amount equal to the Commitment for such Aircraft (or such
lesser amount specified in such Drawdown Notice) on the date stated and on the
terms herein contained.

 

2



--------------------------------------------------------------------------------

(c) Disbursement of Funds. In the case of each Aircraft, each Applicable Lender
agrees, subject to the terms and conditions of this Agreement, to make its
Commitment for such Aircraft available for disbursement to or on behalf of
Borrower, in each case in immediately available funds by 11:00 a.m., New York
City time, on the Scheduled Delivery Date for such Aircraft in the amount set
out in the Drawdown Notice. In order to facilitate the timely closing of the
transactions contemplated hereby, for any Aircraft, Borrower, by delivery of the
Drawdown Notice to the Applicable Lenders, irrevocably instructs, subject to its
rights to postpone under Section 2.2(d) below, such Lenders to wire transfer
(for receipt by no later than 11:00 a.m. New York City time) on the Scheduled
Delivery Date for such Aircraft its Commitment for such Aircraft by the wiring
of immediately available funds (reference: AirTran N    AT) to the account of
WFB specified in Schedule 1 hereto (the “Account”). The funds so paid by each
such Lender (the “Deposit”) into the Account for any Aircraft are to be held by
WFB for account of such Lender. Upon the fulfillment (as determined by each
Applicable Lender acting reasonably) (or waiver) of the conditions precedent set
forth in Section 3 hereof in respect of the Applicable Aircraft, each such
Lender shall instruct WFB to disburse the Deposit for application of its
Commitment for such Aircraft.

(d) Postponement of Scheduled Delivery Date.

(1) Borrower may in the case of each Aircraft change or postpone (to a specified
date not later than the Commitment Termination Date) the Scheduled Delivery Date
for such Aircraft by telephonic notice (to be confirmed promptly in writing) to
each Applicable Lender, provided such notice (specifying the new Delivery Date,
if any) is received by such Lenders not later than 4:30 p.m. on such Scheduled
Delivery Date being postponed (the “Postponement Notice”). If the revised
Scheduled Delivery Date specified in the Postponement Notice is a date after a
date specified in clause (x) or (z) of the definition of “Cutoff Date” set forth
in Section 2.2(d)(4) hereof, then such revised Scheduled Delivery Date shall be
deemed the “Scheduled Delivery Date” for such Aircraft for all purposes of the
Applicable Operative Agreements.

(2) If the Scheduled Delivery Date for an Aircraft is postponed and the Deposit
has been paid by the Lenders into the Account, then the Deposit for such
Aircraft will, pending any return contemplated by Section 2.2(d)(4) below, be
invested, together with earnings thereon, and reinvested by WFB at the sole
direction, for the account, and at the risk of Borrower in an overnight
investment selected by Borrower and acceptable to WFB (acting reasonably and in
good faith). Upon Borrower’s oral (to be confirmed in writing) instructions,
earnings on any such investments shall be applied to Borrower’s payment
obligations to each Lender under Section 2.2(d)(3)(ii) to the extent of such
earnings.

(3) If the Scheduled Delivery Date for an Aircraft is postponed and the Deposit
has been paid by the Lenders into the Account, then Borrower shall pay interest
hereunder to each Lender on the amount of its Deposit for the period from and
including the original Scheduled Delivery Date for such Aircraft to but
excluding the earlier of (i) the actual Delivery Date for such Aircraft,
(ii) the

 

3



--------------------------------------------------------------------------------

Cutoff Date (as defined below) or (iii) the date of return of the Deposit to
such Lender pursuant to clause (4) below if such amounts are received by such
Lender before 11:00 a.m. on such date (and if such amounts are received by such
Lender after 11:00 a.m., the next succeeding Business Day). For each Lender,
such interest shall accrue on the amount of such Lender’s Deposit at the
applicable Debt Rate. Interest on the Deposit accrued pursuant to the preceding
sentence shall (i) if accrued to the Delivery Date for such Aircraft, be paid on
the first Payment Date following such delivery and (ii) if accrued to the Cutoff
Date, be due and payable to each Lender on such date.

(4) If for any reason, other than the failure of any Lender to comply with the
terms hereof, the Scheduled Delivery Date for an Aircraft is postponed beyond
the earliest of (x) three Business Days after the Scheduled Delivery Date for
such Aircraft, (y) the Commitment Termination Date or (z) such earlier date as
Borrower shall specify (the “Cutoff Date”), then each such Lender shall cancel,
terminate or otherwise unwind its funding arrangements made in the London
interbank market or otherwise to fund its Commitment on the Scheduled Delivery
Date for such Aircraft, and such Lender shall notify WFB thereof, and WFB shall
return its Commitment for such Aircraft to it, subject, however, to such
Lender’s continuing commitment to fund as provided herein.

(5) In the event of the occurrence of the events described in Section 2.2(c) or
clause (4) above, Borrower agrees to pay each Lender promptly (but in any event
within three (3) Business Days of the relevant Cutoff Date) (i) as compensation
for the cancellation or termination of its Commitment for any Aircraft, an
amount of liquidated damages equal to any loss incurred in connection with the
unwinding or liquidating of any deposits or funding or financing arrangement
with its funding source and (ii) without duplication of the amounts covered by
the preceding clause (i) or to be paid pursuant to Section 4.1 hereof, the
reasonable out-of-pocket costs and expenses of such Lender (including, without
limitation, reasonable legal costs and expenses) incurred by such Lender in
respect of such cancellation or termination to the extent described in the
definition of Transaction Expenses.

(e) Prospective International Interest. Prior to the Scheduled Delivery Date of
any Aircraft, a Prospective International Interest in the Airframe and each
Engine relating to such Aircraft in the name of the Applicable Mortgagee shall
have been duly registered on the International Registry with respect to the
Mortgage with respect to such Airframe and Engines.

 

  2.3 Terms of Repayment.

(1) On each Payment Date, Borrower shall make payments to the Applicable
Mortgagee on each Applicable Equipment Note of principal scheduled to be paid
thereon on such date in accordance with the amortization schedule attached
thereto and accrued interest due and payable on such Equipment Note on such
date. The amortization schedules in the aggregate determined for all

 

4



--------------------------------------------------------------------------------

Applicable Equipment Notes issued in respect of any Aircraft shall be calculated
by reference to Schedule 5A (if winglets are financed) or Schedule 5B (if
winglets are financed) attached hereto. In respect of the amortization schedule
for any particular Equipment Note issued in respect of any Aircraft, the
payments due on any Payment Date set forth on such amortization schedule shall
be pro rated based on the ratio by which the Original Amount of such Equipment
Note bears to the aggregate Original Amount of all of the Applicable Equipment
Notes. For the avoidance of doubt, the aggregate principal amount payable at any
time under all Equipment Notes issued in respect of a single Aircraft shall be
equal to the amount which would be required to be paid had a single Equipment
Note complying with the requirements of this Section 2.3(1) been issued.

Interest on each Applicable Equipment Note will accrue at the Debt Rate for such
Equipment Note (calculated on the basis of a year of 360 days and actual number
of days elapsed), and be payable on each Payment Date. The interest payable on
each Payment Date for any Applicable Equipment Note shall include interest
accrued during the Interest Period ending on such Payment Date.

(2) Except as otherwise provided in the Applicable Mortgage, each payment of
principal and interest received by the Applicable Mortgagee in respect of an
Applicable Equipment Note shall be applied: first, to pay amounts due hereunder
or under the Applicable Mortgage other than as specified in the following
clauses, second, to pay accrued interest on such Applicable Equipment Note (as
well as any interest on any overdue amount) to the date of such payment, third,
to pay the principal of such Applicable Equipment Note then due, and fourth, the
balance, if any, remaining thereafter, to pay installments of the principal of
such Applicable Equipment Note remaining unpaid in the inverse order of their
maturity.

 

  2.4 Closing; Funds; No Set-Off.

(a) Location. Each closing of the Transactions shall take place on the
Applicable Closing Date at the offices of Smith, Gambrell & Russell, LLP,
Promenade II, Suite 3100, 1230 Peachtree Street, N.E., Atlanta, Georgia 30309
(the “Closing”), with a set of Operative Agreements relating to such Closing
also being delivered in New York City, New York.

(b) Funds; No Set-Off. All payments by Borrower pursuant to this Section 2 and
on any Equipment Note whether on account of principal, interest, LIBOR Breakage
Amount, fees or otherwise shall be made in immediately available funds without
set-off, counterclaim or defense to the account of the Applicable Mortgagee as
set forth in Schedule 1 hereto.

 

  2.5 Events of Default.

If an Event of Default as defined in any Mortgage (or, prior to the date of
execution and delivery of any Mortgage, the form of Mortgage attached hereto as
Exhibit A) shall have

 

5



--------------------------------------------------------------------------------

occurred and be continuing, Lenders holding a majority of the Commitments in
respect of any Aircraft may, by written notice to Borrower, cancel such
Commitments, and upon such notice, such Commitments shall be cancelled and of no
further effect. If an Event of Default under Section 5.1(e), (f) or (g) under
any Mortgage (or form of Mortgage) shall have occurred and be continuing, the
Commitments shall automatically, without any action or notice, be cancelled and
of no further effect.

 

  2.6 No Winglet Notice; Post-Closing Winglet Funding.

(a) No Winglet Notice. In respect of any Aircraft, at any time (but in no event
later than five (5) Business Days prior to the Scheduled Delivery Date in
respect of such Aircraft) Borrower may deliver written notice to the Applicable
Lenders of Borrower’s intent not to finance the acquisition of winglets for
installation on such Aircraft (the “No Winglet Notice”), in which case the
Commitment for such Aircraft shall be adjusted as provided in Schedule 2 hereof
and if such notice shall specify that such Commitment is to be permanently
reduced, the Commitment Fee from and after the date on which the Applicable
Lenders receive such notice shall be calculated based on the adjusted Commitment
for such Aircraft. The Borrower shall furnish the No Winglet Notice if the
Applicable Aircraft does not have installed thereon winglets.

(b) Post-Closing Winglet Funding. If, in respect of any Aircraft, Borrower
delivers a No Winglet Notice (which did not specify a permanent reduction of
Commitment) and, within six (6) months following the Applicable Closing Date,
installs winglets on such Aircraft, the Applicable Lenders shall, subject to the
terms of this Section 2.6(b), make an additional secured loan (pro rata
according to the respective Commitment of the Applicable Lenders in respect of
such Aircraft) in an amount equal to the Winglet Amount upon five (5) Business
Days’ irrevocable written notice from Borrower requesting such additional
secured loan (the “Winglet Loan Request”). A Winglet Loan Request may not be
issued later than one (1) month following the installation of the related
winglets and shall certify that winglets have bee installed on the Applicable
Aircraft. Interest on the Winglet Amount will accrue at the Special Debt Rate
(calculated on the basis of a year of 360 days and actual number of days
elapsed) from and after the date the Applicable Lenders make the additional
secured loan under this Section 2.6(b) to but excluding the first Payment Date
following the making of such additional secured loan, which interest will be
payable on such first Payment Date. From and after such first Payment Date, the
principal payment amounts set forth on the amortization schedules to the
Equipment Notes in respect of such Aircraft shall be adjusted upwards on a pro
rata basis to reflect an Original Amount equal to the Lender’s respective
Commitments as provided in Schedule 2 hereof calculated as though Schedule 5A
governed such Equipment Notes. In connection with any borrowing of the Winglet
Amount pursuant to this Section 2.6(b) and as a condition thereto, Borrower
shall deliver to each Applicable Lender an allonge duly executed and delivered
by Borrower to such Lender’s Equipment Note evidencing the lending of the
Winglet Amount (or pro rata share thereof) by such Lender, the interest rate
thereon and the amortization thereof (or, at the Applicable Lender’s request,
its Equipment Note shall be appropriately amended and restated to take into
account the Winglet Amount loan). The Winglet Amount associated with any
Aircraft may not be borrowed if (x) the related Equipment Notes

 

6



--------------------------------------------------------------------------------

have been prepaid or (y) an Event of Default has occurred and is continuing. If
for any reason, other than the failure of any Lender to comply with the terms
hereof, a loan in respect of a Winglet Amount is not made on the date indicated
in the Winglet Loan Request, Borrower agrees to indemnify each Lender on demand
for any damages associated with the unwinding or liquidation of deposits or
funding or financing arrangements with its funding source. At such time as any
Lender shall advance the Winglet Amount (or pro rated amount thereof) associated
with any Aircraft as provided in this Section 2.6(b), Borrower shall pay to such
Lender the up-front fee associated with such advance as provided in the Upfront
Fee Letter.

3. CLOSING CONDITIONS

 

  3.1 Conditions to each Lender’s Obligations.

Each Lender’s obligation to make the secured loan described in Section 2.1(a)
and to participate in the Transactions with respect to an Aircraft as to which
it holds a Commitment, is subject to the fulfillment (or such Lender’s waiver)
before or on the Applicable Closing Date, of the following conditions:

(a) Equipment Notes. Borrower tenders to such Lender the Applicable Equipment
Notes duly completed, executed, authenticated and delivered.

(b) Delivery of Documents. Such Lender receives executed counterparts of the
following documents in respect of the Applicable Aircraft and such counterparts
(x) have been duly authorized, executed, and delivered by the parties thereto,
(y) are in full force and effect and (z) are in form and substance reasonably
satisfactory to such Lender:

(1) the Mortgage, duly completed;

(2) the Holdings Guarantee;

(3) the broker’s report and insurance certificates required by Section 4.6 of
the Mortgage;

(4) the Consent and Agreement, the Engine Consent and Agreement and the GEES
Acknowledgment and Agreement;

(5) the Bills of Sale;

(6) (aa) (x) a copy of Borrower’s certificate of incorporation, by-laws, and
resolutions, in each case certified by the Secretary or an Assistant Secretary
of Borrower, duly authorizing Borrower’s execution, delivery, and performance of
the Applicable Operative Agreements to which it is party required to be executed
and delivered by Borrower on or before the Applicable Closing Date in accordance
with the provisions hereof and thereof; (y) incumbency certificate of Borrower
as to the person(s) authorized to execute and deliver the Applicable Operative
Agreements on its behalf; and (z) good-standing certificate for Borrower for
Delaware and Florida;

 

7



--------------------------------------------------------------------------------

(bb) (x) a copy of Holdings’ articles of incorporation, by-laws, and
resolutions, in each case certified by the Secretary or an Assistant Secretary
of Holdings, duly authorizing Holdings’ execution, delivery, and performance of
the Holdings Guarantee to be executed and delivered by Holdings on or before the
Applicable Closing Date in accordance with the provisions hereof and thereof;
(y) incumbency certificate of Holdings as to the person(s) authorized to execute
and deliver the Holdings Guarantee on its behalf; and (z) good-standing
certificate for Holdings for Nevada;

(cc) an incumbency certificate of WFB as to the person(s) authorized to execute
and deliver the Applicable Operative Agreements on behalf of WFB (in its
individual capacity and as the Applicable Mortgagee), and (2) a copy of WFB’s
certificate of incorporation, by-laws, and general authorizing resolution of the
board of directors (or executive committee) or other satisfactory evidence of
authorization, certified as of the Applicable Closing Date by the Secretary or
Assistant or Attesting Secretary of WFB, which authorize WFB’s execution,
delivery, and performance of the Applicable Operative Agreements to which it is
a party (in its individual capacity and as the Applicable Mortgagee); and

(dd) such other documents and information relating to Borower, Holdings and WFB
that will permit such Lender to satisfy its “KYC” obligations;

(7) Officer’s Certificate of WFB, dated as of the Applicable Closing Date,
stating that its representations and warranties in its individual capacity and
as the Applicable Mortgagee in the Applicable Operative Agreements are true and
correct as of the Applicable Closing Date (or, to the extent that any such
representation and warranty expressly relates to an earlier date, true and
correct as of such earlier date);

(8) (aa) Officer’s Certificate of Borrower, dated as of the Applicable Closing
Date, stating that its representations and warranties in this Agreement are true
and correct as of the Applicable Closing Date (or, to the extent that any such
representation and warranty expressly relates to an earlier date, true and
correct as of such earlier date); and

(bb) Officer’s Certificate of Holdings, dated as of the Applicable Closing Date,
stating that its representations and warranties in the Holdings Guarantee are
true and correct as of the Applicable Closing Date (or, to the extent that any
such representation and warranty expressly relates to an earlier date, true and
correct as of such earlier date);

(9) Copies of the applicable warranty provisions of the Purchase Agreement and
the GTA assigned to the Applicable Mortgagee pursuant to Granting Clause (2) of
the Applicable Mortgage, certified by an Officer of Borrower;

 

8



--------------------------------------------------------------------------------

(10) the Financing Statements;

(11) the following opinions of counsel, in each case in form and substance
reasonably acceptable to the Lenders and dated the Closing Date: (aa) an opinion
of Smith, Gambrell & Russell, LLP, special counsel to Borrower; (bb) an opinion
of Borrower’s Legal Department; (cc) an opinion of FAA Counsel; and (dd) an
opinion Vedder, Price, Kaufman & Kammholz, P.C., special New York counsel to the
Lenders;

(12) a copy of a duly-executed application for registration of the Aircraft with
the FAA in Borrower’s name;

(13) the Entry Point Filing Forms;

(14) a copy of the certificate of airworthiness issued in respect of the
Aircraft; and

(15) such other documents as a Lender may reasonably request.

(c) Perfected Security Interest. (1) After giving effect to the filing of the
FAA-Filed Documents and the Financing Statements, related to the Applicable
Aircraft, the Applicable Mortgagee shall have a duly-perfected first-priority
security interest in all of Borrower’s right, title, and interest in the
Applicable Aircraft and all other then-existing Collateral (as defined in the
Applicable Mortgage) subject only to Permitted Liens not of record. (2) The
Applicable Mortgagee’s International Interest in the Airframe and each Engine
associated with such Applicable Aircraft shall have been duly registered with
the International Registry (if a Prospective International Interest therein has
not theretofore been registered with the International Registry), subject to no
prior registered International Interest (or Prospective International Interest),
and the Applicable Mortgagee shall have received a copy of the “priority search
certificate” (as defined in the Regulations for the International Registry) as
to each such Airframe and Engine evidencing the same.

(d) Violation of Law. No change occurs after the date of this Agreement in any
applicable Law that makes it a violation of Law for (a) Borrower, Holdings, such
Lender or WFB (in its individual capacity and/or as the Applicable Mortgagee) to
execute, deliver, and perform the Applicable Operative Agreements to which any
of them is a party or (b) such Lender to make the loan contemplated to be made
by it pursuant to Section 2.1 or to realize the benefits of the security
afforded by the Applicable Mortgage.

(e) Representations, Warranties and Covenants. The representations and
warranties of each other party to this Agreement and the Applicable Mortgage
made, in each case, in any Applicable Operative Agreement to which it is a
party, and the representations and warranties of Holdings contained in the
Holdings Guarantee, are true and accurate in all material respects as of the
Applicable Closing Date (unless any such representation and warranty was made
with reference to a specified date, in which case such representation and
warranty was true and accurate as of such specified date), and each other party
to this Agreement and the Applicable Mortgage has performed and

 

9



--------------------------------------------------------------------------------

observed, in all material respects, all of its covenants, obligations, and
agreements in each Applicable Operative Agreement to which it is a party to be
observed or performed by it as of the Applicable Closing Date.

(f) No Event of Default. On the Applicable Closing Date, no Special Default or
Event of Default with respect to any Aircraft exists or would result from the
mortgaging of the Applicable Aircraft.

(g) No Event of Loss. No Event of Loss with respect to the Airframe or any
Engine related to the Applicable Aircraft has occurred, and no circumstance,
condition, act, or event has occurred that, with the giving of notice or lapse
of time, would give rise to or constitute an Event of Loss with respect to the
Airframe or any Engine related to the Applicable Aircraft.

(h) Title. Borrower has good and valid title (subject to filing and recordation
of the FAA Bill of Sale with the FAA) to the Applicable Aircraft, free and clear
of all Liens, except Permitted Liens not of record. The sale of the Airframe and
each Engine associated with the Applicable Aircraft as evidenced by the Aircraft
Bill of Sale therefor shall have been, or shall be in the process of being,
registered on the International Registry.

(i) Certification. The Applicable Aircraft has been duly certificated by the FAA
as to type and has (or, upon registration in Borrower’s name, will be eligible
for) an FAA airworthiness certificate.

(j) Section 1110. The Applicable Mortgagee is entitled to the benefits of
Section 1110 (as currently in effect) with respect to the right to take
possession of the Airframe and Engines related to the Applicable Aircraft as
provided in the Applicable Mortgage in the event of a case under Chapter 11 of
the Bankruptcy Code in which Borrower is a debtor.

(k) Filing. The FAA-Filed Documents related to the Applicable Aircraft are in
the process of being duly filed for recordation with the FAA in accordance with
the Transportation Code, and the Financing Statements related to the Applicable
Aircraft have been duly filed or are in the process of being duly filed in the
appropriate jurisdiction.

(l) No Proceedings. No action or proceeding has been instituted, nor is any
action threatened in writing, before any Government Entity, nor has any order,
judgment, or decree been issued or proposed to be issued by any Government
Entity, to set aside, restrain, enjoin, or prevent the completion and
consummation of any Applicable Operative Agreement or the Transactions related
to the Applicable Aircraft.

(m) Governmental Actions. All appropriate action required to have been taken
before the Applicable Closing Date by the FAA, or any other Government Entity of
the United States, in connection with the Transactions related to the Applicable
Aircraft has been taken, and all orders, permits, waivers, authorizations,
exemptions, and approvals of such entities required to be in effect on the
Applicable Closing Date in connection with the Transactions related to the
Applicable Aircraft have been issued.

 

10



--------------------------------------------------------------------------------

(n) No Materially Adverse Change. Since September 30, 2006, there has been no
materially adverse change in Borrower’s financial condition that is reasonably
likely to affect Borrower’s ability to perform its obligations under this
Agreement and the other Operative Agreements.

(o) Fees. The Applicable Mortgagee shall have received, on behalf of the
Lenders, the remaining balance of the Upfront Fee related to the Applicable
Aircraft and, if applicable, the accrued Commitment Fee.

 

  3.2 Conditions To Borrower’s Obligations.

For each Aircraft, it is hereby agreed that Borrower’s obligation to participate
in the Transactions with respect to such Aircraft is subject to the satisfaction
(or Borrower’s waiver), on or before the Applicable Closing Date, of the
conditions in this Section 3.2.

(a) Documents. Borrower receives (or has waived receipt of) (aa) executed
originals of the documents related to the Applicable Aircraft as described in
Section 3.1(b) and such documents are reasonably satisfactory to Borrower and
(bb) such other documents as Borrower may reasonably request from WFB or any
Lender, unless the failure to receive any such document is the result of any
action or inaction by Borrower.

(b) Other Conditions. Each of the conditions in Subsections (d), (e), (g), (h),
(i), (j), (k), (l) and (m) of Section 3.1 are satisfied or have been waived by
Borrower unless the failure of any such condition to be satisfied is the result
of any action or inaction by Borrower.

 

  3.3 Post-Registration Opinion.

Promptly after the registration of an Aircraft and the recordation of the
FAA-Filed Documents related to such Aircraft, Borrower will cause FAA Counsel to
deliver to Borrower, each Lender with respect to such Aircraft and to the
Applicable Mortgagee a favorable opinion or opinions addressed to each of them
with respect to such registration and recordation.

4. FEES AND COSTS

 

  4.1 Transaction Expenses.

As to each Aircraft, if the Transactions in respect of such Aircraft are
consummated, or do not close for any reason other than any Lender’s breach of
its obligations under Section 2 hereof, Borrower agrees to the pay the
Transaction Expenses related to such Aircraft subject to the limits set forth in
Section 2 of Schedule 2.

 

11



--------------------------------------------------------------------------------

  4.2 Upfront Fee.

In respect of each Aircraft, Borrower shall pay an amount equal to the Upfront
Fee in immediately available funds in accordance with the Upfront Fee Letter.

 

  4.3 Commitment Fee.

Borrower agrees to pay a Commitment Fee on account of the unutilized Commitment
for each Aircraft to the Applicable Mortgagee in arrears on the last Business
Day of each calendar quarter following the date of this Agreement, on the
Closing Date for such Aircraft and, if not theretofore utilized, on the
Commitment Termination Date. Such Commitment Fee shall be calculated on the
basis of a year of 360 days and actual number of days elapsed and shall accrue
from the date of this Agreement until the earlier of, for any such Aircraft, its
Closing Date and the Commitment Termination Date. The Commitment Fee shall be
payable by Borrower to the Applicable Mortgagee on the due date thereof in
immediately available funds no later than 11:00 a.m., New York City time, on
such date to the account of the Applicable Mortgagee on Schedule 1. The
Applicable Mortgagee shall promptly distribute such fee paid on account of the
Commitment for any Aircraft to the Lenders holding such Commitments, pro rata
based on such Commitments. The Commitment Fee in respect of an Aircraft shall
abate for any day that interest is accruing pursuant to Section 2.2(d)(3) on the
Deposit funded in respect of such Aircraft.

 

  4.4 Increased Costs/Capital Adequacy

(a) Borrower shall pay directly to each Lender from time to time such amounts as
such Lender may determine to be necessary to compensate such Lender for any
increase in costs that such Lender determines are attributable to its making or
maintaining of its Commitment or the loans evidenced by its Equipment Notes or
funding arrangements utilized in connection with such loans, or any reduction in
any amount receivable by such Lender hereunder in respect of any of Commitments,
such loans or such arrangements (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”), in either case
applicable to the period commencing sixty (60) days prior to Lender’s
notification thereof pursuant to Section 4.4(c) and resulting from any
Regulatory Change that:

(1) imposes any tax that is the functional equivalent of any reserve, special
deposit or similar requirement of the sort covered by clause (2) below; or

(2) imposes or modifies any reserve, special deposit or similar requirements
(including any Reserve Requirement) relating to any extensions of credit or
other assets of, or any deposits with or other liabilities of, such Lender, or
any such obligations; or

(3) imposes any other condition affecting this Agreement or its Equipment Notes
(or any of such extensions of credit or liabilities) or any such obligation.

(b) Without limiting the effect of the foregoing provisions of this Section 4.4
(but without duplication), Borrower shall pay directly to each Lender from time
to time on request such amounts as such Lender shall determine to be necessary
to compensate such Lender (or, without duplication, the holding company of which
such Lender is a

 

12



--------------------------------------------------------------------------------

subsidiary) for any increase in costs that are attributable to the maintenance
by such Lender (or any lending office or such holding company), pursuant to any
law or regulation or any interpretation, directive or request (whether or not
having the force of law and whether or not failure to comply therewith would be
unlawful so long as compliance therewith is standard banking practice in the
relevant jurisdiction) of any court or governmental or monetary authority
following (i) any Regulatory Change or (ii) implementing any risk-based capital
guideline or other similar requirement issued by any government or governmental
or supervisory authority at the national level (including the implementation of
the capital guidelines commonly known as Basle II), of capital in respect of its
Commitments or Equipment Notes or funding arrangements utilized in connection
with the Equipment Notes. Such compensation shall include, without limitation,
an amount equal to any reduction of the rate of return on assets or equity of
such Lender (or any lending office or such bank holding company) would have
achieved but for such law, regulation, interpretation, directive or request, but
shall be limited to any such increase in costs or reductions attributable for
the period commencing sixty (60) days prior to Lender’s notification thereof
pursuant to Section 4.4(c).

(c) Each Lender shall notify Borrower of any event occurring after the date of
this Agreement entitling such Lender to compensation under paragraph (a) or
(b) of this Section 4.4 as promptly as practicable following its actual
knowledge thereof. Each Lender will use commercially reasonable efforts (at
Borrower’s expense) to attempt to mitigate the amount of the Additional Costs
associated with such event, including designating a different lending office for
the Equipment Notes of such Lender affected by such event if such designation
will avoid the need for, or reduce the amount of, such compensation and will
not, in the opinion of such Lender, result in any economic, legal or regulatory
disadvantage to such Lender (other than economic disadvantages for which
Borrower agrees to indemnify such Lender and which indemnity is acceptable to
such Lender in its discretion acting reasonably and in good faith based on its
credit assessment of Borrower). If after using commercially reasonably efforts
as aforesaid such Lender is not able to mitigate the amount of or the need for
such compensation to the reasonable satisfaction of Borrower within thirty (30)
days of such Lender’s notice described in Section 4.4(c) hereof, Borrower may
prepay in accordance with Section 2.10 of the Applicable Mortgage the unpaid
Original Amount of the affected Equipment Notes plus interest accrued thereon
and any LIBOR Breakage Amount. Each Lender will furnish to Borrower an officer’s
certificate setting forth in reasonable detail (i) the events giving rise to
such Additional Costs, (ii) the basis for determining and allocating such
Additional Costs and (iii) the amount of each request by such Lender for
compensation under paragraph (a) or (b) of this Section 4.4 (subject, however,
to any limitations such Lender may require in respect of disclosure of
confidential information relating to its capital structure), together with a
statement that the determinations and allocations made in respect of the
Additional Costs comply with the provisions of this Section 4.4, including as
provided in the last sentence of this paragraph (c). Determinations and
allocations by any Lender for purposes of this Section 4.4 of the effect of any
Regulatory Change pursuant to paragraph (a) of this Section 4.4, or of the
effect of capital maintained pursuant to paragraph (b) of this Section 4.4, on
its costs or rate of return of maintaining Equipment Notes or its funding, or on
amounts receivable by it in respect of Equipment Notes, and of the amounts
required to compensate such Lender under this Section 4.4, shall be conclusive,
absent manifest error; provided, that such determinations and allocations are
made on a reasonable basis and, in the case of allocations, are made fairly.

 

13



--------------------------------------------------------------------------------

(d) Borrower shall not be required to make payments under this Section to any
Lender if (i) a claim hereunder arises through circumstances peculiar to such
Lender and which do not affect commercial banks in the same jurisdiction
generally or (ii) the claim arises out of a relocation by such Lender of its
lending office (except any such relocation effected pursuant to Section 4.4(c)),
or (iii) such Lender is not seeking similar compensation for such costs from its
borrowers similarly situated with Borrower and commercial aircraft loans
generally, or (iv) the claim arises as the result of any law or regulation or
any interpretation, directive or request of any court or governmental or
monetary authority in any jurisdiction other than an Accepted Jurisdiction,
unless, in the case of Section 4.4(d)(iv), such claim is made by a Lender that
is a United States branch of a foreign commercial bank that has its principal
place of business in a country that is a member of the Organization for Economic
Co-operation and Development as of the date of this Agreement.

 

  4.5 Past Due Interest.

Any amounts not paid under this Agreement by Borrower when due shall bear
interest at the Past-Due Rate (calculated on the basis of a year of 360 days and
actual number of days elapsed), and shall be payable on demand.

5. REPRESENTATIONS AND WARRANTIES

 

  5.1 Borrower’s Representations and Warranties.

Borrower represents and warrants to each Lender and WFB that:

(a) Organization; Qualification. Borrower is a corporation validly existing and
in good standing under the Laws of Delaware, and has the corporate power and
authority to conduct the business in which it is currently engaged and to own or
hold under lease its properties and to enter into and perform its obligations
under each of the Applicable Operative Agreements to which Borrower is or will
be a party. Borrower is duly qualified to do business as a foreign corporation
in good standing in each jurisdiction in which the nature and extent of the
business conducted by it, or the ownership of its properties, requires such
qualification, except where the failure to be so qualified does not constitute
or would not give rise to a Materially Adverse Change to Borrower.

(b) Corporate Authorization. The execution and delivery by Borrower of, and
performance by Borrower of its obligations under, this Agreement has been, and
on the Applicable Closing Date, each of the other Applicable Operative
Agreements to which Borrower is a party will have been, duly authorized by all
necessary corporate action on the part of Borrower.

(c) No Violation. Borrower’s execution and delivery of, and performance of its
obligations under, this Agreement do not, and on the Applicable Closing Date,
each of

 

14



--------------------------------------------------------------------------------

the other Applicable Operative Agreements to which Borrower is a party will not,
(1) violate any provision of Borrower’s articles of incorporation or by-laws,
(2) violate any Law applicable to or binding on Borrower, or (3) violate or
constitute any default under, or result in the creation of any Lien (other than
as permitted under the Mortgage) upon the Applicable Aircraft or the other
Collateral (as defined in the Applicable Mortgage) under any lease, loan or
other agreement to which Borrower is a party or by which Borrower or any of its
properties is bound.

(d) Approvals. Borrower’s execution and delivery of, and performance of its
obligations under, this Agreement do not, and on the Applicable Closing Date,
each of the other Applicable Operative Agreements to which Borrower is a party
will not, require the consent or approval of, the giving of notice to, the
registration with, the recording or filing of any documents with, or the taking
of any other action in respect of (1) any trustee or other holder of any debt of
Borrower, or (2) any Government Entity, other than (x) the FAA-Filed Documents
and the Financing Statements (and continuation statements periodically related
to the Applicable Aircraft), (y) the registrations described herein with the
International Registry and (z) filings, recordings, notices, or other
ministerial actions pursuant to any routine recording, contractual, or
regulatory requirements.

(e) Valid and Binding Agreements. This Agreement has been, and on the Applicable
Closing Date, each of the other Applicable Operative Agreements to which
Borrower is a party will have been at the time delivered by Borrower, duly
authorized, executed, and delivered by Borrower and this Agreement constitutes,
and on the Applicable Closing Date, each of the other Applicable Operative
Agreements to which Borrower is a party will constitute, legal, valid, and
binding obligations of Borrower enforceable against Borrower in accordance with
their terms, except as such enforceability may be limited by bankruptcy,
insolvency, and other similar Laws affecting the rights of creditors generally
or by general principles of equity.

(f) Litigation. Except as set forth in Holdings’ Annual Report on Form 10-K,
Quarterly Report on Form 10-Q or Current Report on Form 8-K filed with the SEC
on or prior to September 30, 2006, no action, claim or proceeding is now pending
or, to Borrower’s Actual Knowledge, threatened, against Borrower before any
Government Entity, that is reasonably likely to be determined adversely to
Borrower and if determined adversely to Borrower would result in a Materially
Adverse Change.

(g) Financial Condition. Holdings’ audited consolidated balance sheet for its
fiscal year ended December 31, 2005, included in Holdings’ most-recent Annual
Report on Form 10-K filed by Holdings with the SEC, and the related consolidated
statements of operations and cash flows for the period then ended, have been
prepared in accordance with GAAP and fairly present in all material respects in
accordance with GAAP the financial condition of Holdings and its consolidated
subsidiaries as of such date and the results of its operations and cash flows
for such period and Holdings’ unaudited consolidated balance sheet for its
fiscal quarter ended September 30, 2006, included in Holdings’ most-recent
Quarterly Report on Form 10-Q filed by Holdings with the SEC, and the related
consolidated statements of operations and cash flows for the period then ended,
have been prepared in accordance with GAAP and fairly present (subject to year-

 

15



--------------------------------------------------------------------------------

end audit adjustments) in all material respects in accordance with GAAP the
financial condition of Holdings and its consolidated subsidiaries as of such
date and the results of its operations and cash flows for such period, and since
the date of such September 30, 2006 balance sheet, there has been no Materially
Adverse Change in such financial condition or operations, except for matters
disclosed in (1) the financial statements referred to above, or (2) any
subsequent report filed with the SEC on or prior to September 30, 2006.
Borrower’s unaudited balance sheet for its fiscal year ended December 31, 2005,
and the related statements of operations and cash flows for the period then
ended, previously furnished to the Lenders, have been prepared in accordance
with GAAP and fairly present in all material respects in accordance with GAAP
the financial condition of Borrower as of such date and the results of its
operations and cash flows for such period and Borrower’s unaudited balance sheet
for its fiscal quarter ended September 30, 2006, and the related statements of
operations and cash flows for the period then ended, previously furnished to the
Lenders, have been prepared in accordance with GAAP and fairly present (subject
to year-end audit adjustments) in all material respects in accordance with GAAP
the financial condition of Borrower as of such date and the results of its
operations and cash flows for such period.

(h) Registration and Recordation. On each Applicable Closing Date, except for
(1) registering with the International Registry the ownership interest of
Borrower in the Airframe and each Engine associated with the Applicable Aircraft
constituted by the Bills of Sale, and the filing with the FAA of the Entry Point
Filing Forms (and the procurement of authorization codes) with respect thereto,
(2) registering with the International Registry the International Interest of
the Applicable Mortgagee with respect to the Airframe and each Engine associated
with the Applicable Aircraft, and the filing with the FAA of the Entry Point
Filing Forms (and the procurement of authorization codes) with respect thereto,
(3) registering the Applicable Aircraft with the FAA in Borrower’s name,
(4) filing for recordation (and recording) the FAA-Filed Documents related to
the Applicable Aircraft, (5) filing the Financing Statements (and continuation
statements relating thereto at periodic intervals related to the Applicable
Aircraft), and (6) affixing the nameplates referred to in Section 4.2(f) of the
Applicable Mortgage, no further action, including filing or recording any
document (including any financing statement under UCC Article 9) is necessary in
order to establish and perfect the Applicable Mortgagee’s Lien on the Applicable
Aircraft as against Borrower and any other Person in any applicable
jurisdictions in the United State or to establish against any Person the
International Interest created by the Applicable Mortgage in favor of the
Applicable Mortgagee in any applicable jurisdictions in the United States.

(i) Securities Law. Neither Borrower nor any Person authorized to act on its
behalf has directly or indirectly offered any beneficial interest or Security
relating to the ownership of the Applicable Aircraft or any interest in such
Collateral (as defined in the Applicable Mortgage), or any of the Applicable
Equipment Notes or any other interest in or security under the Applicable
Mortgage or any other interest in or security under such Collateral, for sale
to, or solicited any offer to acquire any such interest or security from, or has
sold any such interest or security to, any Person in violation of the Securities
Act.

 

16



--------------------------------------------------------------------------------

(j) Section 1110. The Applicable Mortgagee will be entitled to the benefits of
Section 1110 (as currently in effect) with respect to the right to take
possession of the Airframe and Engines related to the Applicable Aircraft, as
provided in the Applicable Mortgage, in the event of a case under Chapter 11 of
the Bankruptcy Code in which Borrower is a debtor.

(k) Title. On the Applicable Closing Date, Borrower will have good and valid
title to the Applicable Aircraft, free and clear of all Liens except Permitted
Liens not of record.

(l) Insurance. The insurance required by the Applicable Mortgage will be in full
force and effect, and all premiums which have become due or are due with respect
to the insurance required to be provided by Borrower in respect of the
Applicable Aircraft or required under Section 4.6 of the Applicable Mortgage
will have been paid and no notice of cancellation has been given by any insurer
with respect to such insurances.

(m) Citizenship. Borrower is a Citizen of the United States and a U.S. Air
Carrier.

(n) Compliance with Laws. Borrower holds all licenses, permits, and franchises
from the appropriate Government Entities necessary to authorize Borrower to
engage in air transportation and to carry on scheduled commercial passenger
service as currently conducted, except where the failure to hold any such
license, permit, or franchise would not give rise to a Materially Adverse Change
to Borrower.

(o) Investment Company. Borrower is not an “investment company” or a company
controlled by an “investment company” within the meaning of the Investment
Company Act of 1940.

(p) Broker’s Fees. No Person acting on behalf of Borrower is or will be entitled
to any broker’s fee, commission, or finder’s fee in connection with the
Transactions related to the Applicable Aircraft, other than Borrower’s Advisor.

(q) Margin Requirements. Borrower will not directly or indirectly use any of the
proceeds from the issuance of the Applicable Equipment Notes so as to result in
a violation of Regulation T, U, or X of the Board of Governors of the Federal
Reserve System.

(r) Transactional User Entity. Borrower is a Transactional User Entity and is
situated, for purposes of the Cape Town Convention, in the United States.

(s) No Registrations on International Registry. There are no registrations on
the International Registry with respect to the Airframe and each Engine
associated with the Applicable Aircraft other than those referred to in
Section 5.1(h) hereof.

(t) Aircraft Description. The description of the Applicable Aircraft as set
forth in Exhibit A of the Applicable Mortgage is true and correct. Each Aircraft
has an MTOW of at least 133,000 pounds.

 

17



--------------------------------------------------------------------------------

(u) Cape Town Matters. (A) The Mortgage for each Aircraft conveys an
International Interest in the Airframe and each Engine associated with such
Aircraft; (B) the Borrower has the “power to dispose” (as used in the Cape Town
Convention) such Airframe and Engines; and (C) the payment of principal of and
interest on the Equipment Notes, and the performance by the Borrower of its
other obligations under the Operative Documents, are “associated rights” (as
defined in the Cape Town Convention).

(v) Use of Proceeds. Borrower represents that it is the ultimate beneficiary of
the loan(s) contemplated in this Agreement and will promptly notify the
Lender(s) (by written notice to the Lenders) if it ceases to be the ultimate
beneficiary. Such written notice shall disclose the name and address of the new
ultimate beneficiary.

 

  5.2 WFB’s Representations and Warranties.

WFB represents and warrants to Borrower and each Lender that:

(a) Organization. WFB is a validly existing national banking association in good
standing under the Laws of the United States, with banking and trust authority
to execute and deliver, and perform its obligations under, each of the
Applicable Operative Agreements to which WFB (in its individual capacity and/or
as the Applicable Mortgagee) is or will be a party.

(b) Corporation Authorization. The execution and delivery by WFB (in its
individual capacity and/or as the Applicable Mortgagee) of, and the performance
by WFB (in its individual capacity and/or as the Applicable Mortgagee) of its
obligations under, this Agreement have been, and on the Applicable Closing Date,
each of the other Applicable Operative Agreements to which WFB (in its
individual capacity and/or as the Applicable Mortgagee) is a party will have
been, duly authorized by all necessary corporate action.

(c) No Violation. The execution and delivery by WFB (in its individual capacity
and/or as the Applicable Mortgagee) of, and performance by WFB (in its
individual capacity and/or as the Applicable Mortgagee) of its obligations
under, this Agreement do not, and on the Applicable Closing Date, each of the
other Applicable Operative Agreements to which WFB (in its individual capacity
and/or as the Applicable Mortgagee) is a party will, not (a) violate any
provision of WFB’s articles of association or by-laws, (b) violate any Utah or
federal Law applicable to or binding on WFB governing WFB’s banking or trust
powers or (c) violate or constitute any default under, or result in the creation
of any Lien (other than the Lien of any Mortgage) upon any property of WFB, or
any of WFB’s subsidiaries under any lease, loan, or other agreement to which WFB
is a party or by which WFB or any of its properties is bound.

(d) Approvals. The execution and delivery by WFB (in its individual capacity
and/or as the Applicable Mortgagee) of, and performance by WFB (in its
individual capacity and/or as the Applicable Mortgagee) of its obligations
under, this Agreement do not, and on the Applicable Closing Date, each of the
other Applicable Operative Agreements to which WFB (in its individual capacity
and/or as the Applicable

 

18



--------------------------------------------------------------------------------

Mortgagee) is a party will not, require the consent, approval, or authorization
of, the giving of notice to, the registration with, the recording or filing of
any documents with, or the taking of any other action in respect of (a) any
trustee or other holder of any Debt of WFB, or (b) any federal or Utah
Government Entity governing the banking or trust powers of WFB.

(e) Valid and Binding Agreements. This Agreement has been, and on the Applicable
Closing Date, each of the other Applicable Operative Agreements to which WFB (in
its individual capacity and/or as the Applicable Mortgagee) is a party will have
been at the time delivered by WFB, duly authorized, executed, and delivered by
WFB and this Agreement constitutes, and on the Applicable Closing Date each of
the other Applicable Operative Agreements to which WFB (in its individual
capacity and/or as the Applicable Mortgagee) is a party will constitute, legal,
valid, and binding obligations of WFB, enforceable against WFB in accordance
with their terms, except as such enforceability may be limited by bankruptcy,
insolvency, or other similar Laws affecting the rights of creditors generally or
by general principles of equity.

(f) No Liens. On the Applicable Closing Date, no Liens will be attributable to
WFB (in its individual capacity) in respect of all or any part of the Collateral
(other than Liens created by the Applicable Operative Agreements).

(g) Securities Laws. Neither WFB (in its individual capacity or as the
Applicable Mortgagee) nor any Person authorized to act on its behalf has
directly or indirectly offered any beneficial interest or Security relating to
the ownership of the Applicable Aircraft or any interest in such Collateral (as
defined in the Applicable Mortgage) or any of the Applicable Equipment Notes or
any other interest in or security under such Collateral for sale to, or
solicited any offer to acquire any such interest or security from, or has sold
any such interest or security to, any Person.

(h) Taxes. There are in connection with WFB’s (in its individual capacity and/or
as the Applicable Mortgagee) execution, delivery, and performance of this
Agreement, and, on the Applicable Closing Date, will be, in connection with
WFB’s (in its individual capacity and/or as the Applicable Mortgagee) execution,
delivery and performance of the other Applicable Operative Agreements to which
WFB (in its individual capacity and/or as the Applicable Mortgagee) is a party,
no Taxes payable by WFB (in its individual capacity or as the Applicable
Mortgagee) imposed by Utah or any political subdivision or taxing authority of
such state (other than franchise or other taxes based on or measured by any fees
or compensation received by WFB (in its individual capacity and as the
Applicable Mortgagee) for services rendered in connection with the transactions
contemplated by any of the Applicable Operative Agreements to which it is a
party), and there will be no Taxes payable by WFB (in its individual capacity or
as the Applicable Mortgagee) imposed by Utah or any political subdivision or
taxing authority of such state in connection with the acquisition, possession,
or ownership by the Lenders of any of the Applicable Equipment Notes (other than
franchise or other taxes based on or measured by any fees or compensation to be
received by WFB (in its individual capacity or as the Applicable Mortgagee) for
services rendered in connection with the transactions contemplated by any of the
Applicable Operative Agreements to which it is a

 

19



--------------------------------------------------------------------------------

party), and, assuming that the trust created by the Applicable Mortgage will not
be taxable as corporations, but, rather, that each will be characterized as a
grantor trust under subpart E, Part I of Subchapter J of the Code or as a
partnership under Subchapter K of the Code, such trusts will not be subject to
any Taxes imposed by Utah or any political subdivision of such state.

(i) Citizenship. WFB is a Citizen of the United States.

(j) Litigation. There are no pending or, to WFB’s Actual Knowledge, threatened
actions or proceedings against WFB (in its individual capacity or as the
Applicable Mortgagee), before any Government Entity that, if determined
adversely to WFB, would materially adversely affect the ability of WFB (in its
individual capacity and/or as the Applicable Mortgagee) to perform its
obligations under the Applicable Operative Agreements to which WFB (in its
individual capacity and/or as the Applicable Mortgagee) is or will be a party.

(k) Broker’s Fees. No Person acting on behalf of WFB (in its individual capacity
or as the Applicable Mortgagee) is or will be entitled to any broker’s fee,
commission, or finder’s fee in connection with the Transactions related to the
Applicable Aircraft.

(l) Transactional User Entity. WFB in its capacity as the Applicable Mortgagee
is a transactional user entity.

 

  5.3 Lender’s Representations and Warranties.

Each Lender represents and warrants to Borrower on the date hereof and on each
Applicable Closing Date that:

(a) Valid and Binding Agreements. This Agreement has been duly authorized,
executed, and delivered by it and this Agreement constitutes its legal, valid,
and binding obligation enforceable against it in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency, and
other similar Laws affecting the rights of creditors generally or general
principles of equity.

(b) Broker’s Fees. No Person acting on behalf of it is or will be entitled to
any broker’s fee, commission, or finder’s fee in connection with the
Transactions related to the Applicable Aircraft, other than the Lenders’
Advisor.

(c) ERISA. No portion of the funds it uses to purchase, acquire and hold the
Applicable Equipment Notes or interest directly or indirectly constitutes, or
may be deemed under the Code or ERISA or any rulings, regulations, or court
decisions thereunder to constitute, the assets of any Plan.

6. LENDER COVENANTS.

In respect of each Aircraft to which it is a Lender and the transactions
contemplated hereby with respect thereto, each Lender agrees for the benefit of
Borrower as follows:

 

20



--------------------------------------------------------------------------------

  6.1 Withholding Taxes.

If it is a Non-U.S. Person, to reimburse (on an After-Tax Basis) to Borrower or
the Applicable Mortgagee, as applicable for any amounts paid (including pursuant
to obligations under any of the Operative Agreements) with respect to any United
States withholding taxes (and related interest, penalties, and additions to tax)
as a result of any false, inaccurate, or untrue statement in any certificate or
form provided by it to Borrower or such Applicable Mortgagee pursuant to
Section 2.3 of the Mortgage in connection with such withholding taxes. Any
amount payable under this Section 6.1 shall be paid within 30 days after it
receives a written demand therefor (which shall state in reasonable detail the
basis for and calculation of such claim).

 

  6.2 Compliance.

It agrees that it will perform and comply with the obligations specified to be
imposed on it in respect of the Applicable Equipment Notes and the Mortgage(s)
to which such Equipment Notes are subject.

 

  6.3 Recognition of Rights in Certain Engines.

It agrees, for the benefit of each lessor, conditional seller, or secured party
of any airframe or engine (other than an Engine) leased to, purchased by, or
owned by Borrower or any Permitted Lessee subject to a lease, conditional sale,
or other security agreement that it will not acquire or claim, as against such
lessor, conditional seller, or secured party, any right, title, or interest in
any engine (other than an Engine) as the result of the installation of such
engine on any such Aircraft at any time while such engine (other than an Engine)
is subject to such lease, conditional sale, or other security agreement and
owned by such lessor or conditional seller or subject to a security interest in
favor of such secured party; provided, Borrower, any Permitted Lessee, the
Applicable Lender and the Applicable Mortgagee has received from any such
lessor, secured party, or conditional seller in respect of any airframe leased
to, purchased by or owned by Borrower or any Permitted Lessee, a written
agreement (which may be a copy of the lease, security agreement, conditional
sale agreement, or other agreement covering such airframe), whereby such Person
agrees that it will not acquire or claim any right, title, or interest in any
Engine by reason of the installation of such Engine on any such airframe at any
time while such Engine is subject to the Lien of the Applicable Mortgage.

 

  6.4 Quiet Enjoyment.

Notwithstanding the effect of any provision in the Cape Town Convention to the
contrary, which by the terms of the Cape Town Convention may be derogated from
or varied, it agrees that so long as no Event of Default exists, it shall not,
and shall not permit any Affiliate or other Person (including an Applicable
Mortgagee) lawfully claiming by, through or under it to, take any action in
violation of Borrower’s rights, including by interfering with Borrower’s or any
Permitted Lessee’s right to quiet enjoyment of and the continuing possession,
use and operation of any Aircraft.

 

21



--------------------------------------------------------------------------------

7. ASSIGNMENT OR TRANSFER OF INTEREST; JUNIOR LOANS; SALE-LEASEBACKS;
TERMINATION OF CROSS-COLLATERALIZATION AND CROSS-DEFAULT

 

  7.1 Lenders.

(a) Transfer. Subject to Section 7.1(b) and (c) below and Section 2.6 of the
Mortgage, any Lender may, at any time, Transfer or grant participations in all
or any portion of its Commitment and/or Equipment Notes or all or any portion of
its beneficial interest in its Equipment Notes to a Transferee; provided, that
any participant in any such participations shall not have any direct rights
under the Applicable Operative Agreements or any Lien on all or any part of any
of the Applicable Aircraft or the Collateral (as defined in the Applicable
Mortgage); and further provided, no such Transfer or participation shall
diminish Borrower’s rights or increase Borrower’s liability or obligations or
the amounts thereof (including with respect to withholding Taxes) above that
which would result or would have been incurred had any such Transfer or
participation not occurred. In the case of any Transfer, the Transferee, by
acceptance of such Commitments and/or such Equipment Notes in connection with
such Transfer, shall be bound by all of the covenants of the transferring Lender
in the Applicable Operative Agreements. Notwithstanding any Operative Agreement
to the contrary, no Lender shall be entitled to Transfer all or any portion of
its Equipment Notes or all or any portion of its beneficial interest in its
Commitments and/or Equipment Notes to any Person (i) if, after giving effect to
any such Transfer, there shall be more than three (3) Lenders with respect to
any Aircraft and (ii) unless such Transfer is in respect of a Commitment or an
Original Amount that is greater than or equal to Five Million Dollars
($5,000,000).

(b) Securities Law. Each Lender agrees that it will not Transfer any Equipment
Note which it holds or any interest in, or represented by, any Equipment Note
which it holds in violation of the Securities Act or any applicable state or
federal securities Law.

(c) ERISA. Each Lender agrees that it will not Transfer any Equipment Note which
it holds or any interest in, or represented by, any Equipment Note which it
holds unless the proposed Transferee thereof first provides Borrower with the
following:

(1) a written representation and covenant that no portion of the funds it uses
to purchase, acquire and hold such Equipment Note or interest directly or
indirectly constitutes, or may be deemed under the Code or ERISA or any rulings,
regulations, or court decisions thereunder to constitute, the assets of any
Plan; and

(2) a written covenant that it will not Transfer any Equipment Note or any
interest in, or represented by, any Equipment Note unless the subsequent
Transferee also makes the representation described in clause (1) of this
Section 7.1(c) and agrees to comply with this clause (2).

(d) Transfer at Request of Borrower. In the event that Indemnified Withholding
Taxes become payable by Borrower pursuant to Section 9.3(a) hereof with respect
to payments by Borrower to a Lender under an Equipment Note or pursuant to any
Operative Agreement and the elimination or sufficient reduction of such
Indemnified Withholding Taxes pursuant to a transfer described in the last
sentence of such Section 9.3(a) is not accomplished, such Lender shall, upon the
written request of Borrower, sell

 

22



--------------------------------------------------------------------------------

the affected Equipment Notes to a Person to which payments under the Equipment
Notes would not be subject to U.S. withholding Taxes under then applicable Law
for an amount which, together with any supplemental payment by Borrower in
connection with such sale, shall be equal to the par value of such affected
Equipment Notes plus accrued but unpaid interest thereon plus any LIBOR Breakage
Amount. Out-of-pocket costs and expenses, if any (including reasonable fees and
disbursements of counsel) reasonably incurred by any Lender, WFB or any
Mortgagee in connection with any such transfer shall be for account of Borrower.

 

  7.2 Effect of Transfer; Costs.

Upon any Transfer in accordance with Section 7.1 (other than any Transfer by any
Lender to the extent it only grants participations in Equipment Notes it holds
or in its beneficial interest therein), the Transferee shall be deemed a
“Lender” for all purposes of the Applicable Operative Agreements, and the
transferring Lender shall be released from all of its liabilities and
obligations under the Applicable Operative Agreements to the extent such
liabilities and obligations arise after such Transfer and, in each case, to the
extent such liabilities and obligations are assumed by the Transferee; provided,
that such transferring Lender (and its Affiliates, successors, assigns, agents,
representatives, directors, and officers) will continue to have the benefit of
any rights or indemnities under any Applicable Operative Agreement vested or
relating to circumstances, conditions, acts, or events before such Transfer. The
transferring Lender agrees that it shall reimburse, or shall cause the
Transferee to reimburse, Borrower and the Applicable Mortgagee for all of their
reasonable out-of-pocket costs and expenses (including reasonable fees and
disbursements of counsel) incurred in connection with any such Transfer.

 

  7.3 Junior Loans.

Notwithstanding anything to the contrary in any Operative Agreement upon not
less than 30 days’ prior written notice to the parties hereto, Borrower shall
have the right to issue, at any time prior to the second (2nd) anniversary of
the Applicable Closing Date, additional debt secured by a Lien on any Aircraft
junior to the Lien of the Applicable Mortgage (a “Junior Loan”). In connection
with any such Junior Loan, each of the parties hereto (or their successors) and
the lender(s) providing such Junior Loan (and the related mortgagee) will
execute and deliver an intercreditor agreement in form and substance reasonably
satisfactory to the parties hereto (or their successors) and the lender(s)
providing such Junior Loan, which agreement shall, among other things, ensure
there is no diminution of the Applicable Mortgagee’s priority and perfected Lien
in such Aircraft and all other then-existing Collateral (as defined in the
Applicable Mortgage). In connection with any such Junior Loan the security and
credit position of the Applicable Lenders will not be adversely affected and the
rights of the holders of the Junior Loans vis a vis the Applicable Lenders will
be limited to any buyout right that would cover outstanding principal, accrued
interest, any LIBOR Breakage Amount and all other amounts due and owing to the
applicable Lenders under the Applicable Operative Agreements (the “Applicable
Senior Debt”). In addition the holders of the Junior Loan will (i) fully
subordinate the entirety of their claims to the Applicable Senior Debt as it
relates to the Collateral and (ii) not be entitled to exercise any remedies
against the Applicable Aircraft and related Collateral so long as the Applicable
Senior Debt is outstanding. Borrower shall reimburse the Applicable Mortgagee
and the Lenders for all of their reasonable out-of-pocket fees and expenses
(including

 

23



--------------------------------------------------------------------------------

reasonable fees and disbursements of counsel) incurred in connection with
documenting any such Junior Loan and intercreditor agreement, and with respect
to any Junior Loan that is consummated after the Applicable Closing Date,
Borrower shall pay to the Applicable Mortgagee the Working Fee to be distributed
by the Applicable Mortgagee to the Applicable Lenders as directed by the
Applicable Lenders.

 

  7.4 Sale-Leaseback Transaction.

Notwithstanding anything to the contrary in any Operative Agreement, upon not
less than thirty (30) days’ prior written notice to the parties hereto (the
“Sale-Leaseback Notice”), Borrower shall, so long as no Event of Default is then
in existence, have the right to sell, at any time prior to the first
(1st) anniversary of the Applicable Closing Date, an Aircraft and transfer title
to such Aircraft to an owner trustee for the benefit of an owner participant in
a transaction in which such owner trustee assumes all of Borrower’s obligations
under the Applicable Equipment Notes and the Applicable Mortgage on a
non-recourse basis (with Borrower being released from such obligations, except
to the extent accrued before the assumption), leases such Aircraft to Borrower,
and assigns such lease to the Applicable Mortgagee pursuant to an amended and
restated mortgage (a “Sale-Leaseback”). In connection with such Sale-Leaseback,
each of the relevant parties hereto (or their successors) will execute and
deliver appropriate documentation permitting the owner trustee to assume
Borrower’s obligations under the Applicable Equipment Notes and the Applicable
Mortgage on a non-recourse basis, releasing Borrower from all obligations in
respect of such Equipment Notes and Mortgage (except to the extent accrued
before the assumption), and take all other actions as are reasonably necessary
to permit such assumption by the owner trustee. Such Sale-Leaseback shall be
subject to the satisfaction of the following terms and conditions:

(a) the Sale-Leaseback Notice shall identify the owner participant and the owner
trustee;

(b) the identified owner participant shall have a tangible net worth of at least
$50,000,000 per Aircraft subject to the Sale-Leaseback (or have its obligations
guaranteed by a Person with such a tangible net worth level) and the owner
participant shall be an entity regularly participating in the leasing and
financing of equipment or shall otherwise be reasonably acceptable to the
Applicable Lenders; and

(c) documentation for such transaction shall be in form and substance reasonably
satisfactory to the Applicable Lenders, Borrower, the owner participant and the
owner trustee and shall:

(1) other than variations necessary to effect the Sale-Leaseback, contain terms
and conditions concerning Borrower and the Applicable Aircraft no less favorable
to the Applicable Lenders than those binding on Borrower and such Aircraft
contained in the Applicable Operative Agreements;

(2) the applicable lease shall be a “hell-or-highwater” triple net lease, with a
minimum rents clause that will provide that basic rent shall always be
sufficient to pay debt service on the Applicable Equipment Notes, and that the

 

24



--------------------------------------------------------------------------------

termination/stipulated loss value shall always be sufficient to pay the
aggregate outstanding principal amount of, and accrued interest on, the
Applicable Equipment Notes;

(3) contain debt/equity provisions as are consistent with market practice and
satisfactory to the Applicable Lenders, but shall not, without the consent of
the Applicable Lenders, contain any breakage cap or other limitation relating to
any funding transaction (whether relating to the distribution-of-proceeds
waterfall following an “event of default” or the owner participant’s buy-out
right following an “event of default”) or otherwise adversely affect the ability
of the Applicable Lenders to recover any LIBOR Breakage Amounts ahead of
recoveries by the owner participant of its investment; the Applicable Lenders
agree to negotiate such debt/equity provisions in good faith, provided that, in
no event will the Applicable Lenders be required to agree to (A) payment cure
rights that would forestall their ability to take action for more than one year;
or (B) equity squeeze provisions that would prohibit the Applicable Lenders from
squeezing out the equity following the 60-day Section 1110 period; and

(4) the economic substance (e.g., loan amount, interest rate, payment
periodicity, payment conventions, maturity date, amortization profile, Debt
Rate, etc.) of the Sale-Leaseback debt funded by the relevant Lenders shall be
the same as that evidenced by the Applicable Equipment Notes.

Borrower shall reimburse the Applicable Mortgagee and the Applicable Lenders for
all of their reasonable out-of-pocket fees and expenses (including reasonable
fees and disbursements of counsel) incurred in connection with any such
Sale-Leaseback, and with respect to any Sale-Leaseback that is consummated after
the Applicable Closing Date, Borrower shall pay to the Applicable Mortgagee the
Working Fee to be distributed by the Applicable Mortgagee to the Applicable
Lenders as directed by the Applicable Lenders.

 

  7.5 Termination of Cross-Collateralization and Cross-Defaults.

(a) Majority. If at any time a majority of the aggregate unpaid Original Amount
of all Applicable Equipment Notes in respect of an Aircraft (for purposes of
this Section 7.5(a) only, a “Relevant Aircraft”) ceases to be held by the one or
more of the Initial Lenders, then (x) for purposes of the Mortgage entered into
in respect of such Relevant Aircraft, the Equipment Notes issued, and the
Mortgage entered into, in respect of the other Aircraft shall, without further
action of the parties hereto or thereto, not be deemed to be “Related Equipment
Notes” or a “Related Mortgage” (as the case may be) and (y) the Equipment Notes
issued, and the Mortgage entered into, in respect of such Relevant Aircraft
shall, without further act of the parties hereto or thereto, not be deemed to be
“Related Equipment Notes” or a “Related Mortgage” (as the case may be) under the
Mortgage in respect of the other Aircraft.

(b) Sale-Leaseback. If an Aircraft is subjected to a Sale-Leaseback pursuant to
Section 7.4 (for purposes of this Section 7.5(b) only, the “Relevant Aircraft”)
then (x) for purposes of the Mortgage entered into in respect of such Relevant
Aircraft, the

 

25



--------------------------------------------------------------------------------

Equipment Notes issued, and the Mortgage entered into, in respect of the
Aircraft not subjected to a Sale-Leaseback with the same (or affiliated) owner
participants (for purposes of this Section 7.5(b) only, the “No-Cross Aircraft”)
shall, without further act of the parties hereto or thereto, no longer be deemed
to be “Related Equipment Notes” or a “Related Mortgage” (as the case may be) and
(y) the Equipment Notes issued, and the Mortgage entered into, in respect of
such Relevant Aircraft shall, without further act of the parties hereto or
thereto, no longer be deemed to be “Related Equipment Notes” or a “Related
Mortgage” (as the case may be) for purposes the Mortgage in respect of the
No-Cross Aircraft.

(c) Payment. If the unpaid Original Amount of (plus the unpaid and accrued
interest thereon and all other amounts due under the Applicable Operative
Agreements with respect to) all Equipment Notes in respect of an Aircraft (for
purposes of this Section 7.5(c) only, the “Relevant Aircraft”) are paid in full
and the Lien of the Applicable Mortgage is discharged and terminated in
accordance with the terms thereof, then (x) for purposes of the Mortgage entered
into in respect of such Relevant Aircraft, the Equipment Notes issued, and the
Mortgage entered into, in respect of the other Aircraft shall, without further
act of the parties hereto or thereto, no longer be deemed to be “Related
Equipment Notes” or a “Related Mortgage” (as the case may be) and (y) the
Equipment Notes issued, and the Mortgage entered into, in respect of such
Relevant Aircraft shall, without further act of the parties hereto or thereto,
no longer be deemed to be “Related Equipment Notes” or a “Related Mortgage” (as
the case may be) for purposes of the Mortgage in respect of such other Aircraft;
provided that if the Equipment Notes issued in connection with any Applicable
Aircraft have been paid in full as aforesaid as a consequence of the foreclosure
sale on such Aircraft during the continuation of an Event of Default, the excess
proceeds of the sale of such Aircraft (i.e., the proceeds remaining after
application of the proceeds of such sale against the amounts outstanding to the
Applicable Lender(s) holding Equipment Notes in respect of such Aircraft) shall
be, as contemplated by Section 3.3 of the Applicable Mortgage, available to be
applied against the amounts outstanding to the Applicable Lenders holding
Equipment Notes issued in respect of the other Aircraft.

8. CONFIDENTIALITY

Each Lender, Borrower and WFB (in its individual capacity and as a Mortgagee)
shall keep confidential the terms of Annex B to each Mortgage and all
information furnished to them from time to time hereunder or under the Mortgage
(which is marked confidential) and shall not disclose, or cause to be disclosed,
the same to any Person, except (a) to prospective and permitted transferees of
the interests of any Lender, WFB (in its individual capacity or as a Mortgagee)
or their counsel, independent insurance brokers, auditors, or other agents who
are under an obligation of confidentiality with respect to such information or
who otherwise agree to hold such information confidential, (b) to any Lender’s,
Borrower’s or WFB’s counsel, independent insurance brokers, auditors, or other
agents, Affiliates, or investors who agree to hold such information
confidential, (c) as may be required by any statute, court, or administrative
order or decree, legal process, or governmental ruling or regulation, including
those of any applicable regulatory authority, federal or state banking
examiners, taxing authorities, or any stock exchange, or (d) to such other
Persons as are reasonably deemed necessary by the

 

26



--------------------------------------------------------------------------------

disclosing party in order to protect the interests of such party or for the
purposes of enforcing such documents by such party; provided, that any and all
disclosures permitted by clauses (c) and (d) above shall be made only to the
extent reasonably deemed necessary to meet the specific requirements or needs of
the Persons making such disclosures.

9. INDEMNIFICATION AND EXPENSES

 

  9.1 General Indemnity.

(a) Indemnity. Whether or not any of the Transactions are consummated, Borrower
shall indemnify, protect, defend, and hold harmless each Indemnitee from,
against, and in respect of, and shall pay on an After-Tax Basis, any and all
Expenses of any kind or nature whatsoever that may be imposed on, incurred by,
or asserted against any Indemnitee, relating to, resulting from, or arising out
of or in connection with any one or more of the following:

 

  (1) the Operative Agreements or the enforcement of any of the terms of any of
the Operative Agreements;

 

  (2) the Aircraft, the Airframe, any Engine, or any Part, including, with
respect thereto, (aa) the manufacture, design, purchase, acceptance,
nonacceptance, rejection, ownership, registration, reregistration,
deregistration, delivery, nondelivery, lease, sublease, assignment, possession,
use, non-use, operation, maintenance, testing, repair, overhaul, condition,
alteration, modification, addition, improvement, storage, airworthiness,
replacement, repair, sale, substitution, return, abandonment, redelivery,
transfer of title or other disposition of the Aircraft, any Engine, or any Part,
(bb) any claim or penalty arising out of violations of applicable Laws by
Borrower (or any Permitted Lessee), (cc) tort liability, whether or not arising
out of the negligence of any Indemnitee (whether active, passive, or imputed),
(dd) death or property damage of passengers, shippers, or others, (ee)
environmental control, noise, or pollution, and (ff) any Liens in respect of the
Aircraft, any Engine, or any Part; and

 

  (3) any breach of or failure to perform or observe, or any other noncompliance
with, any covenant, agreement, or other obligation to be performed by Borrower
under any Operative Agreement to which it is party or the falsity of any
representation or warranty of Borrower in any Operative Agreement to which it is
party.

(b) Exceptions. Notwithstanding anything in Section 9.1(a), Borrower shall not
be required to indemnify, protect, defend or hold harmless any Indemnitee
pursuant to Section 9.1(a) against any Expense of such Indemnitee:

 

  (1) for any Taxes or a loss of Tax benefit, whether or not Borrower is
required to indemnify therefor pursuant to Section 9.3;

 

27



--------------------------------------------------------------------------------

  (2) to the extent attributable to any Transfer (voluntary or involuntary) by
or on behalf of such Indemnitee of any Equipment Note or interest therein,
except for out-of-pocket costs and expenses incurred as a result of any such
Transfer requested in writing by Borrower or made or effected pursuant to the
exercise of remedies under any Operative Agreement;

 

  (3) to the extent attributable to the gross negligence or willful misconduct
of such Indemnitee or any “Related Indemnitee” (as defined at the end of this
Section 9.1(b)) (other than gross negligence or willful misconduct imputed to
such Person solely by reason of its interest in the Aircraft or any Operative
Agreement);

 

  (4) to the extent attributable to the incorrectness or breach of any
representation or warranty, of such Indemnitee or any Related Indemnitee,
contained in or made pursuant to any Operative Agreement;

 

  (5) to the extent attributable to the failure, by such Indemnitee or any
Related Indemnitee, to perform or observe any agreement, covenant, or condition
on its part to be performed or observed in any Operative Agreement;

 

  (6) to the extent attributable to the offer or sale, by such Indemnitee or any
Related Indemnitee, of any interest in the Equipment Notes, or any similar
interest, in violation of the Securities Act or other applicable federal, state,
or foreign securities Laws (other than any thereof caused by acts or omissions
of Borrower);

 

  (7) (aa) with respect to any Indemnitee other than the Mortgagee, to the
extent attributable to such Mortgagee’s failure to distribute funds received and
distributable by it in accordance with the relevant Mortgage and (bb) with
respect to the Mortgagee, to the extent attributable to its negligence or
willful misconduct in the distribution of funds received and distributable by it
in accordance with the relevant Mortgage;

 

  (8) other than during the existence of an Event of Default, to the extent
attributable to the authorization or giving or withholding of any future
amendments, supplements, waivers, or consents with respect to any Operative
Agreement, other than any requested by Borrower or required by or made pursuant
to the terms of the Operative Agreements (unless such requirement results from
the actions of an Indemnitee not required by or made pursuant to the Operative
Agreements);

 

  (9) to the extent attributable to any amount which any Indemnitee expressly
agrees to pay (other than amounts required to be paid by such Indemnitee in
connection with the enforcement of its rights and remedies hereunder and under
any Operative Agreement) or such Indemnitee expressly agrees shall not be paid
by or be reimbursed by Borrower;

 

28



--------------------------------------------------------------------------------

  (10) to the extent that it is an ordinary and usual operating or overhead
expense;

 

  (11) for any Lien attributable to such Indemnitee or any Related Indemnitee
that Borrower is not obligated to discharge under the Operative Agreements;

 

  (12) if another provision of an Operative Agreement specifies the extent of
Borrower’s responsibility or obligation with respect to such Expense, to the
extent arising from a cause other than Borrower’s failure to comply with such
specified responsibility or obligation; or

 

  (13) to the extent incurred by or asserted against an Indemnitee as a result
of any “prohibited transaction” caused by it, within the meaning of ERISA § 406
or Code § 4975(c)(1).

For purposes of this Section 9.1, a Person shall be considered a “Related
Indemnitee” of an Indemnitee if that Person is an Affiliate or employer of such
Indemnitee, a director, officer, employee, agent, or servant of such Indemnitee
or any such Affiliate, or a successor or permitted assign of any of the
foregoing (other than pursuant to a Transfer). For the avoidance of doubt, no
Transferee of an Equipment Note shall be entitled under this Section 9.1 to be
indemnified, protected, defended or held harmless against any Expense to the
extent that any prior holder of such Equipment Note would not have been entitled
to such rights and protections at the time of its transfer.

(c) Separate Agreement. The provisions of this Section 9.1 constitute a separate
agreement with respect to each Indemnitee and is enforceable directly by each
such Indemnitee.

(d) Notice. If an Indemnitee makes a claim for any Expense indemnifiable under
this Section 9.1, such Indemnitee shall give prompt written notice thereof to
Borrower. Notwithstanding the foregoing, any Indemnitee’s failure to notify
Borrower as provided in this Section 9.1(d), or in Section 9.1(e), shall not
release Borrower from any of its obligations to indemnify such Indemnitee
hereunder, except to the extent that such failure results in an additional
Expense to Borrower (in which event Borrower shall not be responsible for such
additional Expense) or materially impairs Borrower’s ability to contest such
claim.

(e) Notice of Proceedings; Defense of Claims; Limitations.

(1) If any action, suit, or proceeding for which Borrower is responsible under
this Section 9.1 is brought against any Indemnitee, such Indemnitee shall notify
Borrower of the commencement thereof, and Borrower may, at its expense,
participate in and, to the extent that it so desires (subject to the provisions
of the following paragraph), assume and control the defense thereof and, subject
to Section 9.1(e)(3), settle or compromise it.

 

29



--------------------------------------------------------------------------------

(2) Borrower or its insurer(s) shall have the right, at its or their expense, to
investigate and control the defense of, any action, suit, or proceeding,
relating to any Expense for which indemnification is sought pursuant to this
Section 9.1, and each Indemnitee shall cooperate reasonably and in good faith
with Borrower or its insurer(s) with respect thereto; provided, that Borrower
shall not be entitled to control the defense of any such action, suit, or
proceeding, or to compromise any such Expense, while (a) any Event of Default
exists, (b) if such proceedings will involve a material risk of the sale,
forfeiture, or loss of, or the creation of any Lien (other than Permitted Lien)
on the Aircraft, or the Collateral, unless Borrower shall have posted a bond or
other security or collateral reasonably satisfactory to such Indemnitee in
respect to such risk, or (c) if such proceedings entail any material risk of
criminal liability or material civil liability. In connection with any such
Borrower-controlled action, suit, or proceeding, such Indemnitee shall have the
right to participate therein, at its sole cost and expense, with counsel
reasonably satisfactory to Borrower, provided that such Indemnitee’s
participation does not, in the reasonable opinion of the independent counsel
appointed by Borrower or its insurers to conduct such proceedings, interfere
with the defense of such case. In connection with any Indemnitee-controlled
action, suit, or proceeding, Borrower or its insurers shall have the right to
participate therein, at its or their sole cost and expense, with counsel
reasonably satisfactory to any such Indemnitee, provided that Borrower’s or its
insurers’ participation does not, in the reasonable opinion of the independent
counsel appointed by any such Indemnitee to conduct such suit or proceedings,
materially interfere with the defense of such case.

(3) In no event shall any Indemnitee enter into a settlement or other compromise
with respect to any Expense without Borrower’s prior written consent (which
shall not be unreasonably withheld or delayed), unless such Indemnitee waives
its right to be indemnified with respect to such Expense under this Section 9.1.

(4) To the extent that any Expense indemnified by Borrower hereunder may be
covered by insurance maintained by Borrower, at Borrower’s expense, each
Indemnitee agrees to cooperate with the insurers in the exercise of their rights
to investigate, defend, or compromise such Expense as may be required to retain
the benefits of such insurance with respect to such Expense.

(5) If an Indemnitee is not a party to this Agreement, Borrower may require such
Indemnitee to agree in writing to the terms of this Section 9.1 and Section 11.8
before making any payment to such Indemnitee under this Section 9.

(6) Nothing in this Section 9.1(e) shall require an Indemnitee to contest any
Expense or to assume responsibility for or control of any judicial proceeding
with respect thereto.

(f) Information. Borrower will provide the relevant Indemnitee with such
information not within the control of such Indemnitee (but in Borrower’s control
or

 

30



--------------------------------------------------------------------------------

reasonably available to Borrower) which such Indemnitee reasonably requests, and
will otherwise cooperate with such Indemnitee so as to enable such Indemnitee to
fulfill its obligations under Section 9.1(e). The Indemnitee shall supply
Borrower with such information not within the control of Borrower (but in such
Indemnitee’s control or reasonably available to such Indemnitee) which Borrower
reasonably requests to control or participate in any proceeding to the extent
permitted by Section 9.1(e).

(g) Effect of Other Indemnities. Upon payment in full by or on behalf of
Borrower of any indemnity provided for under this Agreement, Borrower, without
any further action and to the full extent permitted by Law, will be subrogated
to all rights and remedies of the Person indemnified (other than with respect to
any of such Indemnitee’s insurance policies or in connection with any indemnity
claim of such Indemnitee under Section 6.3 of the applicable Mortgage) in
respect of the matter as to which such indemnity was paid. Each Indemnitee will
give such further assurances or agreements and cooperate with Borrower to permit
Borrower to pursue such claims, to the extent reasonably requested by Borrower
and at Borrower’s expense.

(h) Refunds. If an Indemnitee receives any refund, in whole or in part, with
respect to any Expense paid by Borrower hereunder, that Indemnitee will promptly
pay the amount refunded (but not an amount in excess of the amount Borrower or
any of its insurers has paid in respect of such Expense) over to Borrower unless
a Special Default or Event of Default exists, in which case such amount shall be
paid over to the relevant Mortgagee to hold as security for Borrower’s
obligations under the relevant Operative Agreements or, if requested by
Borrower, applied to satisfy those obligations.

 

  9.2 Expenses.

Borrower shall pay (a) the ongoing fees and expenses of the Mortgagees, and
(b) all reasonable out-of-pocket costs and expenses (including the reasonable
fees and disbursements of counsel) incurred by the Mortgagees or Lenders
attributable to an Event of Default or any waiver, amendment, or modification of
any Operative Agreement to the extent requested by Borrower.

 

  9.3 General Tax Indemnity.

(a) Withholding Taxes. Except as provided in Section 9.3(c), Borrower agrees
that each payment paid by Borrower or the Mortgagee under the Equipment Notes,
and any other payment or indemnity paid by Borrower or the Mortgagee to or for
the benefit of a Lender under any Operative Agreement, shall be free of all
withholdings or deductions with respect to Taxes of any nature unless the
withholding or deduction is required by applicable Law, and if Borrower or the
Mortgagee is required by applicable Law to make any such withholding or
deduction for any such payment, (1) Borrower shall (or cause Mortgagee on its
behalf to) make all such withholdings or deductions, (2) if and to the extent
that all or any portion of the required withholdings or deductions constitutes
Indemnified Withholding Taxes, the amount payable by Borrower shall be increased
by Borrower so that, after the Mortgagee makes all required withholdings or
deductions, such Lender receives the same amount that it would have received had
no

 

31



--------------------------------------------------------------------------------

such withholdings or deductions with respect to such Indemnified Withholding
Taxes been made, with the amount payable by Borrower with respect to such
Indemnified Withholding Taxes being calculated on an After-Tax Basis and
(3) Borrower shall (or cause Mortgagee on its behalf to) pay the full amount
withheld or deducted to the relevant Taxing Authority in accordance with
applicable Law. The term “Indemnified Withholding Taxes” shall mean, with
respect to any Equipment Note or other payment or indemnity paid by Borrower or
the Mortgagee to or for the benefit of a Lender under any Operative Agreement,
withholding taxes imposed by the U.S. Government, but only to the extent that,
as the result of a change in law or regulation or the interpretation thereof or
a change in a tax treaty to which the United States is a party, in each case
that occurs after the Closing Date applicable to such Equipment Notes or other
payment or indemnity paid by Borrower or the Mortgagee to or for the benefit of
a Lender under any Operative Agreement, such withholding taxes become applicable
with respect to a payment by Borrower or the Mortgagee to or for the benefit of
the Lender (if none had previously been imposed or required) or the rate
applicable to a previously imposed or required withholding tax is increased;
provided that, if the particular Lender is based in a jurisdiction other than an
Accepted Jurisdiction, the amount of Indemnified Withholding Taxes shall not
exceed the amount of Indemnified Withholding Taxes that would be applicable if
the Lender were based in an Accepted Jurisdiction or other jurisdiction to which
such Equipment Notes have been transferred solely pursuant to this
Section 9.3(a). In the event that Indemnified Withholding Taxes become payable
by Borrower as provided above, the Lender will, if possible, at Borrower’s cost
and expense, and without any adverse consequences, transfer the Equipment Notes
to another jurisdiction that is mutually acceptable to Borrower and such Lender
so that either (1) no such Indemnified Withholding Taxes would be applicable to
subsequent payments to or for the benefit of such Lender following such transfer
(taking into account the provisions of Treas. Reg. § 1.881-3 and the limitation
on benefits provisions of any applicable tax treaty) or (2) the rate of the
Indemnified Withholding Taxes applicable to subsequent payments to such Lender
following such transfer (taking into account the provisions of Treas. Reg. §
1.881-3 and the limitation on benefits provisions of any applicable tax treaty)
would not exceed the rate of the Indemnified Withholding Taxes applicable to
payments to such Lender prior to such transfer and the applicable change in law
or regulation or the interpretation thereof or change in tax treaty.

(b) General Tax Indemnity. Except as provided in Section 9.3(c) and whether or
not any of the transactions contemplated hereby are consummated, Borrower shall
pay, indemnify, protect, defend, and hold harmless each Tax Indemnitee from all
Taxes imposed by any Taxing Authority imposed on or asserted against any Tax
Indemnitee or the Aircraft, the Airframe, any Engine, or any Part, or any
interest in any of the foregoing (whether or not indemnified against by any
other Person), upon or with respect to the Operative Agreements or the
transactions or payments contemplated thereby, including any Tax imposed upon or
with respect to (x) the Aircraft, the Airframe, any Engine, any Part, any
Operative Agreement (including any Equipment Notes), any data, or any other
thing delivered or to be delivered under an Operative Agreement, (y) the
purchase, manufacture, acceptance, rejection, sale, transfer of title, return,
ownership, mortgaging, delivery, transport, charter, rental, lease, re-lease,
sublease, assignment, possession, repossession, presence, use, condition,
storage, preparation, maintenance, modification,

 

32



--------------------------------------------------------------------------------

alteration, improvement, operation, registration, transfer or change of
registration, reregistration, repair, replacement, overhaul, location, control,
imposition of any Lien, financing, refinancing requested by Borrower,
abandonment, or other disposition of the Aircraft, the Airframe, any Engine, any
Part, any data, or any other thing delivered or to be delivered under an
Operative Agreement or (z) interest, fees, or other income, proceeds, receipts,
or earnings, whether actual or deemed, arising upon, in connection with, or in
respect of any of the Operative Agreements (including the property or income or
other proceeds with respect to property held as part of the Collateral) or the
transactions contemplated thereby.

(c) Certain Exceptions. The provisions of Section 9.3(a) and Section 9.3(b)
shall not apply to, and Borrower shall have no liability hereunder for, Taxes:

(1) imposed on a Tax Indemnitee by the federal government of the United States
or any Taxing Authority or governmental subdivision of the United States or
therein (including any state or local Taxing Authority) (aa) on, based on, or
measured by gross or net income or gross or net receipts, including capital
gains taxes, excess profits taxes, minimum taxes from tax preferences,
alternative minimum taxes, branch profits taxes, accumulated earnings taxes,
personal holding company taxes, succession taxes and estate taxes, and any
withholding taxes on, based on, or measured by gross or net income or receipts,
or (bb) on, or with respect to, or measured by capital or net worth or in the
nature of a franchise tax or a tax for the privilege of doing business (other
than Indemnified Withholding Taxes, sales, use, rental, stamp, documentary,
license, or property Taxes and value added Taxes (that are not imposed in direct
substitution for an income Tax);

(2) imposed on a Tax Indemnitee by any Taxing Authority or governmental
subdivision thereof or therein outside of the United States (including any
Taxing Authority in or of a territory, possession or commonwealth of the United
States) (aa) on, based on, or measured by gross or net income or gross or net
receipts, including capital gains taxes, excess profits taxes, minimum taxes
from tax preferences, alternative minimum taxes, branch profits taxes,
accumulated earnings taxes, personal holding company taxes, succession taxes and
estate taxes, and any withholding taxes on, based on, or measured by gross or
net income or receipts, or (bb) on, or with respect to, or measured by capital
or net worth or in the nature of a franchise tax or a tax for the privilege of
doing business (other than, in the case of clause (aa) or (bb), (y) sales, use,
rental, stamp, documentary, license, or property Taxes and value added Taxes
(that are not imposed in direct substitution for an income Tax), or (z) any
Taxes imposed by any Taxing Authority (other than a Taxing Authority within
whose jurisdiction such Tax Indemnitee is incorporated or organized or maintains
its principal place of business) if such Tax Indemnitee would not have been
subject to Taxes of such type by such jurisdiction but for (i) the location,
use, or operation of the Aircraft, the Airframe, any Engine, or any Part thereof
by any Borrower Person within the jurisdiction of the Taxing Authority imposing
such Tax, or (ii) the activities of any Borrower Person in such jurisdiction,
including use of any other aircraft by

 

33



--------------------------------------------------------------------------------

any Borrower Person in such jurisdiction, (iii) the status of any Borrower
Person as a foreign entity or as an entity owned in whole or in part by foreign
persons, (iv) any Borrower Person having made (or having been deemed to have
made) payments to or for the benefit of such Tax Indemnitee from the relevant
jurisdiction, or (v) any Borrower Person being incorporated or organized or
maintaining a place of business or conducting activities in such jurisdiction);

(3) on, with respect to, or measured by any trustee fees, commissions, or
compensation received by Mortgagee or WFB;

(4) that are being contested as provided in Section 9.3(e) below;

(5) imposed on any Tax Indemnitee to the extent that such Taxes result from the
gross negligence or willful misconduct of such Tax Indemnitee or any Affiliate
thereof;

(6) imposed on or with respect to a Tax Indemnitee (including a transferee
thereof in those cases in which the Tax on transfer is imposed on, or is
collected from, the transferee) as a result of a transfer or other disposition
(including a deemed transfer or disposition) by such Tax Indemnitee or any of
its Related Tax Indemnitees of any or all of its interest in the Aircraft, the
Airframe, any Engine, or any Part, any interest arising under the Operative
Agreements, or any Equipment Note, or as a result of a transfer or disposition
(including a deemed transfer or disposition) of any interest in a Tax Indemnitee
(other than (1) a substitution or replacement of the Aircraft, the Airframe, any
Engine, or any Part by a Borrower Person that is treated for Tax purposes as a
transfer or disposition, or (2) a transfer requested by Borrower or required by
the Operative Agreements or pursuant to an exercise of remedies upon a
then-existing Event of Default);

(7) in excess of those that would have been imposed had there not been a
transfer or other disposition excluded from indemnification by clause (6) of
this Section 9.3(c) by or to such Tax Indemnitee or any of its Related Tax
Indemnitees;

(8) consisting of any interest, penalties, or additions to Tax imposed on a Tax
Indemnitee as a result (in whole or in part) of a failure of such Tax Indemnitee
or any of its Related Tax Indemnitees to properly and timely file any Tax return
that it is required to file, unless such failure is caused by Borrower’s failure
to fulfill its obligations (if any) under Section 9.3(g) with respect to such
Tax return;

(9) resulting from, or that would not have been imposed but for, any Liens
arising as a result of claims against, or acts or omissions of, or otherwise
attributable to such Tax Indemnitee or any of its Related Tax Indemnitees that
Borrower is not obligated to discharge under the Operative Agreements;

 

34



--------------------------------------------------------------------------------

(10) imposed on a Tax Indemnitee as a result of the breach by such Tax
Indemnitee or any of its Related Tax Indemnitees of any covenant of such Tax
Indemnitee or any Affiliate thereof contained in any Operative Agreement or the
inaccuracy of any representation or warranty by such Tax Indemnitee or any
Affiliate thereof in any Operative Agreement;

(11) in the nature of an intangible or similar Tax imposed upon or with respect
to the value or principal amount of the interest of a Lender in any Equipment
Note or the loan evidenced thereby, but only if such Taxes are in the nature of
franchise Taxes or result from the conduct of business by such Tax Indemnitee in
the taxing jurisdiction and, in each case, are imposed because of the place of
incorporation or the activities unrelated to the Transactions in the taxing
jurisdiction of such Tax Indemnitee;

(12) imposed on a Tax Indemnitee by a Taxing Authority of a jurisdiction outside
the United States, to the extent that such Taxes result from a connection
between the Tax Indemnitee or any of its Related Tax Indemnitees and such
jurisdiction imposing such Tax unrelated to the Transactions; or

(13) relating to ERISA or to Code § 4975.

For purposes of this Section 9.3, a Person shall be considered a “Related Tax
Indemnitee” of a Tax Indemnitee if that Person is an Affiliate or employer of
such Tax Indemnitee, a director, officer, employee, agent, or servant of such
Tax Indemnitee or any such Affiliate, or a successor or permitted assign of any
of the foregoing (other than pursuant to a Transfer).

(d) Payment.

(1) Borrower’s indemnity obligation to a Tax Indemnitee under this Section 9.3
shall equal the amount which, after taking into account any Tax currently
payable upon the receipt or accrual of the amounts payable under this
Section 9.3 and any current tax benefits realized by such Tax Indemnitee as a
result of the indemnifiable Tax (including any benefits realized as a result of
such Tax Indemnitee’s use of an indemnifiable Tax as a credit against Taxes not
indemnifiable under this Section 9.3), shall equal the amount of the Tax
indemnifiable under this Section 9.3.

(2) At Borrower’s written request, the computation of the amount of any
indemnity payment owed by Borrower or any amount owed by a Tax Indemnitee to
Borrower pursuant to this Section 9.3 shall be verified and certified by an
independent public accounting firm selected by such Tax Indemnitee and
reasonably satisfactory to Borrower. Each Tax Indemnitee shall upon written
request provide to such accounting firm such information in such Tax
Indemnitee’s possession or control as is reasonably necessary, for the
performance of such verification (subject to the accounting firm’s execution and
delivery of a confidentiality agreement in form and substance reasonably
acceptable to the Tax Indemnitee. Such verification shall be binding on Borrower

 

35



--------------------------------------------------------------------------------

and the Tax Indemnitee. The costs of such verification (including the fee of
such public accounting firm) shall be borne by Borrower unless such verification
results in an adjustment in Borrower’s favor of 5% or more of the net present
value of the payment as computed by such Tax Indemnitee, in which case the costs
shall be paid by such Tax Indemnitee.

(3) Each Tax Indemnitee shall provide Borrower with such certifications, and
such information and documentation in such Tax Indemnitee’s possession or
control, as Borrower reasonably requests in writing that are necessary to
minimize any indemnity payment pursuant to this Section 9.3 and which such Tax
Indemnitee can provide without incurring material adverse consequences under
applicable Law, and Borrower shall, on written request from such Tax Indemnitee,
reimburse such Tax Indemnitee for its reasonable out-of-pocket expenses incurred
in providing such certifications, information and documentation to Borrower. If
the Tax Indemnitee believes that providing to Borrower the certifications,
information and documentation requested by Borrower would result in the
incurrence of material adverse consequences under applicable Law, the Tax
Indemnitee shall notify Borrower of the bases of that belief and the Tax
Indemnitee and Borrower shall promptly meet to discuss the matter and, if
Borrower and the Tax Indemnitee are unable to agree whether such material
adverse consequences would result, shall appoint an independent accounting firm
to resolve the issue on terms similar to those set forth in Section 9.3(d)(2)
hereof (except that Borrower and the Tax Indemnitee shall share equally the
costs of such accounting firm).

(4) Each Tax Indemnitee shall promptly forward to Borrower any written notice,
bill, or advice that such Tax Indemnitee receives from any Taxing Authority
concerning any Tax for which it seeks indemnification under this Section 9.3.
Borrower shall pay any amount for which it is liable pursuant to this
Section 9.3 directly to the appropriate Taxing Authority if legally permissible,
or, upon written demand of a Tax Indemnitee, to such Tax Indemnitee within 30
days of such demand (or, if a contest occurs in accordance with Section 9.3(d),
within 30 days after a Final Determination (as defined below)), but in no event
more than three Business Days before the related Tax is due. If requested by a
Tax Indemnitee in writing, Borrower shall furnish at its expense to the
appropriate Tax Indemnitee the original or a certified copy of a receipt for
Borrower’s payment of any Tax paid by Borrower (if such a receipt is reasonably
obtainable from the applicable Taxing Authority), or such other evidence of
payment of such Tax as is reasonably acceptable to such Tax Indemnitee. Borrower
shall also furnish at its expense promptly upon written request such data as any
Tax Indemnitee reasonably requires to enable such Tax Indemnitee to comply with
the requirements of any taxing jurisdiction; provided that Borrower shall not be
required to furnish such data if (x) such data are not within the possession or
control of Borrower (unless Borrower is required to maintain such data pursuant
to applicable Law) or (y) such data are not customarily furnished by U.S.
domestic air carriers under similar circumstances (unless such data are
specifically requested by a Taxing Authority). For purposes of this Section 9.3,
a

 

36



--------------------------------------------------------------------------------

“Final Determination” is (1) a decision, judgment, decree, or other order by any
court of competent jurisdiction that occurs pursuant to the provisions of
Section 9.3(e), which decision, judgment, decree, or other order has become
final and unappealable, (2) a closing agreement or settlement agreement entered
into in accordance with Section 9.3(e) that has become binding and is not
subject to further review or appeal (absent fraud, misrepresentation, etc.), or
(3) the termination of administrative proceedings and the expiration of the time
for instituting a claim in a court proceeding; provided that, notwithstanding
the foregoing, the positions taken by such Tax Indemnitee on its Tax returns and
filings, dealing with Tax authorities and, subject to the provisions of
Section 9.3(e) hereof, in any Tax proceedings shall be in the sole, good-faith
discretion of such Tax Indemnitee and, subject to the provisions of
Section 9.3(d)(2) hereof, no Person shall have the right to require disclosure
of the Tax returns or filings of such Tax Indemnitee, provided further that, in
the case of any Tax credit or other Tax benefit that is limited in its
availability, in the aggregate, to such Tax Indemnitee (and is not directly and
fully traceable to the Tax paid or indemnified by Borrower without such
limitations), the allocation of such Tax credit or other Tax benefit shall be
made in a manner consistent with the requirements of applicable Law, and if and
to the extent such allocation is not addressed by applicable Law, in proportion
to other Tax credits or Tax benefits claimed by such Tax Indemnitee (taking into
account any requirement of applicable Law concerning segregation or basketing of
similar Tax credits or Tax benefits), by multiplying the amount of such Tax
credit or Tax benefit by the ratio of the Tax credit or Tax benefit realized by
the Tax Indemnitee by reason of any Tax paid or indemnified by Borrower over the
total of such available Tax credits or Tax benefits for the Tax year at issue
(taking into account any requirement of applicable Law concerning segregation or
basketing of similar Tax credits or Tax benefits).

(5) If any Tax Indemnitee actually realizes a net tax savings by reason of any
Tax paid or indemnified by Borrower pursuant to this Section 9.3 (whether such
tax savings arise by means of a foreign tax credit, depreciation or cost
recovery deduction, or otherwise), and such net savings is not otherwise taken
into account in computing such payment or indemnity, such Tax Indemnitee shall
pay to Borrower an amount equal to the lesser of (1) the amount of such net tax
savings, plus any additional net tax savings recognized as the result of any
payment made pursuant to this sentence, and (2) the amount of all payments
pursuant to this Section 9.3 by Borrower to such Tax Indemnitee (less any
payments previously made by such Tax Indemnitee to Borrower pursuant to this
Section 9.3(d)(5)) (and the excess, if any, of the amount described in clause
(1) over the amount described in clause (2) shall be carried forward and applied
to reduce pro tanto any subsequent obligations of Borrower to make payments to
such Tax Indemnitee pursuant to this Section 9.3); provided, that such Tax
Indemnitee shall not be required to make any payment pursuant to this sentence
so long as a Special Default or an Event of Default exists. If a tax benefit is
later disallowed or denied, the disallowance or denial shall be treated as a Tax
indemnifiable under Section 9.3(b) without regard to the provisions of Section

 

37



--------------------------------------------------------------------------------

9.3(c) (other than Section 9.3(c)(5), (8) or (10)). Each such Tax Indemnitee
shall in good faith use reasonable efforts in filing its tax returns and in
dealing with Taxing Authorities to seek and claim any such tax benefit.

(e) Contest.

(1) If a written claim is made against a Tax Indemnitee for Taxes with respect
to which Borrower could be liable for payment or indemnity hereunder, or if a
Tax Indemnitee determines that a Tax is due for which Borrower could have an
indemnity obligation hereunder, such Tax Indemnitee shall promptly notify
Borrower in writing of such claim (provided, that failure so to notify Borrower
shall not relieve Borrower of its indemnity obligations hereunder except to the
extent that such failure has a material adverse effect on Borrower’s
indemnification obligations hereunder or on Borrower’s rights to successfully
contest such claim), and shall take no action with respect to such claim without
Borrower’s prior written consent for 30 days following Borrower’s receipt of
such notice; provided, that, if applicable Law requires such Tax Indemnitee to
take action before the end of such 30-day period, such Tax Indemnitee shall, in
such notice to Borrower, so inform Borrower, and such Tax Indemnitee shall take
no action for as long as it is legally able to avoid taking action. Such Tax
Indemnitee shall (provided that Borrower shall have agreed to keep such
information confidential other than to the extent necessary in order to contest
the claim, such agreement to be delivered to the Tax Indemnitee and in form and
substance reasonably acceptable to it) furnish Borrower with copies of the
relevant portions of any requests for information from any Taxing Authority
relating to such Taxes with respect to which Borrower may be required to
indemnify hereunder. If requested by Borrower in writing within 30 days after
its receipt of such notice, such Tax Indemnitee shall, at Borrower’s expense
(including all reasonable out-of-pocket costs and expenses, including reasonable
attorneys’ and accountants’ fees and disbursements incurred in connection with,
and reasonably allocable to, the contest of such Tax), in good faith contest
(or, if permitted by applicable Law, allow Borrower to contest) through
appropriate administrative and judicial proceedings the validity, applicability,
or amount of such Taxes by (x) resisting payment thereof, (y) not paying the
Taxes except under protest if protest is necessary and proper, or (z) if the
payment is made, using reasonable efforts to obtain a refund thereof in an
appropriate administrative or judicial proceeding. If requested to do so by
Borrower in writing, the Tax Indemnitee shall appeal any adverse administrative
or judicial decision, except that the Tax Indemnitee shall not be required to
pursue any appeals to the United States Supreme Court. If and to the extent that
the Tax Indemnitee is able, using reasonable efforts, to separate the contested
issue or issues from other issues arising in the same administrative or judicial
proceeding that are unrelated to the Transactions without (in such Tax
Indemnitee’s good faith judgment) adversely affecting such Tax Indemnitee, such
Tax Indemnitee shall permit Borrower to control the conduct of any such
proceeding and shall provide to Borrower (at Borrower’s cost and expense) such
information or data in such Tax Indemnitee’s control or possession and
reasonably necessary to conduct such contest. If the

 

38



--------------------------------------------------------------------------------

contest is being controlled by a Tax Indemnitee, such Tax Indemnitee shall
consult with Borrower in good faith regarding the manner of contesting such
claim, and shall keep Borrower reasonably informed regarding the progress of
such contest. If the contest is being controlled by Borrower, Borrower shall
consult with the applicable Tax Indemnitee in good faith regarding the manner of
contesting such claim, and shall keep such Tax Indemnitee reasonably informed
regarding the progress of such contest. A Tax Indemnitee shall not fail to take
any action expressly required by this Section 9.3(e) (including any action
regarding any appeal of an adverse determination with respect to any claim) or
settle or compromise any claim without Borrower’s prior written consent (except
as contemplated by Sections 9.3(e)(2) or (3)).

(2) Notwithstanding the foregoing, in no event shall a Tax Indemnitee be
required to pursue any contest (or to permit Borrower to pursue any contest)
unless (1) Borrower agrees to pay such Tax Indemnitee on demand all reasonable
out-of-pocket costs and expenses that such Tax Indemnitee incurs in connection
with contesting such Taxes, including all reasonable out-of-pocket costs and
expenses and reasonable attorneys’ and accountants’ fees and disbursements, in
each case, to the extent reasonably allocable to the contest of such Taxes),
(2) if such contest involves the payment of the claim, Borrower advances the
amount thereof (to the extent indemnified hereunder) that are required to be
paid before commencing the contest on an interest-free after-tax basis to such
Tax Indemnitee (and such Tax Indemnitee shall promptly pay to Borrower any net
realized tax benefits resulting from such advance, including any tax benefits
resulting from making such payment), (3) the action to be taken will not result
in any material risk of forfeiture, sale, or loss of, or the creation of a Lien
(other than a Permitted Lien) on, the Aircraft or the Collateral (unless
Borrower makes provisions to protect the interests of any such Tax Indemnitee in
a manner reasonably satisfactory to such Tax Indemnitee) or any material risk of
criminal liability or material civil liability (provided, that such Tax
Indemnitee shall notify Borrower in writing promptly after it becomes aware of
any such risks), (4) no Event of Default exists (unless Borrower has provided
security reasonably acceptable to the Tax Indemnitee for its obligations
hereunder or has advanced to such Tax Indemnitee, before proceeding or
continuing with such contest, the amount of the Tax being contested, plus any
interest and penalties and an amount estimated in good faith by such Tax
Indemnitee for expenses) and (5) before commencing any judicial action
controlled by Borrower, such Tax Indemnitee shall have received written
confirmation from Borrower that the Taxes that are the subject of such Tax claim
are indemnified by Borrower hereunder, provided, that Borrower shall not be
bound by such confirmation to the extent that the Final Determination of the
contest articulates conclusions of law and fact that demonstrate Borrower is not
liable hereunder for the Taxes that are the subject of such Tax claim. .
Notwithstanding the foregoing, if any Tax Indemnitee releases, waives,
compromises, or settles any claim that may be indemnifiable by Borrower pursuant
to this Section 9.3 without Borrower’s written permission, Borrower’s obligation
to indemnify such Tax Indemnitee with respect to such claim (and all
directly-related claims, and claims based on the

 

39



--------------------------------------------------------------------------------

outcome of such claim) shall terminate, and such Tax Indemnitee shall repay to
Borrower any amount previously paid or advanced to such Tax Indemnitee with
respect to such claim (other than previously incurred costs and expenses of
contest described in clause (1) of this paragraph), plus interest at the rate
that would have been payable by the relevant Taxing Authority on a refund of
such Tax.

(3) Notwithstanding anything contained in this Section 9.3, a Tax Indemnitee
will not be required to contest the imposition of any Tax, and shall be
permitted to settle or compromise any claim without Borrower’s consent, if such
Tax Indemnitee (1) waives its right to indemnity under this Section 9.3 with
respect to such Tax (and any directly-related claim, and any claim the outcome
of which is determined based upon the outcome of such claim), (2) pays to
Borrower any amount previously paid or advanced by Borrower pursuant to this
Section 9.3 with respect to such Tax (other than previously incurred costs and
expenses of contest described in clause (1) of this paragraph), plus interest at
the rate that would have been payable by the relevant Taxing Authority on a
refund of such Tax, and (3) agrees to discuss with Borrower the views or
positions of any relevant Taxing Authority with respect to the imposition of
such Tax.

(f) Refund. If any Tax Indemnitee receives a refund of, or is entitled to a
credit against other liability for, all or any part of any Taxes paid,
reimbursed, or advanced by Borrower, such Tax Indemnitee shall pay to Borrower
within 30 days of such receipt an amount equal to the lesser of (a) the amount
of such refund or credit plus any net tax benefit (taking into account any Taxes
incurred by such Tax Indemnitee by reason of the receipt of such refund or
realization of such credit) actually realized by such Tax Indemnitee as a result
of any payment by such Tax Indemnitee made pursuant to this sentence (including
this clause (a)), and (b) such tax payment, reimbursement, or advance by
Borrower to such Tax Indemnitee theretofore made pursuant to this Section 9.3
(and the excess, if any, of the amount described in clause (a) over the amount
described in clause (b) shall be carried forward and applied to reduce pro tanto
any subsequent obligation of Borrower to make payments to such Tax Indemnitee
pursuant to this Section 9.3). If, in addition to such refund or credit, such
Tax Indemnitee receives (or is credited with) an amount representing interest on
the amount of such refund or credit, such Tax Indemnitee shall pay to Borrower
within 30 days after receiving or realizing such credit that proportion of such
interest fairly attributable to Taxes paid, reimbursed, or advanced by Borrower
before the receipt of such refund or realization of such credit. Anything herein
to the contrary notwithstanding, a Tax Indemnitee shall not be required to make
any payment pursuant to this subsection 9.3(e) so long as a Special Default or
an Event of Default exists.

(g) Tax Filing. Borrower shall, at its expense, timely file any report, return,
or statement that is required to be filed with respect to any Tax which is
subject to indemnification under this Section 9.3 (except for any such report,
return, or statement which a Tax Indemnitee has timely notified Borrower in
writing that such Tax Indemnitee intends to file, or for which such Tax
Indemnitee is required by law to file, in its own name); provided, that the
relevant Tax Indemnitee shall furnish Borrower with

 

40



--------------------------------------------------------------------------------

any information in such Tax Indemnitee’s possession or control that is
reasonably necessary to file any such return, report, or statement and that
Borrower reasonably requests in writing. Borrower shall either file such report,
return, or statement and send a copy to such Tax Indemnitee, or, if Borrower is
not permitted to file such report, return, or statement, it shall notify such
Tax Indemnitee of such requirement and prepare and deliver such report, return,
or statement to such Tax Indemnitee in a manner reasonably satisfactory to such
Tax Indemnitee within a reasonable time before the time such report, return, or
statement is to be filed; provided, that the relevant Tax Indemnitee shall
either furnish Borrower with any information in such Tax Indemnitee’s possession
or control that is reasonably necessary to file any such return, report, or
statement and that Borrower reasonably requests in writing or such Tax
Indemnitee shall itself be responsible for completing and filing such report,
return or statement if it fails to, or elects not to, provide Borrower with the
requested information.

(h) Forms. Each Tax Indemnitee agrees to furnish from time to time to Borrower,
the relevant Mortgagee, or such other Person as Borrower or such Mortgagee shall
designate, at Borrower’s or Mortgagee’s request, such duly-executed and
properly-completed forms as may be necessary or appropriate in order to claim
any reduction of or exemption from any withholding or other Tax imposed by any
Taxing Authority, if (i) such reduction or exemption is available to such Tax
Indemnitee without such Tax Indemnitee’s incurring material adverse consequences
under applicable Law, and (ii) Borrower has provided such Tax Indemnitee with
any information necessary to complete such form not otherwise reasonably
available to such Tax Indemnitee. If the Tax Indemnitee believes that claiming
such reduction or exemption would result in its incurring material adverse
consequences under applicable Law, the Tax Indemnitee shall notify Borrower of
the basis of that belief, and the Tax Indemnitee and Borrower shall promptly
meet to discuss the matter and, if the Tax Indemnitee and Borrower are unable to
agree whether such material adverse consequences would result, shall appoint an
independent accounting firm to resolve the issue on terms similar to those set
forth in Section 9.3(d)(2) hereof (except that the Tax Indemnitee and Borrower
shall share equally the costs of such accounting firm).

(i) Non-Parties. If a Tax Indemnitee is not a party to this Agreement, Borrower
may require the Tax Indemnitee to agree in writing, in a form reasonably
acceptable to Borrower, to the terms of this Section 9.3 and Section 11.8 before
any payment shall be due to such Tax Indemnitee under this Section 9.3.

 

  9.4 Payments.

Except as otherwise provided herein, any payments which Borrower or an
Indemnitee or Tax Indemnitee is obligated to make pursuant to Section 9.1 or
Section 9.3 shall be paid on the 30th day after demand, but not before five
(5) days before the date such Expense or Tax is due or payable by such
Indemnitee or Tax Indemnitee, as applicable. If Borrower shall have requested to
contest a Tax or Expense as provided in this Section 9 and shall have duly
complied with all the terms of this Section 9, Borrower’s liability for
indemnification under this Section 9 shall, at Borrower’s election, be deferred
until a final determination is made with respect to such contest. At such time,
Borrower shall become obligated for the payment of any indemnification

 

41



--------------------------------------------------------------------------------

hereunder resulting from the outcome of such contest, and within fifteen
(15) days following such final determination, any amounts so due hereunder shall
be paid by Borrower to the Indemnitee or Tax Indemnitee, as applicable. Such
payments shall be made directly to the relevant Indemnitee or Tax Indemnitee or
to Borrower, in immediately available funds at such bank or to such account as
specified by such Indemnitee or Tax Indemnitee or Borrower (as applicable) in
written directives to the payor, or, if no such direction has been given, by
check of the payor payable to the order of, and mailed to, such Indemnitee or
Tax Indemnitee or Borrower (as applicable) by certified mail, postage prepaid,
at its address as set forth in this Agreement.

 

  9.5 Interest.

If any amount, payable by Borrower, any Indemnitee, or any Tax Indemnitee under
Section 9.1 or Section 9.3 is not paid when due, the Person obligated to make
such payment shall pay on demand, to the extent permitted by Law, to the Person
entitled thereto, interest on any such amount for the period from and including
the due date for such amount to but excluding the date the amount is paid, at
the Past-Due Rate. Such interest shall be paid in the same manner as the unpaid
amount in respect of which such interest is due.

 

  9.6 Benefit of Indemnities.

Borrower’s obligations for indemnities, obligations, adjustments, and payments
in Section 9.1 or Section 9.3 are expressly made for the benefit of, and shall
be enforceable by, the Indemnitee or Tax Indemnitee entitled thereto as and to
the extent provided herein, notwithstanding any provision of the Mortgage.

10. INTENTIONALLY OMITTED.

11. MISCELLANEOUS

 

  11.1 Amendments.

No provision of this Agreement may be amended, supplemented, waived, modified,
discharged, terminated, or otherwise varied orally, but only by an instrument in
writing that specifically identifies the provision of this Agreement that it
purports to amend, supplement, waive, modify, discharge, terminate, or otherwise
vary and is signed by the party against whom the enforcement of the amendment,
supplement, waiver, modification, discharge, termination, or variance is sought.
Each such amendment, supplement, waiver, modification, discharge, termination,
or variance shall be effective only in the specific instance and for the
specific purpose for which it is given. No provision of this Agreement shall be
varied or contradicted by oral communication, course of dealing or performance,
or other manner not set forth in writing and signed by the party against whom
enforcement of the same is sought.

 

  11.2 Severability.

If any provision of this Agreement is held invalid, illegal, or unenforceable in
any respect in any jurisdiction, then, to the extent permitted by Law, (a) the
remainder of any affected provision (to the extent not invalid, illegal or
unenforceable) and all other provisions hereof shall remain in full force and
effect in such jurisdiction, and (b) such invalidity, illegality, or

 

42



--------------------------------------------------------------------------------

unenforceability shall not affect the validity, legality, or enforceability of
such provision in any other jurisdiction. If, however, any Law pursuant to which
any provision is held invalid, illegal, or unenforceable may be waived, the
parties hereto hereby waive that Law to the full extent permitted, to the end
that this Agreement shall be a valid and binding agreement in all respects,
enforceable in accordance with its terms.

 

  11.3 Survival.

The indemnities and representations and warranties (as and when made) in this
Agreement shall survive the delivery of the Aircraft, the Transfer of any
interest by any Lender in an Equipment Note it holds, and the expiration or
other termination of any Operative Agreement, except to the extent otherwise
provided therein.

 

  11.4 Reproduction of Documents.

This Agreement (including all schedules and exhibits hereto) and all documents
relating hereto, including (a) future consents, waivers, and modifications, and
(b) past and future financial statements, certificates, and other information
furnished to any party hereto, may be reproduced by any party by any
photographic, photostatic, microfilm, micro-card, miniature photographic, or
other similar process, and such party may destroy any original documents so
reproduced. Any such reproduction shall be as admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original exists and whether or not such party made the reproduction in the
regular course of business), and any enlargement, facsimile, or further
reproduction of such reproduction also shall be so admissible in evidence.

 

  11.5 Counterparts.

This Agreement and any amendments, waivers, consents, or supplements hereto may
be executed in any number of counterparts (or upon separate signature pages
bound together into one or more counterparts), each fully-executed set of which
shall be an original.

 

  11.6 No Waiver.

No failure on the part of any party hereto to exercise, and no delay by any
party hereto in exercising, any of its rights, powers, remedies, or privileges
under this Agreement or otherwise available to it shall impair, prejudice, or
waive any such right, power, remedy, or privilege or be construed as a waiver of
any breach hereof or default hereunder or as an acquiescence therein, nor shall
any single or partial exercise of any such right, power, remedy, or privilege
preclude any other or further exercise thereof by it or the exercise of any
other right, power, remedy, or privilege by it. No notice to or demand on any
party hereto in any case shall, unless otherwise required under this Agreement,
entitle such party to any other or further notice or demand in similar or other
circumstances, or waive the rights of any party hereto to any other or further
action in any circumstances without notice or demand.

 

  11.7 Notices.

Unless otherwise expressly permitted by the terms hereof, all notices, requests,
demands, authorizations, directions, consents, waivers, and other communications
required or permitted to

 

43



--------------------------------------------------------------------------------

be made, given, furnished, or filed hereunder shall be in writing (and the
specification of a writing in certain instances and not in others does not imply
an intention that a writing is not required as to the latter), shall refer
specifically to this Agreement, and shall be personally delivered, sent by fax
or telecommunications transmission (which in either case provides written
confirmation to the sender of its delivery), sent by registered mail or
certified mail, return receipt requested, postage prepaid, or sent by
next-business-day courier service, in each case to the address or fax number set
forth for such party in Schedule 1, or to such other address or number as such
party hereafter specifies by notice to the other parties hereto. Each such
notice, request, demand, authorization, direction, consent, waiver, or other
communication shall be effective when received or, if made, given, furnished, or
filed by fax or telecommunication transmission, when confirmed.

 

  11.8 Governing Law; Submission to Jurisdiction; Venue.

 

  (a) THIS AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED BY THE INTERNAL LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY
WITHIN SUCH STATE, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY, AND
PERFORMANCE.

 

  (b) EACH PARTY HERETO HEREBY IRREVOCABLY AGREES, ACCEPTS, AND SUBMITS ITSELF
TO THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK IN THE
CITY AND COUNTY OF NEW YORK AND OF THE UNITED STATES FOR THE SOUTHERN DISTRICT
OF NEW YORK, IN CONNECTION WITH ANY LEGAL ACTION, SUIT, OR PROCEEDING WITH
RESPECT TO ANY MATTER RELATING TO OR ARISING OUT OF OR IN CONNECTION WITH THE
OPERATIVE AGREEMENTS.

 

  (c) EACH PARTY HERETO HEREBY IRREVOCABLY CONSENTS AND AGREES TO THE SERVICE OF
ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES, AND DOCUMENTS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH SUIT, ACTION, OR PROCEEDING MAY BE MADE BY
MAILING COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, AT THE
ADDRESS SET FORTH PURSUANT TO SECTION 11.7. EACH PARTY HERETO HEREBY AGREES THAT
SERVICE UPON IT, OR ANY OF ITS AGENTS, IN EACH CASE IN ACCORDANCE WITH THIS
SECTION 11.8(c), SHALL CONSTITUTE VALID AND EFFECTIVE PERSONAL SERVICE UPON SUCH
PARTY, AND EACH PARTY HERETO HEREBY AGREES THAT THE FAILURE OF ANY OF ITS AGENTS
TO GIVE ANY NOTICE OF SUCH SERVICE TO ANY SUCH PARTY SHALL NOT IMPAIR OR AFFECT
IN ANY WAY THE VALIDITY OF SUCH SERVICE ON SUCH PARTY OR ANY JUDGMENT RENDERED
IN ANY ACTION OR PROCEEDING BASED THEREON.

 

44



--------------------------------------------------------------------------------

  (d) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE, OR
OTHERWISE, IN ANY LEGAL ACTION OR PROCEEDING BROUGHT HEREUNDER IN ANY OF THE
ABOVE-NAMED COURTS, THAT SUCH ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT
FORUM, THAT VENUE FOR THE ACTION OR PROCEEDING IS IMPROPER, OR THAT ANY
OPERATIVE AGREEMENT MAY NOT BE ENFORCED IN OR BY SUCH COURTS.

 

  (e) EACH PARTY HERETO HEREBY WAIVES ITS RIGHT TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION IN ANY COURT IN ANY JURISDICTION BASED UPON OR ARISING OUT OF OR
RELATING TO THE OPERATIVE AGREEMENTS.

 

  11.9 Third-Party Beneficiary.

This Agreement is not intended to, and shall not, provide any Person not a party
hereto (except the Persons referred to in Sections 6.3, 6.4 or 9 who are
intended third-party beneficiaries of Sections 6.3, 6.4 or 9) with any rights of
any nature whatsoever against any of the parties hereto, and no Person not a
party hereto shall have any right, power, or privilege in respect of any party
hereto, or have any benefit or interest, arising out of this Agreement.

 

  11.10 Entire Agreement.

This Agreement, together with the other Operative Agreements, on and as of the
date hereof, constitutes the entire agreement of the parties hereto with respect
to the subject matter hereof, and all prior understandings or agreements,
whether written or oral, among any of the parties hereto with respect to such
subject matter are hereby superseded in their entireties.

 

  11.11 Further Assurances.

Each party hereto shall execute, acknowledge, and deliver (or shall cause to be
executed, acknowledged, and delivered) all such further agreements, instruments,
certificates, or other documents, and shall do and cause to be done such further
things, as any other party hereto reasonably requests in connection with the
administration of, or to carry out more effectively the purposes of, or to
assure and confirm better to such other party the rights and benefits to be
provided under, this Agreement and the other Operative Agreements.

 

45



--------------------------------------------------------------------------------

  11.12 Section 1110.

Borrower and the Lenders intend that each Mortgagee shall be entitled to the
benefits of Section 1110 in the event of a case under Chapter 11 of the
Bankruptcy Code in which Borrower is a debtor.

 

  11.13 Registrations with International Registry.

Each of the parties hereto consents to the registrations with the International
Registry of the International Interest (or Prospective International Interest)
with respect to the Applicable Mortgage, and each party hereto covenants and
agrees that it will take all such action reasonably requested by Borrower or the
Applicable Mortgagee in order to make any registrations with the International
Registry, including becoming a registry user entity with the International
Registry and providing consents to any registration as may be contemplated by
the Applicable Operative Agreements.

If the financing of any Aircraft shall fail to occur utilizing the Commitments
hereunder, WFB (in its capacity as the Applicable Mortgagee) agrees to
discharge, at Borrower’s cost, from the International Registry any Prospective
International Interest which may have been registered with the International
Registry in respect of such Aircraft.

 

  11.14 USA Patriot Act.

Each Lender hereby notifies Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub.L.107-56 (signed into law October 26, 2001))
(the “Patriot Act”), it may be required to obtain, verify and record information
that identifies Borrower, which information includes the name and address of
Borrower and other information that will allow such Lender to identify Borrower
in accordance with the Patriot Act. Borrower shall provide such information
promptly upon the request of such Lender to the extent required for such Lender
to comply with the Patriot Act.

 

  11.15 Compliance with Anti-Money Laundering and OFAC Laws.

(a) Borrower shall comply at all times with the requirements of all Anti-Money
Laundering Laws. For the purposes hereof, “Anti-Money Laundering Laws” means any
laws or regulations relating to money laundering or terrorist financing,
including, without limitation, the Bank Secrecy Act, 31 U.S.C. sections 5301 et
seq.; the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a
the USA Patriot Act); Laundering of Monetary Instruments, 18 U.S.C. section
1956; Engaging in Monetary Transactions in Property Derived from Specified
Unlawful Activity, 18 U.S.C. section 1957; the Financial Recordkeeping and
Reporting of Currency and Foreign Transactions Regulations, 31 C.F.R. Part 103;
and any similar laws or regulations currently in force or hereafter enacted.

 

46



--------------------------------------------------------------------------------

(b) Borrower shall provide each Lender any information regarding Borrower, its
Affiliates and its subsidiaries necessary for each Lender to comply with all
Anti-Money Laundering Laws.

(c) Borrower shall comply at all times with the requirements of all OFAC Laws.

(d) Borrower shall not, and shall cause its Affiliates and subsidiaries and any
persons or entities holding any legal or beneficial interest whatsoever therein
(whether directly or indirectly) not to, conduct business with or engage in any
transaction with any person or entity named in the OFAC SDN List or any person
or entity included in, owned by, controlled by, acting for or on behalf of,
providing assistance, support, sponsorship, or services of any kind to, or
otherwise associated with any of the persons or entities referred to or
described in the OFAC SDN List.

(e) If Borrower obtains Actual Knowledge or receives any written notice that
Borrower, any Affiliate, subsidiary or any person or entity holding any legal or
beneficial interest whatsoever therein (whether directly or indirectly) is named
on the OFAC SDN List (such occurrence, an “OFAC Violation”), Borrower shall
immediately (i) give written notice to each Lender of such OFAC Violation, and
(ii) comply with all Applicable laws with respect to such OFAC Violation
(regardless of whether the party included on the OFAC SDN List is located within
the jurisdiction of the United States of America), including the OFAC Laws, and
Borrower hereby authorizes and consents to each Lender’s taking any and all
steps each Lender deem necessary, in their sole discretion, to comply with all
Applicable laws with respect to any such OFAC Violation, including the
requirements of the OFAC Laws (including the “freezing” and/or “blocking” of
assets and reporting such action to OFAC).

(f) Upon each Lender’s request from time to time, Borrower shall deliver a
certification confirming its compliance with the covenants set forth in this
Section 11.15.

(g) For the purpose of the German Money Laundering Act (Geldwäschegesetz)
(“GMLA”), Borrower hereby confirms that it is acting for its own account.

For the purposes of this Section:

“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.

“OFAC Laws” means any laws, regulations, and Executive Orders relating to the
economic sanctions programs administered by OFAC, including without limitation,
the International Emergency Economic Powers Act, 50 U.S.C. sections 1701 et
seq.; the Trading with the Enemy Act, 50 App. U.S.C. sections 1 et seq.; and the
Office of Foreign Assets Control, Department of the Treasury Regulations, 31
C.F.R. Parts 500 et seq. (implementing the economic sanctions programs
administered by OFAC).

“OFAC SDN List” means the list of “Specially Designated Nationals and Blocked
Persons” maintained by OFAC.

 

47



--------------------------------------------------------------------------------

“OFAC Violation” has the meaning assigned to such term in Section 11.15(e) of
the Loan Agreement.

 

  11.16 Consequential Damages.

To the extent permitted by applicable law, each party to this Agreement shall
not assert, and each party hereby waives, any claim against any other party to
this Agreement on any theory of liability for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby or the use of the proceeds of the secured loans
made hereunder.

[The rest of this page is intentionally left blank]

 

48



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Loan Agreement.

 

AIRTRAN AIRWAYS, INC., Borrower     HSH NORDBANK AG NEW YORK BRANCH, as Lender
By  

 

    By  

 

Name:       Name:   Title:       Title:         By  

 

      Name:         Title:   WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION,
in its individual capacity     NORDDEUTSCHE LANDESBANK GIROZENTRALE, as Lender
By  

 

    By  

 

Name:       Name:   Title:       Title:         By  

 

      Name:         Title:   NATIXIS TRANSPORT FINANCE, as Lender     LANDESBANK
HESSEN-THÜRINGEN GIROZENTRALE, as Lender By  

 

    By  

 

Name:       Name:   Title:       Title:         By  

 

      Name:         Title:   ALLIANCE & LEICESTER COMMERCIAL FINANCE PLC, as
Lender       By  

 

      Name:         Title:        

 

49



--------------------------------------------------------------------------------

ANNEX A

DEFINITIONS

GENERAL PROVISIONS

(a) In the Loan Agreement, unless otherwise expressly provided, a reference to:

(1) each of “Borrower”, “Lender”, “Mortgagee” and any other Person includes any
successor in interest to it and any permitted transferee, permitted purchaser,
or permitted assignee of it;

(2) any agreement or other document (including any annex, schedule, or exhibit
thereto, or any other part thereof) includes that agreement or other document as
amended, supplemented, or otherwise modified from time to time in accordance
with its terms and in accordance with the Loan Agreement and any agreement or
other document entered into in substitution or replacement therefor;

(3) unless the context otherwise requires, any provision of any Law includes any
such provision as amended, modified, supplemented, substituted, reissued, or
reenacted before the date of the Loan Agreement and thereafter from time to
time;

(4) “Agreement”, “this Agreement”, “hereby”, “herein”, “hereto”, “hereof”,
“hereunder”, and words of similar import, when used in the Loan Agreement, refer
to the Loan Agreement as a whole and not to any particular provision of the Loan
Agreement;

(5) “including”, “include”, and terms or phrases of similar import means
“including, without limitation”;

(6) a reference to a “Section”, an “Exhibit”, an “Annex”, or a “Schedule” in the
Loan Agreement, or in any annex thereto, is a reference to a section of, or an
exhibit, an annex, or a schedule to, the Loan Agreement or such annex,
respectively; and

(b) Each exhibit, annex, and schedule to the Loan Agreement is incorporated in,
and is a part of, the Loan Agreement.

(c) Unless otherwise defined or specified in the Loan Agreement, all accounting
terms therein shall be construed and all accounting determinations thereunder
shall be made in accordance with GAAP.

(d) Headings used in the Loan Agreement are for convenience only, and shall not
in any way affect the construction of, or be taken into consideration in
interpreting, the Loan Agreement.

 

A-1



--------------------------------------------------------------------------------

DEFINED TERMS

Accepted Jurisdiction: United States, France, Germany, The Netherlands, Ireland
or United Kingdom.

Actual Knowledge: (a) as it applies to WFB, actual knowledge of a responsible
officer in the Corporate Trust Office, and (b) as it applies to Borrower, actual
knowledge of a Vice President or more-senior officer of Borrower or any other
officer of Borrower having responsibility for the transactions contemplated by
the Operative Agreements; provided, that each of Borrower and WFB shall be
deemed to have “Actual Knowledge” of any matter as to which it has received
notice from Borrower or any Lender given pursuant to Section 11.7 of the Loan
Agreement.

Affiliate: of any Person, any other Person directly or indirectly controlling,
controlled by, or under common control with such Person. For purposes of this
definition, “control” means the power, directly or indirectly, to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract, or otherwise, and
“controlling”, “controlled by”, and “under common control with” have correlative
meanings.

After-Tax Basis: a basis such that any payment to be received or receivable by
any Person is supplemented by a further payment to that Person so that the sum
of all the two payments, after deducting all Taxes (taking into account any
current credits or current deductions attributable to the event or circumstance
giving rise to the requirement that the original payment be made) currently
payable by such Person or any of its Affiliates under any applicable Law or
governmental authority, is equal to the payment due to such Person.

Aircraft: defined in the recitals of the Loan Agreement.

Aircraft Bill of Sale: in respect of an Aircraft, the full warranty bill of sale
covering such Aircraft delivered by Seller to Borrower on the Applicable Closing
Date or pursuant to Section 4.5(c) of the Applicable Mortgage.

Airframe Manufacturer: The Boeing Company.

Applicable: when combined with the term (aa) “Aircraft”, refers to an individual
Aircraft in the context of a particular Closing Date or in relation to
particular documents or circumstances, (bb) “Closing Date”, refers to the
Closing Date of a specific individual Aircraft to which it relates, (cc)
“Equipment Note” or “Equipment Notes”, refers to an Equipment Note or Equipment
Notes issued pursuant to a Mortgage related to a specific individual Aircraft,
(dd) “Mortgage”, refers to a Mortgage related to a specific individual Aircraft,
(ee) “Mortgagee”, refers to an individual Mortgagee that is a party to a
Mortgage related to a specific individual Aircraft, (ff) “Operative Agreement”
or “Operative Agreements”, refer to an Operative Agreement or set of Operative
Agreements related to a specific individual Aircraft (including, in each case,
the Loan Agreement) or (gg) “Lender” refers to the Lenders with Commitments or
holding Equipment Notes relating to specific individual Aircraft.

 

A-2



--------------------------------------------------------------------------------

Aviation Authority: in respect of an Aircraft, the FAA or, if such Aircraft is
registered with any other Government Entity under and in accordance with
Section 4.2(e) of the Applicable Mortgage, such other Government Entity.

Bankruptcy Code: the United States Bankruptcy Code, 11 U.S.C. § 101 et seq.

Bills of Sale: in respect of an Aircraft, the FAA Bill of Sale and the Aircraft
Bill of Sale related to such Aircraft.

Borrower Person: Borrower, any lessee, assignee, successor, or other user or
Person in possession of the Aircraft, the Airframe, or an Engine with or without
color of right, or any Affiliate of any of the foregoing (but excluding, in each
case, any Tax Indemnitee or any related Tax Indemnitee with respect thereto, or
any Person using or claiming any rights with respect to the Aircraft, the
Airframe, or an Engine directly by or through any of the Persons in this
parenthetical).

Borrower’s Advisor: SkyWorks Capital, LLC.

Business Day: any day other than a Saturday, Sunday, or other day on which
commercial banks are authorized or required by law to close in New York, NY,
Orlando, FL, or the city and state in which WFB maintains its Corporate Trust
Office or receives and disburses funds and, if in relation to the drawing of any
borrowing, the payment of interest and principal of any Equipment Note, or any
prepayment thereof, or delivery of any Drawdown Notice, a day on which
(x) Dollar transactions are effected in London, England and (y) in the case of
any Aircraft in respect of which the Initial Lender therefor is (i) Natixis
Transport Finance, commercial banks are open for business in Paris, France
(ii) Landesbank Hessen-Thüringen Girozentrale, commercial banks are open for
business in Frankfurt, Germany or (iii) Norddeutsche Landesbank Girozentrale,
commercial banks are open for business in Hannover, Germany.

Cape Town Convention: the official English language texts of the Convention on
International Interests in Mobile Equipment and the Protocol to the Convention
on International Interests in Mobile Equipment on Matters Specific to Aircraft
Equipment which were signed in Cape Town, South Africa on November 16, 2001.

Citizen of the United States: defined in Section 40102(a)(15) of the
Transportation Code and in the FARs.

Closing: defined in Section 2.4 of the Loan Agreement.

Closing Date: defined in Section 2.1 of the Loan Agreement.

Code: the Internal Revenue Code of 1986, as amended, or any successor thereto;
provided, that, when used in relation to a Plan, “Code” shall be interpreted in
accordance with the regulations and rulings issued thereunder.

Collateral: in respect of an Aircraft, as defined in the Granting Clause of the
Applicable Mortgage.

 

A-3



--------------------------------------------------------------------------------

Commitment: the Dollar amount set forth as the aggregate commitment in Schedule
2 to the Loan Agreement and, in respect of each Lender and for any Aircraft, the
Dollar amount of such Lender’s commitment for such Aircraft as set forth
opposite its name in Schedule 2 to the Loan Agreement, subject to adjustment as
provided therein.

Commitment Fee: in respect of an Aircraft, ***per annum of the outstanding
Commitment in respect of such Aircraft.

Commitment Termination Date: July 31, 2008 or, in the case of any particular
Aircraft, 60 days after the last day of its Scheduled Delivery Month ascertained
pursuant to Schedule 4 to the Loan Agreement.

Consent and Agreement: in respect of an Aircraft, the consent and agreement of
Airframe Manufacturer to the assignment contemplated by Granting Clause (2) of
the Applicable Mortgage.

Corporate Trust Office: WFB’s principal office, located at WFB’s address for
notices under the Loan Agreement, or such other office at which WFB’s corporate
trust business shall be administered and which WFB specifies by notice in
writing to Borrower and each Lender.

Cutoff Date: as defined in Section 2.2(d)(4).

Debt Rate: for any Equipment Note, for each Interest Period, the LIBOR Rate for
such Interest Period plus Loan Margin.

Default: (1) any event or condition that, with the giving of notice or the lapse
of time, would become an Event of Default, or (2) any Event of Default.

Delivery Date: the date on which an Aircraft is tendered for delivery by Seller
to Borrower which shall be a Business Day.

Dollars, United States Dollars, or $: the lawful currency of the United States.

Drawdown Notice: a notice substantially in the form set out in Exhibit B to the
Loan Agreement.

Engine: in respect of an Aircraft, as defined in Annex A of the Applicable
Mortgage.

Engine Consent and Agreement: in respect of an Aircraft, the consent and
agreement of Engine Manufacturer to the assignment contemplated by Granting
Clause (2) of the Applicable Mortgage.

Engine Manufacturer: CFM International, Inc.

--------------------------------------------------------------------------------

*** Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended. Page 1 of 13 pages
containing information redacted pursuant to a request for confidential
treatment.

 

A-4



--------------------------------------------------------------------------------

Entry Point Filing Forms: each of the FAA form AC 8050-135 forms to be filed
with the FAA as contemplated by Section 5.1(h) of the Loan Agreement.

Equipment Note: in respect of an Aircraft, any equipment note issued under the
Applicable Mortgage in the form specified in Section 2.1 and Exhibit B thereof
(as such form may be varied pursuant to the terms of such Mortgage), or any
Equipment Note issued under such Mortgage in exchange for or replacement of any
such Equipment Note.

ERISA: the Employee Retirement Income Security Act of 1974.

Event of Default: in respect of an Aircraft, as defined in Section 5.1 of the
Applicable Mortgage.

Event of Loss: in respect of an Aircraft, the Airframe or any Engine, as defined
in Annex A of the Applicable Mortgage.

Expenses: any and all liabilities, obligations, losses, damages, settlements,
penalties, claims, actions, suits, costs, expenses, and disbursements (including
reasonable fees and disbursements of legal counsel, accountants, appraisers,
inspectors, or other professionals, and costs of investigation).

FAA: the Federal Aviation Administration of the United States or any Government
Entity succeeding to the functions of such Federal Aviation Administration.

FAA Bill of Sale: in respect of an Aircraft, a bill of sale for such Aircraft on
AC Form 8050-2 (or such other form as may be approved by the FAA) delivered to
Borrower on the Applicable Closing Date by Seller or pursuant to
Section 4.5(c)(1)(bb) of the Applicable Mortgage.

FAA Counsel: Lytle, Soulé & Curlee.

FAA-Filed Documents: in respect of an Aircraft, the Applicable Mortgage, the
Entry Point Filing Forms related to such Aircraft, FAA Bill of Sale related to
such Aircraft, and an application for registration of such Aircraft with the FAA
in Borrower’s name.

Financing Statements: in respect of an Aircraft, the UCC-1 financing statements
covering the Collateral (as defined in the Applicable Mortgage), by Borrower, as
debtor, showing the Applicable Mortgagee as secured party, for filing in
Delaware and each other jurisdiction where filing is necessary to perfect its
Lien on such Collateral.

GAAP: generally accepted accounting principles as set forth in the statements of
financial accounting standards issued by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants, as varied by
any applicable financial accounting rules or regulations issued by the SEC or
the Public Company Accounting Oversight Board, and applied on a basis consistent
with prior periods except as may be disclosed in the pertinent Person’s
financial statements.

 

A-5



--------------------------------------------------------------------------------

GEES Acknowledgment and Agreement: in respect of an Aircraft, the acknowledgment
and agreement of G.E. Engine Services, Inc. to the assignment contemplated by
Granting Clause (2) of the Applicable Mortgage and the agreement of Borrower as
to certain matters addressed therein.

Government Entity: (1) any federal, state, provincial, or similar government,
and any body, board, department, commission, court, tribunal, authority, agency,
or other instrumentality of any such government or otherwise exercising any
executive, legislative, judicial, administrative, or regulatory functions of
such government, or (2) any other government entity having jurisdiction over any
matter contemplated by the Operative Agreements or relating to the observance or
performance of the obligations of any of the parties to the Operative
Agreements.

Holdings: AirTran Holdings, Inc., a Nevada corporation.

Holdings Guarantee: in respect of an Aircraft, the Guarantee, dated an
Applicable Closing Date, from Holdings in the form attached to the Loan
Agreement as Exhibit D.

Indemnified Withholding Taxes: defined in Section 9.3 of the Loan Agreement.

Indemnitee: (1) WFB (in its individual capacity and as a Mortgagee), (2) each
separate or additional trustee appointed pursuant to any of the Mortgages,
(3) the Lenders, (4) each Affiliate of the Persons described in clauses
(1) through (4) above, (5) the directors, officers, employees, and agents of
each of the Persons described in clauses (1) through (4) above and (6) the
successors and permitted assigns of the persons described in clauses (1) through
(4).

Initial Lender: any of HSH Nordbank AG New York Branch, Norddeutsche Landesbank
Girozentrale, Natixis Transport Finance, Alliance & Leicester Commercial Finance
plc or Landesbank Hessen-Thüringen Girozentrale.

Interest Period: for any Applicable Equipment Note, (a) initially, the period
commencing on an Applicable Closing Date and ending on the first Payment Date
for such Equipment Note (or if such date is not a Business Day, the next
succeeding Business Day unless, if by virtue of such extension such day would
fall in the next succeeding calendar month, then on the next preceding Business
Day) and (b) thereafter, each successive period commencing on the final day of
the preceding Interest Period and ending on the next succeeding Payment Date for
such Equipment Note (or if such date is not a Business Day, the next succeeding
Business Day unless, if by virtue of such extension such day would fall in the
next succeeding calendar month, then on the next preceding Business Day).

International Interest: as defined in the Cape Town Convention.

International Registry: as defined in the Cape Town Convention.

IRS: the Internal Revenue Service of the United States, or any Government Entity
succeeding to the functions of such Internal Revenue Service.

Junior Loan: defined in Section 7.3 of the Loan Agreement.

 

A-6



--------------------------------------------------------------------------------

Law: (1) any constitution, treaty, statute, law, decree, regulation, order,
rule, or directive of any Government Entity, and (2) any judicial or
administrative interpretation or application of, or decision under, any of the
foregoing.

Lender: in respect of an Aircraft (1) initially each Person identified in
Schedule 2 of the Loan Agreement as a Lender making (or holding a commitment to
make) a secured loan in respect of such Aircraft (subject to any Transfer
pursuant to Section 7.1(a) and 7.2 of the Loan Agreement), and (2) thereafter
any Person registered as a holder of one or more Equipment Notes related to such
Aircraft.

Lenders’ Advisor: SkyBlue Capital LLC.

LIBOR Breakage Amount: as of the date of determination thereof the amount, if
any, required to compensate any Lender in respect of the net amount of any loss,
cost or expense incurred by such Lender in connection with a premature unwinding
or liquidating of any deposits or funding or financing arrangement with its
funding sources as the result of any failed borrowing or the redemption (or
other repayment, whether by directed sale or equity/junior lender buy-out) of
all or any Outstanding Amount of any Equipment Note held by it on a date other
than the last day of the then current Interest Period therefor, as reasonably
determined by such Lender. Such amount to include without limitation, any and
all penalties or charges for prepayment or liquidation or other arrangement or
redeployment of funds.

LIBOR Rate: with respect to any Interest Period, the rate per annum at which
Dollar deposits are offered in the London interbank market for a six-month
period as such rate (rounded upwards, if necessary, to the nearest 1/100 of 1%)
as displayed on Telerate Page 3750 at approximately 11:00 a.m., London time (or
as soon thereafter as practicable), or if such service no longer displays any
such quote, the arithmetic mean (rounded upwards, if necessary, to the nearest
1/100 of 1%) of such rates as displayed on Reuters Page LIBO at approximately
11:00 a.m., London time (or as soon thereafter as practicable), or if such
service no longer displays any such quote, the arithmetic mean (rounded upwards,
if necessary, to the nearest 1/100 of 1%) of such rates, as quoted by two
reputable dealers selected by the Lenders and Borrower, in either case on the
date two Business Days (for purposes of this definition, the term “Business
Days” shall mean any day other than a Saturday or Sunday or day on which
commercial banks are required or authorized to close in New York City and
London) prior to the Applicable Closing Date or applicable Payment Date.

Lien: any mortgage, pledge, lien, charge, claim, encumbrance, lease, or security
interest affecting the title to or any interest in property, including any
interest registered with the International Registry.

Loan Agreement: the Loan Agreement, dated as of February 12, 2007, among
Borrower, the Lenders and WFB.

 

A-7



--------------------------------------------------------------------------------

Loan Margin: *** per annum.

Materially Adverse Change: with respect to any Person, any event, condition, or
circumstance that materially adversely affects such Person’s business or
consolidated financial condition, or its ability to observe or perform its
obligations, liabilities, and agreements under the Operative Agreements.

Maturity Date: for any Applicable Equipment Note, the Payment Date falling on or
about 12 years following the Scheduled Delivery Date for the related Aircraft.

Mortgage: in respect of an Aircraft, a Trust Indenture and Mortgage, dated an
Applicable Closing Date, between Borrower and WFB (in its individual capacity
and as the Applicable Mortgagee) in the form attached to the Loan Agreement as
Exhibit A.

Mortgagee: Wells Fargo Bank Northwest, National Association, a national banking
association, not in its individual capacity but as a mortgagee under a Mortgage.

Non-U.S. Person: any Person, other than a U.S. Person.

Officer’s Certificate: of any party to the Loan Agreement, a certificate signed
by the Chairman, the President, any Vice President (including those with varying
ranks such as Executive, Senior, Assistant, or Staff Vice President), the
Treasurer, or the Secretary of such party.

Operative Agreements: the Loan Agreement, the Upfront Fee Letter, each Mortgage,
each Equipment Note, each Holdings Guarantee, each Consent and Agreement, each
Engine Consent and Agreement and each GEES Acknowledgment and Agreement.

Original Amount: the stated original principal amount of an Equipment Note and,
with respect to all Equipment Notes related to one Aircraft, the aggregate
stated original principal amounts of all such Equipment Notes.

Parts: in respect of an Aircraft, as defined in Annex A of the Applicable
Mortgage.

Past-Due Rate: the lesser of (A) *** per annum plus the Debt Rate or (B) the
maximum rate permitted under applicable Law.

Payment Date: for any Applicable Equipment Note, the day of the month in which
the Scheduled Delivery Date for the Applicable Aircraft occurred and the
corresponding calendar day of the month that is six months thereafter, the first
of which shall fall in the sixth month next following the Scheduled Delivery
Date for the Applicable Aircraft and the last of which shall be the Maturity
Date for such Equipment Note; provided that, if any such date shall not be a
Business Day, then the relevant Payment Date shall be the next succeeding
Business Day unless by virtue of such extension such date would fall in the next
succeeding calendar month, in which

 

--------------------------------------------------------------------------------

*** Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended. Page 2 of 13 pages
containing information redacted pursuant to a request for confidential
treatment.

 

A-8



--------------------------------------------------------------------------------

case the relevant Payment Date shall be the next preceding Business Day;
provided further that, if there is no day in any month corresponding to the
Scheduled Delivery Date for the Applicable Aircraft, then the Payment Date in
such month shall be the last Business Day of such month.

Permitted Country: any country listed on Schedule 3 to the Loan Agreement;
except any such country that, when the pertinent lease or other transfer begins,
does not maintain normal diplomatic relations with the United States, is
involved in internal or external war or military conflict, or is a country with
which it would constitute a breach of Law for a Mortgagee or any Lender to
engage directly or indirectly in business.

Permitted Lease: in respect of any Aircraft, a lease or sublease permitted under
Section 4.2(b) of the Applicable Mortgage.

Permitted Lessee: the lessee or sublessee (as the case may be) under a Permitted
Lease.

Permitted Lien: in respect of an Aircraft (a) the rights of the Applicable
Mortgagee under the Applicable Operative Agreements, or of any Permitted Lessee
under any Permitted Lease; (b) Liens arising by, through or under WFB, any
Lender or the Applicable Mortgagee; (c) the rights of others under agreements or
arrangements to the extent expressly permitted by Section 4.2(b) or Section 4.4
of the Applicable Mortgage; (d) Liens for Taxes either not yet due or being
contested in good faith by appropriate procedures if such Liens and such
procedures do not involve any material risk of the sale, forfeiture, or loss of
such Aircraft, the Airframe or any Engine related thereto, or the interest of
the Applicable Mortgagee or any Lender therein, or impair the Lien of the
Applicable Mortgage and for which adequate reserves have been established under
GAAP; (e) materialmen’s, mechanics’, workers’, repairers’, employees’, or other
like Liens arising in the ordinary course of business for amounts the payment of
which either is not yet delinquent for more than 60 days or is being contested
in good faith by appropriate proceedings, if such Liens and such proceedings do
not involve any material risk of the sale, forfeiture, or loss of such Aircraft,
the Airframe or any Engine related thereto, or the interest of the Applicable
Mortgagee or any Lender therein, or impair the Lien of the Applicable Mortgage;
(f) Liens arising out of any judgment or award against Borrower (or any
Permitted Lessee), if, within 60 days after the entry thereof, that judgment or
award is discharged or vacated, or has its execution stayed pending appeal, or
is discharged, vacated, or reversed within 60 days after the expiration of such
stay, and if during any such 60-day period there is not, or any such judgment or
award does not involve, any material risk of the sale, forfeiture, or loss of
such Aircraft, the Airframe or any Engine related thereto, or the interest of
the Applicable Mortgagee or any Lender therein, or impair the Lien of the
Applicable Mortgage; (g) any other Lien with respect to which Borrower (or any
Permitted Lessee) shall have provided a bond, cash collateral, or other security
adequate in the reasonable opinion of the Applicable Mortgagee; (h) any Lien
arising in respect of a Junior Loan; and (i) Liens that are ownership interests
registered with the International Registry in the Airframe and any Engine
constituted by the Bills of Sale (or other evidence of Borrower’s ownership)
thereof or ownership interests registered with the International Registry in any
airframes on which any Engine may be installed (as permitted by Section 4.2 of
the Applicable Mortgage) constituted by bills of sale (or other evidence of
ownership) thereof.

 

A-9



--------------------------------------------------------------------------------

Person or person: an individual, firm, partnership, joint venture, trust,
trustee, Government Entity, organization, association, corporation, limited
liability company, government agency, committee, department, authority, and
other body, corporate or incorporate, whether having distinct legal status or
not, or any member of any of the same.

Plan: any employee benefit plan within the meaning of ERISA § 3(3), or any plan
within the meaning of Code § 4975(e)(1).

Postponement Notice: as defined in Section 2.2(d)(1).

Prospective International Interest: as defined in the Cape Town Convention.

Purchase Agreement: Purchase Agreement No. 2444, dated July 3, 2003, between
Airframe Manufacturer and Borrower, including all exhibits thereto, together
with all letter agreements entered into that by their terms constitute part of
such Purchase Agreement, all to the extent included in the Granting Clause
(2) of the Mortgage.

Regulatory Change: with respect to any Lender, any change that occurs after the
date of this Agreement in Federal, state or foreign law or regulations
(including Regulation D) or the adoption or making after such date of any
interpretation, directive or request applying to a class of banks or financial
institutions including such Lender of or under any Federal, state or foreign law
or regulations (whether or not having the force of law and whether or not
failure to comply therewith would be unlawful so long as compliance therewith is
standard banking practice in the relevant jurisdiction) by any court or
governmental or monetary authority charged with the interpretation or
administration thereof.

Reserve Requirement: for any Equipment Note, the average maximum rate at which
reserves (including, without limitation, any marginal, supplemental or emergency
reserves) are required to be maintained during the Interest Period in respect of
such Equipment Note under Regulation D by member banks of the Federal Reserve
System in New York City with deposits exceeding one billion Dollars against
“Eurocurrency liabilities” (as such term is used in Regulation D). Without
limiting the effect of the foregoing, the Reserve Requirement includes any other
reserves required to be maintained by such member banks by reason of any
Regulatory Change with respect to (i) any category of liabilities that includes
deposits by reference to which the LIBOR Rate is to be determined or (ii) any
category of extensions of credit or other assets that includes the Equipment
Notes.

Scheduled Delivery Month: for any Aircraft, the month set forth opposite such
Aircraft in Schedule 4 of the Loan Agreement.

SEC: the Securities and Exchange Commission of the United States, or any
Government Entity succeeding to the functions of such Securities and Exchange
Commission.

Section 1110: 11 U.S.C. Section 1110 of the Bankruptcy Code, or any successor or
analogous section of the federal bankruptcy law in effect from time to time.

Securities Act: the Securities Act of 1933.

 

A-10



--------------------------------------------------------------------------------

Security: a “security” as defined in Section 2(l) of the Securities Act.

Seller: Airframe Manufacturer.

Similar Aircraft: a Boeing model 737-7BD aircraft.

Special Debt Rate: for the Winglet Amount borrowed under Section 2.6(b) of the
Loan Agreement in respect of any Aircraft, a per annum rate (calculated on the
basis of a year of 360 days and actual number of days elapsed) equal to the cost
of funds for the Lenders advancing such borrowing for the period from and
including the date of borrowing thereof to but excluding the next following
Payment Date plus the Loan Margin.

Special Default: in respect of an Aircraft, a Default under Section 5.1(a) of
the Applicable Mortgage.

Tax Indemnitee: (1) WFB (in its individual capacity and as a Mortgagee),
(2) each separate or additional trustee appointed pursuant to any Mortgage,
(3) each Lender, and (4) the successors, assigns, officers, directors, employees
and agents of the foregoing.

Taxes: all taxes (including, without limitation, franchise, excise, stamp, value
added, income, gross receipts, sales, use, property (personal and real) and
intangibles taxes), levies, imposts, duties, charges, assessments, or
withholdings of any nature whatsoever imposed by any Taxing Authority, and any
penalties, additions to tax, fines, or interest thereon or additions thereto.

Taxing Authority: any federal, state, or local government or other taxing
authority in the United States, any foreign government or any political
subdivision or taxing authority thereof, any international taxing authority, or
any territory or possession of the United States or any political subdivision or
taxing authority of any thereof.

Transaction Expenses: in respect of an Aircraft, the reasonable out-of-pocket
costs and expenses incurred by the Applicable Mortgagee and the Lenders in
connection with (1) the preparation, execution, and delivery of the Applicable
Operative Agreements and the recording or filing of any documents, certificates,
or instruments in accordance with any Applicable Operative Agreement, including
the FAA-Filed Documents and the Financing Statements related to such Aircraft,
or the registrations with the International Registry contemplated hereby with
respect to such Aircraft, (2) the initial fee of the Applicable Mortgagee under
the Applicable Mortgage, and (3) the reasonable fees and disbursements of
counsel for the Applicable Mortgagee, counsel for the Lenders, and FAA Counsel,
in each case, in connection with the Applicable Closing.

Transactions: the transactions contemplated by the Loan Agreement.

Transactional User Entity: as defined in the Cape Town Convention.

Transfer: the transfer, sale, assignment, or other conveyance of all or any
interest in any property, right, or interest.

 

A-11



--------------------------------------------------------------------------------

Transfer Certificate: a transfer certificate substantially in the form set out
in Exhibit C to the Loan Agreement, appropriately modified if relating to a
Transfer of a Commitment.

Transferee: any bank, financial institution or other investor that is not an air
carrier or an Affiliate of an air carrier to whom any Lender purports or intends
to Transfer any or all of its right, title, or interest in the Commitment and/or
Equipment Note it holds, as described in Section 7 of the Loan Agreement and who
agrees pursuant to a Transfer Certificate, to perform all, or as the case may
be, part of such Lender’s obligations under the Applicable Operative Agreements.

Transportation Code: subtitle VII of title 49, United States Code.

UCC: the Uniform Commercial Code as in effect in any applicable jurisdiction.

United States or U.S.: the United States of America; provided, that for
geographic purposes, “United States” means the 50 states and the District of
Columbia of the United States of America.

Upfront Fee: has the meaning specified in the Upfront Fee Letter.

Upfront Fee Letter: means the letter agreement, dated as of February 12, 2007,
by and between Borrower, WFB and the Lenders, in connection with payment by
Borrower of the Upfront Fee.

U.S. Air Carrier: any United States air carrier who is a Citizen of the United
States holding an air carrier operating certificate issued by the Secretary of
Transportation pursuant to chapter 447 of the Transportation Code for aircraft
capable of carrying 10 or more individuals or 6000 pounds or more of cargo, and
as to whom there is in force an air carrier operating certificate issued
pursuant to FAR Part 121, or who may operate as an air carrier by certification
or otherwise under any successor or substitute provisions therefor or in the
absence thereof.

U.S. Government: the federal government of the United States, or any
instrumentality or agency thereof the obligations of which are guaranteed by the
full faith and credit of the federal government of the United States.

U.S. Person: any Person that is a “United States person” as defined in Code
Section 7701(a)(30).

WFB: Wells Fargo Bank Northwest, National Association, a national banking
association, not in its capacity as a Mortgagee under any Mortgage, but in its
individual capacity.

Winglet Amount: in respect of any Aircraft, ***; provided that if the Winglet
Amount is funded after the first Payment Date relating to the Applicable
Equipment Notes, such amount shall be ***.

--------------------------------------------------------------------------------

*** Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended. Page 3 of 13 pages
containing information redacted pursuant to a request for confidential
treatment.

 

A-12



--------------------------------------------------------------------------------

Working Fee: ***.

--------------------------------------------------------------------------------

*** Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended. Page 4 of 13 pages
containing information redacted pursuant to a request for confidential
treatment.

 

A-13



--------------------------------------------------------------------------------

Exhibit A

EXECUTION FORM

 

--------------------------------------------------------------------------------

TRUST INDENTURE AND MORTGAGE N[    ]AT

dated as of [    ], 2007

between

AIRTRAN AIRWAYS, INC.,

Borrower

and

WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION not in its individual capacity,
except

as expressly provided herein, but solely as mortgagee,

Mortgagee

 

--------------------------------------------------------------------------------

Equipment Notes covering

one Boeing model 737-7BD aircraft

bearing United States registration no. N[ ]AT and

manufacturer’s serial no. [    ]

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.     DEFINITIONS    4 2.     THE EQUIPMENT NOTES    4   2.1  

FORM OF EQUIPMENT NOTES.

   4   2.2  

ISSUANCE AND TERMS OF EQUIPMENT NOTES.

   4   2.3  

METHOD OF PAYMENT.

   4   2.4  

APPLICATION OF PAYMENTS.

   6   2.5  

TERMINATION OF INTEREST IN COLLATERAL.

   7   2.6  

REGISTRATION, TRANSFER, AND EXCHANGE OF EQUIPMENT NOTES.

   7   2.7  

MUTILATED, DESTROYED, LOST, OR STOLEN EQUIPMENT NOTES.

   8   2.8  

PAYMENT OF EXPENSES ON TRANSFER; CANCELLATION.

   8   2.9  

MANDATORY REDEMPTIONS OF EQUIPMENT NOTES.

   9   2.10  

VOLUNTARY REDEMPTIONS OF EQUIPMENT NOTES.

   9   2.11  

REDEMPTIONS; NOTICE OF REDEMPTION.

   10 3.     RECEIPT, DISTRIBUTION, AND APPLICATION OF PAYMENTS    11   3.1  

BASIC DISTRIBUTIONS.

   11   3.2  

EVENT OF LOSS; REPLACEMENT; OPTIONAL REDEMPTION.

   11   3.3  

PAYMENTS AFTER EVENT OF DEFAULT.

   12   3.4  

CERTAIN PAYMENTS.

   13   3.5  

OTHER PAYMENTS.

   13 4.     BORROWER’S COVENANTS    13   4.1  

LIENS; AMENDMENTS TO MORTGAGOR AGREEMENTS.

   13   4.2  

POSSESSION; OPERATION AND USE; MAINTENANCE; REGISTRATION; MARKINGS.

   13   4.3  

INSPECTION.

   20   4.4  

REPLACEMENT AND POOLING OF PARTS; ALTERATIONS, MODIFICATIONS, AND ADDITIONS;
SUBSTITUTION OF ENGINES.

   20   4.5  

LOSS, DESTRUCTION, OR REQUISITION.

   25   4.6  

INSURANCE.

   30   4.7  

MERGER OF BORROWER.

   31 5.     EVENTS OF DEFAULT; REMEDIES    32   5.1  

EVENT OF DEFAULT.

   32   5.2  

REMEDIES.

   33   5.3  

RETURN OF AIRCRAFT, ETC.

   35   5.4  

REMEDIES CUMULATIVE.

   36   5.5  

DISCONTINUANCE OF PROCEEDINGS.

   36   5.6  

WAIVER OF PAST DEFAULTS.

   36   5.7  

APPOINTMENT OF RECEIVER.

   37   5.8  

MORTGAGEE AUTHORIZED TO EXECUTE BILLS OF SALE, ETC.

   37   5.9  

RIGHTS OF LENDERS TO RECEIVE PAYMENT

   37 6.     MORTGAGEE’S DUTIES    38   6.1  

NOTICE OF DEFAULT.

   38   6.2  

ACTION UPON INSTRUCTIONS; CERTAIN RIGHTS AND LIMITATIONS.

   38   6.3  

INDEMNIFICATION.

   38   6.4  

NO DUTIES EXCEPT AS SPECIFIED IN MORTGAGE OR INSTRUCTIONS.

   39   6.5  

NO ACTION EXCEPT UNDER MORTGAGE OR INSTRUCTIONS.

   39   6.6  

INVESTMENT OF AMOUNTS HELD BY MORTGAGEE.

   39

 

i



--------------------------------------------------------------------------------

7.      THE MORTGAGEE    40   7.1    ACCEPTANCE OF TRUSTS AND DUTIES.    40  
7.2    ABSENCE OF DUTIES.    40   7.3    NO REPRESENTATIONS OR WARRANTIES AS TO
AIRCRAFT OR DOCUMENTS.    40   7.4    NO SEGREGATION OF FUNDS; NO INTEREST.   
41   7.5    RELIANCE; AGREEMENTS; ADVICE OF COUNSEL.    41   7.6   
COMPENSATION.    41   7.7    INSTRUCTIONS FROM MAJORITY IN INTEREST.    42 8.  
   ADDITIONAL COVENANTS    42   8.1    BORROWER COVENANTS.    42   8.2    WFB
AND MORTGAGEE COVENANTS.    44   8.3    OTHER COVENANTS.    44 9.      SUCCESSOR
AND SEPARATE TRUSTEES    45   9.1    RESIGNATION OF MORTGAGEE; APPOINTMENT OF
SUCCESSOR.    45   9.2    APPOINTMENT OF ADDITIONAL AND SEPARATE TRUSTEES.    46
10.      SUPPLEMENTS AND AMENDMENTS    47   10.1    INSTRUCTIONS OF A MAJORITY.
   47   10.2    MORTGAGEE PROTECTED.    48   10.3    DOCUMENTS MAILED TO
LENDERS.    48   10.4    NO REQUEST NECESSARY FOR MORTGAGE SUPPLEMENT.    48 11.
     MISCELLANEOUS    48   11.1    TERMINATION OF MORTGAGE.    48   11.2    NO
LEGAL TITLE TO COLLATERAL IN LENDERS.    49   11.3    SALE OF AIRCRAFT BY
MORTGAGEE IS BINDING.    49   11.4    MORTGAGE FOR BENEFIT OF BORROWER,
MORTGAGEE AND LENDERS.    49   11.5    NOTICES.    49   11.6    SEVERABILITY.   
49   11.7    NO ORAL MODIFICATION OR CONTINUING WAIVER.    49   11.8   
SUCCESSORS AND ASSIGNS.    50   11.9    HEADINGS.    50   11.1    NORMAL
COMMERCIAL RELATIONS.    50   11.11    GOVERNING LAW; COUNTERPART FORM.    50  
11.12    BANKRUPTCY.    50

 

ANNEX A   -    DEFINITIONS ANNEX B   -    INSURANCE EXHIBIT A   -    AIRCRAFT
DESCRIPTION EXHIBIT B   -    FORM OF EQUIPMENT NOTE EXHIBIT C   -    FORM OF
OFFICER’S CERTIFICATE

 

ii



--------------------------------------------------------------------------------

TRUST INDENTURE AND MORTGAGE N[    ]AT

THIS TRUST INDENTURE AND MORTGAGE N[    ]AT (this “Mortgage”) is entered into as
of [        ], 2007 between AIRTRAN AIRWAYS, INC. (“Borrower”), a Delaware
corporation, and WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, a national
banking association, not in its individual capacity, except as expressly stated
herein, but solely as mortgagee hereunder (in such capacity, “Mortgagee”).

Certain terms used in this Mortgage are defined pursuant to Article 1 hereof.

RECITALS:

A. Borrower and Mortgagee intend by this Mortgage to provide, among other
things, for (1) Borrower’s issuance of the Equipment Notes, and (2) Borrower’s
mortgage, pledge and assignment to Mortgagee, for security as part of the
Collateral, of all of Borrower’s right, title, and interest in and to the
Aircraft and all payments and other amounts received hereunder in accordance
with the terms hereof, as security for Borrower’s obligations to the Lenders.

B. All acts have occurred that are necessary to make the Equipment Notes, when
executed and delivered by Borrower hereunder, valid, binding, and enforceable
obligations of Borrower, and all acts have occurred that are necessary to make
this Mortgage the valid, binding, and legal obligation of Borrower for the uses
and purposes herein set forth, in accordance with its terms.

GRANTING CLAUSE

NOW, THEREFORE, THIS MORTGAGE WITNESSETH, that, to secure the prompt payment of
the Original Amount of, interest on, and all other amounts due with respect to
all Equipment Notes and, subject to Section 7.5 of the Loan Agreement, all
Related Equipment Notes, and to secure Borrower’s performance and observance of
all the agreements, covenants, and provisions herein and, subject to Section 7.5
of the Loan Agreement, in all Related Mortgages, in the Loan Agreement and in
the Equipment Notes and, subject to Section 7.5 of the Loan Agreement, all
Related Equipment Notes, for the benefit of the Lenders and, subject to
Section 7.5 of the Loan Agreement, the holders of the Related Equipment Notes,
and in consideration of the premises and of the covenants herein, and of the
acceptance of the Equipment Notes by the holders thereof, and for other good and
valuable consideration the receipt and adequacy whereof are hereby acknowledged,
Borrower hereby grants, bargains, sells, assigns, transfers, conveys, mortgages,
and pledges to Mortgagee (and its successors in trust and assigns), for the
security and benefit of the Lenders and, subject to Section 7.5 of the Loan
Agreement, the holders of the Related Equipment Notes, a security and
international interest in and mortgage lien on all Borrower’s right, title and
interest in, to, and under the following described property, rights, and
privileges, whether now existing or hereafter acquired (which, collectively,
together with all property hereafter specifically subject to the Lien of this
Mortgage by the terms hereof or any supplement hereto, are included within, and
are referred to as, the “Collateral”):

(1) the Airframe and Engines described in the Aircraft Description Exhibit,
whether or not any such Engine is installed on or attached to the Airframe or
any other airframe, including all Parts included within the definitions of
“Airframe” or “Engine”, including all substitutions, renewals, and replacements
of and additions, improvements, accessions, and accumulations to the Airframe
and Engines (other than additions, improvements, accessions, and accumulations
excluded from the definition of Parts), and (b) all Aircraft Documents;

 

1



--------------------------------------------------------------------------------

(2) subject to the terms and conditions of the Consent and Agreement, the Engine
Consent and Agreement and the GEES Acknowledgment and Agreement, the Purchase
Agreement and the GTA to the extent that they relate to Borrower’s remaining
rights to any warranty, indemnity, or other agreement, express or implied, as to
title, materials, workmanship, design, or patent infringement or related matters
with respect to the Airframe or the Engines, reserving to Borrower, however, all
of Borrower’s other rights and interest in and to the Purchase Agreement and the
GTA;

(3) the Bills of Sale;

(4) all proceeds from any requisition of title to or use of the Aircraft or any
Engine by any Government Entity, or from any other disposition of the Aircraft
by Borrower, or from Mortgagee’s sale or other disposition of the Aircraft, the
Airframe, any Engine, or other property described in any of these Granting
Clauses pursuant to the terms of this Mortgage, and all insurance proceeds
(other than public liability insurance proceeds) with respect to the Aircraft,
the Airframe, any Engine, or any part thereof, up to but not exceeding Insured
Value;

(5) any Permitted Lease with a term (including any potential renewal or
extension terms) in excess of one (1) year, including without limitation, any
rent payments, insurance, requisition, indemnity and other payments of any kind
thereunder (other than public liability insurance proceeds);

(6) all tolls, rents, revenues, issues, profits and other proceeds of the
property subjected or required to be subjected to the Lien of this Mortgage
including all payments and proceeds collected by Mortgagee pursuant to
Section 5.3(b), and all money and securities from time to time deposited or
required to be deposited with Mortgagee by or for the account of Borrower
pursuant to any terms of this Mortgage held or required to be held by Mortgagee
hereunder; and

(7) all proceeds of the foregoing;

provided, that notwithstanding any of the foregoing provisions and the effect of
any provision in the Cape Town Convention to the contrary, which by the terms of
the Cape Town Convention may be derogated from or varied, if no Event of Default
exists (a) Mortgagee shall not take or cause to be taken (or permit any
Affiliate or other Person lawfully claiming by, through or under it to take or
cause to be taken) any action contrary to Borrower’s rights hereunder,
including, without limitation, Borrower’s right to quiet enjoyment of the
Airframe and Engines, and to possess, use, retain, and control the Airframe and
Engines and all revenues, income, and profits derived therefrom and (b) Borrower
shall have the right, to the exclusion of Mortgagee, with respect to the
Purchase Agreement and the GTA, to exercise in Borrower’s name all rights and

 

2



--------------------------------------------------------------------------------

powers of the buyer under the Purchase Agreement and the GTA (other than to
amend, modify, or waive any of the warranties or indemnities therein, except in
the exercise of Borrower’s reasonable business judgment) and to retain any
recovery or benefit resulting from the enforcement of any warranty or indemnity
under the Purchase Agreement or the GTA.

TO HAVE AND TO HOLD all and singular the aforesaid property unto Mortgagee, and
its successors and assigns, in trust for the benefit and security of the Lenders
and, subject to Section 7.5 of the Loan Agreement, the holders of the Related
Equipment Notes, except as provided in Article 3 hereof, without any preference,
distinction, or priority of any one Equipment Note over any other by reason of
priority of time of issue, sale, negotiation, or date of maturity thereof, or
otherwise for any reason whatsoever, and for the uses and purposes and (in all
cases and as to all property specified in clauses (1) through (7)) subject to
the terms and provisions in this Mortgage.

Anything herein to the contrary notwithstanding, Borrower shall remain liable
under the Mortgagor Agreements to perform all of the obligations that it assumes
thereunder, except to the extent prohibited or excluded from doing so pursuant
to the terms and provisions thereof, and Mortgagee and the Lenders shall have no
obligation or liability under the Mortgagor Agreements by reason of or arising
out of the assignment hereunder, nor shall Mortgagee and the Lenders be required
or obligated in any manner to perform or fulfill any of Borrower’s obligations
under or pursuant to the Mortgagor Agreements, or, except as herein expressly
provided, to make any payment, or to make any inquiry as to the nature or
sufficiency of any payment received by it, or present or file any claim, or take
any action to collect or enforce the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

Borrower hereby constitutes Mortgagee the true and lawful attorney of Borrower,
irrevocably, granted for good and valuable consideration and coupled with an
interest and with full power of substitution, and with full power (in the name
of Borrower or otherwise) to ask for, require, demand, receive, compound, and
give acquittance for any and all money and claims for money, in each case
including all requisition and insurance proceeds (exclusive of public liability
insurance proceeds) up to but not exceeding Insured Value, due and to become due
under or arising out of the Mortgagor Agreements, and all other property which
now or hereafter constitutes part of the Collateral, to endorse any checks or
other instruments or orders in connection therewith, and to file any claims or
to take any action or to institute any proceedings that Mortgagee deems
reasonably necessary or advisable in the premises; provided, that Mortgagee
shall not exercise any such rights except during the existence of an Event of
Default. Upon Mortgagee’s written request, Borrower will promptly and duly
execute and deliver (or cause to be duly executed and delivered) any and all
such further instruments and documents (including UCC continuation statements)
as Mortgagee shall reasonably request to perfect, preserve, or protect the
mortgage, security interests, International Interest and assignments created or
intended to be created hereby, or to obtain for Mortgagee the full benefits of
the mortgage, pledge and assignment hereunder and of the rights and powers
herein granted.

Any and all property described or referred to in the granting clauses hereof
which Borrower acquires in the future and required or deemed to be subjected to
the Lien herein pursuant to the provisions hereof shall ipso facto, and without
any other conveyance, assignment, or act on the part of Borrower or Mortgagee,
become and be subject to the Lien herein granted as fully and completely as
though specifically described herein, but nothing in this paragraph shall modify
or change Borrower’s obligations in the foregoing paragraphs.

 

3



--------------------------------------------------------------------------------

Borrower and Mortgagee further agree as follows:

1. DEFINITIONS

The terms defined in Annex A, when capitalized as in Annex A, have the same
meanings when used in this Mortgage. Annex A also contains rules of usage that
control construction in this Mortgage.

2. THE EQUIPMENT NOTES

 

  2.1 Form of Equipment Notes.

The Equipment Notes shall be substantially in the form of Exhibit B.

 

  2.2 Issuance and Terms of Equipment Notes.

The Equipment Notes shall be dated the date of the Closing Date and shall have
the maturity and principal amounts and shall bear interest set forth therein. On
the Closing Date, Borrower shall issue the Equipment Notes to the Lenders. The
Equipment Notes shall be registered in the Equipment Note Register (as defined
in Section 2.6) at the time of issuance.

The Equipment Notes shall be executed on behalf of Borrower by one of its
authorized officers. Equipment Notes bearing the signatures of individuals who
were the proper officers of Borrower at the time of such execution shall bind
Borrower, notwithstanding that such individuals or any of them have ceased to
hold such offices before the authentication and delivery of such Equipment
Notes. Borrower may from time to time execute and deliver Equipment Notes with
respect to the Aircraft to Mortgagee for authentication upon original issue, and
Mortgagee thereupon shall authenticate and deliver such Equipment Notes upon
Borrower’s written request signed by an authorized officer of Borrower. No
Equipment Note shall be secured by or entitled to any benefit under this
Mortgage, or be valid or obligatory for any purposes, unless there appears on
such Equipment Note a certificate of authentication in the form provided for
herein, executed by Mortgagee by the manual signature of one of its authorized
officers, and such certificate upon any Equipment Note shall be conclusive
evidence, and the only evidence, that such Equipment Note has been duly
authenticated and delivered hereunder.

The aggregate Original Amount of the Equipment Notes issued hereunder shall not
exceed the amount set forth as the maximum therefor on Schedule 2 of the Loan
Agreement.

 

  2.3 Method of Payment.

(a) The Original Amount of, interest on, and other amount due under each
Equipment Note or hereunder will be payable in Dollars by wire transfer of
immediately available funds not later than 11:00 a.m., New York time, on the due
date of payment to Mortgagee at the Corporate Trust Office for distribution in
the manner provided herein

 

4



--------------------------------------------------------------------------------

(any payment received after such time being deemed received on the next
following Business Day). Notwithstanding the foregoing or any provision in any
Equipment Note to the contrary, Mortgagee will pay or cause to be paid all
amounts to be paid by Borrower hereunder and under any Equipment Note to the
holder thereof (including all amounts distributed pursuant to Article 3 of this
Mortgage) by transferring, or causing to be transferred, by wire transfer of
immediately available funds in Dollars, before 2:00 p.m., New York City time, on
the due date for payment, to an account maintained by such holder with a bank
located in the continental United States the amount to be distributed to such
holder, for credit to the account of such holder maintained at such bank. If
Mortgagee fails to initiate the transfer by federal wire transfer of any such
payment as provided in the foregoing sentence after its receipt of funds at the
place and before the time specified above by reason of its failure to use
ordinary care, WFB shall compensate such holders for loss of use of funds at the
Debt Rate until such payment is made, and Mortgagee shall be entitled to any
interest earned on such funds until such payment is made. Any payment made
hereunder shall be made without any presentment or surrender of any Equipment
Note, except that, in the case of the final payment in respect of any Equipment
Note, such Equipment Note shall be surrendered to Mortgagee for cancellation
promptly after such payment. Notwithstanding any other provision of this
Mortgage to the contrary, Mortgagee shall not be required to make, or cause to
be made, wire transfers as aforesaid before the first Business Day on which it
is practicable for Mortgagee to do so in view of the time of day when the funds
to be so transferred were received by it if such funds were received after 11:00
a.m., New York time, at the place of payment. Before the due presentment for
registration of transfer of any Equipment Note, Borrower and Mortgagee shall
deem and treat the Person in whose name any Equipment Note is registered on the
Equipment Note Register as the absolute owner and holder of such Equipment Note
for the purpose of receiving payment of all amounts payable with respect to such
Equipment Note and for all other purposes, and neither Borrower nor Mortgagee
shall be affected by any notice to the contrary. So long as any signatory to the
Loan Agreement or nominee thereof shall be a registered Lender, all payments to
it shall be made to the account of such Lender specified in Schedule 1 of the
Loan Agreement, and otherwise in the manner provided in or pursuant to the Loan
Agreement, unless and until it specifies some other account or manner of payment
by notice to Mortgagee consistent with this Section 2.3.

(b) Mortgagee (as agent for Borrower) agrees (1) to act as withholding agent in
connection with the Mortgage and the Loan Agreement, (2) whenever any present or
future United States taxes or similar charges are required by applicable Law to
be withheld from a payment of Original Amount of, interest on, or other amounts
due hereunder or under an Equipment Note or under the Loan Agreement, to
withhold such amounts as are required by applicable Law and timely pay the same
to the appropriate authority in the name of and on behalf of the applicable
Lenders (and such amount withheld shall constitute payment by Borrower of such
amount under the applicable Equipment Note or hereunder or under the Loan
Agreement, as the case may be (but, for the avoidance of doubt, such Lender
shall still be entitled to gross-ups and indemnities pursuant to the terms of
the Operative Agreements with respect to such payment if the Operative
Agreements so provide), (3) to file any necessary United States withholding tax
returns or statements when due (including an IRS Form 1042-S), and (4) as
promptly

 

5



--------------------------------------------------------------------------------

as possible after the payment thereof, to deliver to each Lender (with a copy to
Borrower) appropriate receipts, if available, showing the payment thereof,
together with such additional documentary evidence as any such Lender reasonably
requests from time to time.

(c) In the case of a Lender that is a Non-U.S. Person, such Lender shall furnish
such Mortgagee with a properly completed and executed withholding certificate on
an IRS Form W-8BEN or W-8ECI (or any successor forms), as applicable, or such
other applicable documentation as may be necessary to enable such Lender to
claim an exemption from, or reduced rate of, such taxes. Provided that such
Lender has furnished Mortgagee with the requested forms and other documentation
duly executed by such Lender and has not notified the Mortgagee of the
withdrawal or inaccuracy of such form prior to the date of an interest payment,
only the reduced amount (if any) required by applicable Law shall be withheld
from payments under the Equipment Notes held by such Lender in respect of United
States federal income tax. In the case of a Lender that is a U.S. Person and
(1) not an Exempt Recipient that has furnished to the Mortgagee a properly
completed and currently effective U.S. Treasury Form W-9 or (2) that is an
Exempt Recipient (not required to deliver an IRS form W-9), no amount shall be
withheld from payments under the Equipment Notes held by such Lender in respect
of United States federal income tax. If a Lender has notified Mortgagee that any
of the foregoing forms or certificates that it delivered is withdrawn or
inaccurate, or if the Internal Revenue Code or the regulations thereunder or the
administrative interpretation thereof are at any time after the date hereof
amended to require such withholding of United States federal income taxes from
payments under the Equipment Notes held by such Lender, or if such withholding
is otherwise required, Mortgagee agrees to withhold from each payment due to the
relevant Lender withholding taxes at the appropriate rate under applicable law,
and will, as more fully provided above, on a timely basis, deposit such amounts
with an authorized depository and make such returns, filings, and other reports
in connection therewith, and in the manner required under applicable Law. For
purposes of this paragraph, an “Exempt Recipient” is a Person described in Code
§6049(b)(4).

(d) Neither Borrower nor Mortgagee shall have any liability to a Lender as a
result of any false, inaccurate, or untrue statement in any form provided by
such Lender hereunder.

 

  2.4 Application of Payments.

Each payment of Original Amount, LIBOR Breakage Amount, Redemption Fee and
interest due thereon shall be applied:

FIRST: to pay any amount due hereunder or under such Equipment Note other than
any amount designated under this Section 2.4 to be paid pursuant to clauses
“SECOND”, “THIRD” or “FOURTH”;

SECOND: to pay accrued interest on such Equipment Note (and any interest on any
overdue amount) to the date of such payment;

 

6



--------------------------------------------------------------------------------

THIRD: to pay the Original Amount of such Equipment Note (or a portion thereof)
then due thereunder; and

FOURTH: to pay the Original Amount of such Equipment Note remaining unpaid
(provided, that such Equipment Note shall not be subject to redemption except as
provided in Sections 2.9, 2.10, and 2.11).

The amounts paid pursuant to clause “FOURTH” above shall be applied to the
installments of Original Amount of such Equipment Note in the inverse order of
their normal maturity.

 

  2.5 Termination of Interest in Collateral.

No Lender shall have any further interest in, or other right with respect to,
the Collateral when and if the Original Amount of, and interest on and other
amounts due under all Equipment Notes held by such Lender and all other sums
then due and payable to such Lender (to the extent secured hereby), or Mortgagee
hereunder and under the other Operative Agreements by Borrower (collectively,
the “Secured Obligations”) have been paid in full.

 

  2.6 Registration, Transfer, and Exchange of Equipment Notes.

Mortgagee shall keep a register (the “Equipment Note Register”) in which
Mortgagee shall provide for the registration of Equipment Notes and the
registration of transfers of Equipment Notes. No such transfer shall be given
effect unless and until registered hereunder. Mortgagee shall keep the Equipment
Note Register at its Corporate Trust Office. Mortgagee is hereby appointed
“Equipment Note Registrar” for the purpose of registering Equipment Notes and
transfers of Equipment Notes as herein provided. A holder of any Equipment Note
intending to exchange such Equipment Note shall surrender such Equipment Note to
Mortgagee at the Corporate Trust Office, together with a written request from
the registered holder thereof for the issuance of a new Equipment Note,
specifying (in the case of a surrender for transfer) the name(s) and address(es)
of the new holder(s). Upon surrender for registration of transfer of any
Equipment Note, Borrower shall execute, and Mortgagee shall authenticate and
deliver, in the name(s) of the designated transferee(s), one or more new
Equipment Notes of a like aggregate Original Amount. At the Lender’s option,
Equipment Notes may be exchanged for other Equipment Notes of any authorized
denominations of a like aggregate Original Amount, upon surrender of the
Equipment Notes to be exchanged to Mortgagee at the Corporate Trust Office.
Whenever any Equipment Notes are so surrendered for exchange, Borrower shall
execute, and Mortgagee shall authenticate and deliver, the Equipment Notes which
the Lender making the exchange is entitled to receive. All Equipment Notes
issued upon any registration of transfer or exchange of Equipment Notes (whether
under this Section 2.6 or under Section 2.7 or otherwise under this Mortgage)
shall be the valid obligations of Borrower evidencing the same respective
obligations, and entitled to the same security and benefits under this Mortgage,
as the Equipment Notes surrendered upon such registration of transfer or
exchange. Every Equipment Note presented or surrendered for registration of
transfer, shall (if so required by Mortgagee) be duly endorsed, or be
accompanied by a written instrument of transfer in form satisfactory to
Mortgagee duly executed by the Lender or such holder’s attorney duly authorized
in writing. Mortgagee shall make a notation on each new Equipment Note of the
amount of all payments of Original Amount previously made on the old Equipment
Note or Equipment Notes with respect

 

7



--------------------------------------------------------------------------------

to which such new Equipment Note is issued and the date to which interest on
such old Equipment Note or Equipment Notes has been paid. Interest shall be
deemed to have been paid on such new Equipment Note to the date on which
interest shall have been paid on such old Equipment Note, and all payments of
the Original Amount marked on such new Equipment Note, as provided above, shall
be deemed to have been made thereon. Borrower shall not be required to exchange
any surrendered Equipment Notes as provided above during the 10-day period
preceding the due date of any payment on such Equipment Note. Borrower shall in
all cases deem the Person in whose name any Equipment Note shall have been
issued and registered as the absolute owner and holder of such Equipment Note
for the purpose of receiving payment of all amounts payable by Borrower with
respect to such Equipment Note, and for all other purposes, until Borrower
receives from Mortgagee a notice stating otherwise and such change is reflected
on the Equipment Note Register. Mortgagee will promptly notify Borrower of each
registration of a transfer of an Equipment Note. Any such transferee of an
Equipment Note, by its acceptance of an Equipment Note, agrees to the provisions
of this Mortgage and the Loan Agreement applicable to Lenders, including
Sections 6 and 7.1 of the Loan Agreement, and shall be deemed to have covenanted
to the parties to the Loan Agreement as to the matters covenanted by the
original Lender in the Loan Agreement. Subject to compliance by the Lender and
its transferee (if any) of the requirements in this Section 2.6, Mortgagee and
Borrower shall use all reasonable efforts to issue new Equipment Notes upon
transfer or exchange within 10 Business Days of the date an Equipment Note is
surrendered for transfer or exchange.

 

  2.7 Mutilated, Destroyed, Lost, or Stolen Equipment Notes.

If any Equipment Note shall become mutilated, destroyed, lost, or stolen, upon
the written request of the holder of such Equipment Note, Borrower shall
execute, and Mortgagee shall authenticate and deliver, in replacement thereof, a
new Equipment Note, payable in the same Original Amount, dated the same date,
and captioned as issued in connection with the Aircraft. If the Equipment Note
being replaced has become mutilated, such Equipment Note shall be surrendered to
Mortgagee and a photocopy thereof shall be furnished to Borrower. If the
Equipment Note being replaced has been destroyed, lost, or stolen, the holder of
such Equipment Note shall furnish to Borrower and Mortgagee (a) such security or
indemnity as they require to save Borrower and Mortgagee harmless, and
(b) evidence satisfactory to Borrower and Mortgagee of the destruction, loss, or
theft of such Equipment Note and of the ownership thereof. If a “qualified
institutional buyer” of the type referred to in paragraph (a)(1)(i)(A), (B),
(D), or (E) of Rule 144A under the Securities Act (a “QIB”) is the holder of any
such destroyed, lost, or stolen Equipment Note, then the written indemnity of
such QIB, signed by an authorized officer thereof, in favor of, delivered to,
and in form reasonably satisfactory to Borrower shall be accepted as
satisfactory indemnity and security, and no further indemnity or security shall
be required as a condition to the execution and delivery of such new Equipment
Note. Subject to the Lender’s compliance with the requirements in this
Section 2.7, Mortgagee and Borrower shall use all reasonable efforts to issue
new Equipment Notes within 10 Business Days after receiving the Lender’s written
request therefor.

 

  2.8 Payment of Expenses on Transfer; Cancellation.

(a) No service charge shall be made to a Lender for any registration of transfer
or exchange of Equipment Notes, but Mortgagee, as Equipment Note Registrar,

 

8



--------------------------------------------------------------------------------

may require payment from any such Lender of a sum sufficient to cover any tax or
other governmental charge that may be imposed in connection with any
registration of transfer or exchange of Equipment Notes.

(b) Mortgagee shall cancel all Equipment Notes surrendered for replacement,
redemption, transfer, exchange, payment, or cancellation, and shall destroy the
cancelled Equipment Notes.

 

  2.9 Mandatory Redemptions of Equipment Notes.

On the date on which Borrower is required pursuant to Section 4.5 to prepay the
Equipment Notes following an Event of Loss to the Airframe, all Equipment Notes
shall be redeemed in whole at a redemption price equal to 100% of the unpaid
Original Amount thereof, together with all accrued interest thereon to the date
of redemption plus any LIBOR Breakage Amount and all other Secured Obligations
owed or then due and payable to the Lenders in respect thereto.

 

  2.10 Voluntary Redemptions of Equipment Notes.

Borrower may redeem all or any part of the unpaid Original Amount of the
Equipment Notes upon at least 5 Business Days’ prior written notice to Mortgagee
and the Lenders. The Equipment Notes shall be redeemed in whole or in part
without penalty or premium (except as provided below) together with accrued
interest on the amount to be redeemed provided, except in the case of a
redemption of Equipment Notes with respect to which (1) Indemnified Withholding
Taxes are then payable by Borrower pursuant to Section 9.3 of the Loan Agreement
or (2) Increased Costs are then payable by Borrower pursuant to Section 4.4 of
the Loan Agreement (each an “Optional Redemption Triggering Event”), Borrower
may not redeem an aggregate unpaid Original Amount of less than One Million
Dollars ($1,000,000) or, if less, the then outstanding Original Amount; and
provided, further, that notwithstanding anything to the contrary in this
Mortgage, the proceeds of any partial redemption shall be distributed by
Mortgagee to the Lenders ratably, except in the case of a redemption of
Equipment Notes with respect to which an Optional Redemption Triggering Event
shall have occurred, in which case the proceeds of such redemption shall be
distributed to the Lender or Lenders of the Equipment Notes to which such
Optional Redemption Triggering Event relate. Borrower shall not be entitled to
reborrow any amounts redeemed. In connection with any redemption (except in the
case of a redemption of Equipment Notes with respect to which an Optional
Redemption Triggering Event has occurred) of all or part of any Equipment Note
having a redemption date prior to the third (3rd) anniversary of the Closing
Date, Borrower shall pay to the holder of any such Equipment Note a redemption
fee (the “Redemption Fee”) equal to a percentage (set forth in the table below
opposite the period in which any such redemption date occurs) of the redeemed
unpaid Original Amount of any such Equipment Note.

 

9



--------------------------------------------------------------------------------

Period

   Percentage

From the Closing Date until the fourth

(4th) Payment Date:

   ***

From the fourth (4th) Payment Date until

the sixth (6th) Payment Date:

   ***

If a redemption date is not a Payment Date, Borrower shall pay, in addition to
the redemption price, any LIBOR Breakage Amount associated with any such
redemption.

 

  2.11 Redemptions; Notice of Redemption.

(a) No redemption of any unpaid Original Amount of the Equipment Notes may be
made except to the extent and in the manner expressly contemplated by this
Mortgage. No purchase of any Equipment Note may be made by Mortgagee.

(b) In case of a mandatory redemption, notice of such redemption with respect to
the Equipment Notes shall be given by Mortgagee by commercial courier service
for next day delivery (or the nearest thereto as practicable), to each Lender of
such Equipment Notes to be redeemed, at such Lender’s address appearing in the
Equipment Note Register. Any notice of redemption shall be irrevocable if not
revoked by written notice from Borrower to Mortgagee given not later than 11:00
a.m. (New York time) three (3) Business Days before the redemption date. All
notices of redemption shall state: (1) the redemption date, (2) the redemption
price, (3) the applicable basis for determining the redemption price, (4) that
on the redemption date, the redemption price will become due and payable upon
each such Equipment Note, and (5) the place or places where such Equipment Notes
are to be surrendered promptly following payment of the redemption price for
exchange or cancellation (as the case may be).

(c) On or before the redemption date, Borrower (or any Person on behalf of
Borrower) shall, to the extent an amount equal to the redemption price for the
Equipment Notes to be redeemed on the redemption date shall not then be held by
Mortgagee, deposit or cause to be deposited with Mortgagee by 11:00 a.m. New
York time on the redemption date in immediately available funds the redemption
price of the unpaid Original Amount of the Equipment Notes to be redeemed.

(d) If notice of redemption is given as aforesaid (and not revoked as
contemplated in Section 2.11(b)), then, on the redemption date, the unpaid
Original Amount of Equipment Notes to be redeemed shall become due and payable
at Mortgagee’s Corporate Trust Office, together with any other amounts then due
pursuant to Sections 2.9 or 2.10 (as the case may be), including, without
limitation, LIBOR Breakage Amount, if any.

--------------------------------------------------------------------------------

***

Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended. Page 5 of 13 pages
containing information redacted pursuant to a request for confidential
treatment.

 

10



--------------------------------------------------------------------------------

(e) No amount subject to redemption shall be available for re-borrowing under
the Loan Agreement.

3. RECEIPT, DISTRIBUTION, AND APPLICATION OF PAYMENTS

 

  3.1 Basic Distributions.

Except as otherwise provided in Section 3.2 and Section 3.3, each periodic
payment of principal or interest on the Equipment Notes received by Mortgagee
shall be promptly distributed so that so much of such payment as is required to
pay in full the payment(s) of Original Amount and interest (and any interest on
any overdue amount) then due under all Equipment Notes shall be distributed to
the Lenders ratably, without priority of one over the other, in the proportion
that the amount of such payment(s) then due under each Equipment Note bears to
the total amount of the payments then due under all Equipment Notes.

 

  3.2 Event of Loss; Replacement; Optional Redemption.

Except as otherwise provided in Section 3.3, any payments received by Mortgagee
(1) with respect to the Airframe or the Airframe and one or more Engines as the
result of an Event of Loss or (2) pursuant to an optional redemption of all of
the unpaid Original Amount of the Equipment Notes pursuant to Section 2.10 shall
be applied to redeem the Equipment Notes and to all other Secured Obligations by
applying such funds in the following order of priority:

FIRST, (a) to reimburse Mortgagee and the Lenders for any reasonable costs or
expenses incurred in connection with such redemption for which they are entitled
to reimbursement, or indemnity by Borrower, under the Operative Agreements, and
then (b) to pay any other Secured Obligations then due (except as provided in
clause “SECOND” below) to Mortgagee and the Lenders under this Mortgage, the
Loan Agreement, or the Equipment Notes (other than amounts specified in clause
SECOND of this Section 3.2);

SECOND, to pay the amounts specified in clause “SECOND” of Section 3.3, plus any
applicable LIBOR Breakage Amount; and

THIRD, as provided in clause “FOURTH” of Section 3.3;

provided, that if a Replacement Airframe (together with any Replacement Engine)
is substituted for the Airframe (and, if applicable, Engines) subject to such
Event of Loss as provided in Section 4.5, any insurance, condemnation or similar
proceeds which result from such Event of Loss and are paid over to Mortgagee
shall be held by Mortgagee as permitted by Section 7.4 (provided, that such
moneys shall be invested as provided in Section 6.6) as additional security for
the obligations of Borrower under the Operative Agreements, and such proceeds
(and such investment earnings), to the extent not theretofore applied as
provided herein, shall be released to Borrower at Borrower’s written request
upon the release of such Airframe (and, if applicable, Engines) and the
replacement thereof as provided herein.

 

11



--------------------------------------------------------------------------------

  3.3 Payments after Event of Default.

Except as otherwise provided in Section 3.4, all payments received and amounts
held or realized by Mortgagee (including any amounts realized by Mortgagee from
the exercise of any remedies pursuant to Article 5) if an Event of Default
exists and after the acceleration specified in Section 5.2(b), as well as all
payments or amounts then held by Mortgagee as part of the Collateral, shall be
promptly distributed by Mortgagee in the following order of priority:

FIRST, so much of such payments or amounts as shall be required to reimburse
Mortgagee or WFB for any tax (except to the extent resulting from a failure of
Mortgagee to withhold taxes pursuant to Section 2.3(b)), expense, or other loss
(including all amounts to be expended at the expense of, or charged upon the
rents, revenues, issues, products, and profits of, the property included in the
Collateral (all such property being herein the “Mortgaged Property”) pursuant to
Section 5.3(b)) incurred by Mortgagee or WFB (to the extent not previously
reimbursed), the expenses of any sale, or other proceeding, reasonable
attorneys’ fees and expenses, court costs, and any other expenditures incurred
or expenditures or advances made by Mortgagee, WFB, Agent or the Lenders in the
protection, exercise, or enforcement of any right, power, or remedy or any
damages sustained by Mortgagee, WFB, Agent or any Lender, liquidated or
otherwise, upon such Event of Default shall be applied by Mortgagee as between
itself, WFB, Agent and the Lenders to reimburse such expenses and any other
expenses for which Mortgagee, WFB, Agent or the Lenders are entitled to
reimbursement under any Operative Agreement; and if the aggregate amount to be
so distributed is insufficient to pay all amounts described above, then ratably,
without priority of one over the other, in proportion to the amounts owed each
hereunder;

SECOND, so much of such payments or amounts remaining as shall be required to
pay in full the unpaid Original Amount of the Equipment Notes, and the accrued
but unpaid interest and other amounts due thereon and any LIBOR Breakage Amount
and all other Secured Obligations to the date of distribution, shall be
distributed to the Lenders, and if the amount so to be distributed is
insufficient to pay in full, then ratably, without priority of one over the
other, in the proportion that (x) the unpaid Original Amount of the Equipment
Notes held by each holder plus the accrued but unpaid interest and other amounts
due hereunder or thereunder to the distribution date, bears to (y) the aggregate
unpaid Original Amount of the Equipment Notes held by all such holders plus the
accrued but unpaid interest and other amounts due thereon to the distribution
date;

THIRD, subject to Section 7.5 of the Loan Agreement, so much of such payments or
amounts remaining as is required to pay in full the amounts specified in clauses
FIRST and SECOND of Section 3.3 of each Related Mortgage, pro rata as to amounts
outstanding, but with priority of such clause FIRST amounts over such clause
SECOND amounts; and

FOURTH, the balance, if any, of such payments or amounts remaining thereafter
shall be distributed to Borrower.

 

12



--------------------------------------------------------------------------------

  3.4 Certain Payments.

(a) Any payments that Mortgagee receives, and that this Mortgage (other than
this Section 3.4) does not provide how to apply but any other Operative
Agreement does provide how to apply, shall be applied forthwith to the purpose
for which such payment was made in accordance with such other Operative
Agreement.

(b) Notwithstanding anything to the contrary in this Article 3, Mortgagee will
distribute promptly upon receipt any indemnity payment that it receives from
Borrower in respect of WFB, any Lender or any other Indemnitee or Tax
Indemnitee, in each case whether or not pursuant to Section 9 of the Loan
Agreement, directly to the Person entitled thereto.

 

  3.5 Other Payments.

Mortgagee shall distribute any payments that it receives, and that the Operative
Agreements (other than this Section 3.5) do not provide how to apply, as
specified in Section 3.1; and after payment in full of all amounts then due in
accordance with Section 3.1, then in the manner provided in clause “FOURTH” of
Section 3.3.

4. BORROWER’S COVENANTS

 

  4.1 Liens; Amendments to Mortgagor Agreements.

Borrower will not directly or indirectly create, incur, assume, or suffer to
exist any Lien or with respect to the Airframe or any Engine or any other
Collateral, title to any of the foregoing, or any interest of Borrower therein,
except Permitted Liens. Borrower shall promptly, at its own expense, take such
action as may be necessary duly to discharge (by bonding or otherwise) any Lien
other than a Permitted Lien arising at any time. Except as otherwise permitted
in this Mortgage, Borrower will not enter into any agreement amending or
supplementing any Mortgagor Agreement (other than a Permitted Lease) which would
adversely affect the rights and interest of the Mortgagee without the consent of
the Mortgagee.

 

  4.2 Possession; Operation and Use; Maintenance; Registration; Markings.

(a) General. Except as otherwise expressly provided herein, Borrower shall be
entitled to operate, use, locate, employ, or otherwise utilize or not utilize
the Airframe, any Engine or any Parts in any lawful manner or place in
accordance with Borrower’s business judgment.

(b) Possession. Borrower shall not, without Mortgagee’s prior written consent,
lease or otherwise in any manner deliver, transfer, or relinquish possession of
the Aircraft, the Airframe, or any Engine, or install any Engine, or permit any
Engine to be installed, on any airframe other than the Airframe; except that
Borrower may, without such prior written consent:

(1) subject or permit any Permitted Lessee to subject (aa) the Airframe to
normal interchange agreements or (bb) any Engine to normal interchange
agreements or pooling agreements or arrangements, in each case customary in the
commercial airline industry and entered into by Borrower or such Permitted

 

13



--------------------------------------------------------------------------------

Lessee in the ordinary course of business; provided, that if Borrower’s title to
any such Airframe or Engine is divested under any such agreement or arrangement,
then such Airframe or Engine shall be deemed to have suffered an Event of Loss
as of the date of such divestiture, and Borrower shall comply with
Section 4.4(e) in respect thereof;

(2) deliver or permit any Permitted Lessee to deliver possession of the
Aircraft, the Airframe, any Engine, or any Part (aa) to the manufacturer thereof
or to any third-party maintenance provider for testing, service, repair,
maintenance, or overhaul work on the Aircraft, the Airframe, any Engine, or any
Part, or, to the extent required or permitted by Section 4.4, for alterations or
modifications in or additions to the Aircraft, the Airframe, or any Engine, or
(bb) to any Person for the purpose of transport to a Person referred to in the
preceding clause (aa);

(3) install or permit any Permitted Lessee to install an Engine on an airframe
owned by Borrower or such Permitted Lessee free and clear of all Liens, except
(aa) Permitted Liens and those that do not apply to the Engines, and (bb) the
rights of third parties under normal interchange or pooling agreements and
arrangements of the type permitted under Section 4.2(b)(1);

(4) install or permit any Permitted Lessee to install an Engine on an airframe
leased to Borrower or such Permitted Lessee, or purchased or owned by Borrower
or such Permitted Lessee subject to a security agreement, conditional sale, or
other secured financing arrangement, but only if (aa) such airframe is free and
clear of all Liens, except (i) the rights of the parties to such lease, or any
such secured financing arrangement, covering such airframe, and (ii) Liens of
the type permitted by clause (3) of this Section 4.2(b), and (bb) Borrower or
Permitted Lessee has received from the lessor, secured party, or conditional
seller in respect of such airframe, a written agreement (which may be a copy of
the lease, security agreement, conditional sale agreement, or other agreement
covering such airframe), whereby such Person agrees that it will not acquire or
claim any right, title, or interest in, or Lien on, such Engine by reason of the
installation of such Engine on such airframe at any time while such Engine is
subject to the Lien of this Mortgage;

(5) install or permit any Permitted Lessee to install an Engine on an airframe
owned by or leased to Borrower or such Permitted Lessee subject to a conditional
sale or other security agreement under circumstances where neither clause
(3) nor clause (4) of this Section 4.2(b) applies; provided, that any such
installation shall be deemed an Event of Loss with respect to such Engine, and
Borrower shall comply with Section 4.4(e) in respect thereof;

(6) transfer or permit any Permitted Lessee to transfer possession of the
Aircraft, the Airframe, or any Engine to (aa) a U.S. Government Entity pursuant
to CRAF or (bb) to any other Government Entity in the country of registry whose
obligations are supported by the full faith and credit of such country when
required by applicable Law. Neither such event shall, for the avoidance of
doubt, be deemed to be an Event of Loss;

 

14



--------------------------------------------------------------------------------

(7) enter into a Wet Lease with respect to the Aircraft or any other aircraft on
which any Engine may be installed (which shall not be considered a transfer of
possession hereunder); provided, that Borrower’s obligations hereunder shall
continue in full force and effect notwithstanding any Wet Lease;

(8) if no Special Default or Event of Default exists, and subject to the
following paragraph, enter into a lease with respect to the Aircraft, the
Airframe, or any Engine to with any of the following Persons (so long as such
Person is not then subject to any bankruptcy, insolvency, liquidation,
reorganization, dissolution, or similar proceeding and shall not have
substantially all of its property in the possession of any liquidator, trustee,
receiver, or similar Person): (aa) any Permitted Air Carrier or Permitted
Manufacturer; but only if, in the case only of a lease to a Permitted Foreign
Air Carrier or a Non-U.S. domiciled Permitted Manufacturer (and pursuant to such
lease, the Aircraft is to be registered outside the United States), Borrower
furnishes Mortgagee a favorable opinion, in form and substance satisfactory to
Mortgagee, of counsel selected by Borrower and satisfactory to Mortgagee located
in the country of domicile of such Permitted Foreign Air Carrier or Permitted
Manufacturer, (x) that there are no possessory rights in favor of Borrower, any
Permitted Lessee, or any third party (including any Government Entity) which
would, upon bankruptcy or other default by Borrower (assuming that the Permitted
Lessee is not itself the subject of any bankruptcy proceedings), prevent or
unreasonably delay the return of the Aircraft to Borrower in accordance with and
when permitted by the terms of this Mortgage upon Mortgagee’s exercise of its
remedies hereunder and the rights of Mortgagee hereunder shall not in any other
way be materially adversely affected and (y) to such further effect as the
Lenders may require; (bb) any Affiliate of Borrower that is a U.S. Air Carrier;
or (cc) a U.S. Government Entity or a Government Entity of the country of
registration of the Aircraft, in each case bearing the full faith and credit of
the government;

provided, that (1) the rights of any transferee who receives possession by
reason of a transfer permitted by this Section 4.2(b) (other than by a transfer
of an Engine which is deemed an Event of Loss) shall be subject and subordinate
to this Mortgage and to Mortgagee’s rights, powers and remedies hereunder,
including (x) Mortgagee’s right to repossess the Aircraft pursuant to
Section 5.2, (y) Mortgagee’s right to terminate and avoid such lease, delivery,
transfer or relinquishment of possession if an Event of Default exists, and
(z) the right to require such Person to deliver the Aircraft, the Airframe, and
Engines subject to such transfer forthwith if an Event of Default exists,
(2) Borrower shall remain primarily liable for the performance of this Mortgage
and all the terms and conditions of this Mortgage and the other Operative
Agreements shall remain in effect, (3) no lease or transfer of possession
otherwise in compliance with this Section 4.2(b) shall (aa) result in any
registration or re-registration of an Aircraft (except to the extent permitted
by Section 4.2(e)) or the maintenance, operation, or use thereof except in
compliance with Sections 4.2(c) and 4.2(d), or (bb) permit any action not
permitted to Borrower hereunder and (4) Borrower shall notify Lenders promptly
after entering into any lease permitted by this Section 4.2(b).

 

15



--------------------------------------------------------------------------------

In the case of any lease permitted under this Section 4.2(b), Borrower will
include in such lease appropriate provisions which (x) make such lease expressly
subject and subordinate to this Mortgage, including Mortgagee’s right to avoid
such lease in the exercise of its rights to repossession of the Airframe and
Engines hereunder; (y) require the Permitted Lessee to comply with Section 4.6,
to the extent that Borrower does not obligate itself therein to do so; and
(z) require that the Airframe or any Engine subject thereto be used in
accordance with the limitations applicable to Borrower’s possession and use
provided in this Mortgage and provide for the maintenance and inspection of the
Aircraft in the same manner in all material respects as the applicable
provisions of this Mortgage. No Permitted Lessee may sublease the Airframe or
any Engine, except that a Permitted Manufacturer or Affiliate of Borrower that
is a Permitted Lessee may sublease to any Permitted Lessee to whom a lease would
be permitted under this Section 4.2; provided that (A) such sublease shall not
permit any sub-subleasing of the Aircraft, the Airframe, or any Engine (and
Borrower shall ensure that the same does not occur), (B) such sublease shall be
assigned to Borrower to secure such Permitted Manufacturer’s obligations under
its lease, and (C) Borrower shall comply, and shall cause such sublease to
comply, with all requirements of this Section 4.2 as if such sublease were a
direct lease from Borrower to the sublessee. Borrower shall reimburse Mortgagee
for all of its reasonable out-of-pocket fees and expenses (including reasonable
fees and disbursements of counsel) incurred in connection with any such lease.
Except as otherwise provided herein and without in any way relieving Borrower
from its primary obligation for the performance of its obligations under this
Mortgage, Borrower may in its sole discretion permit a lessee to exercise any or
all rights which Borrower would be entitled to exercise under Section 4.2 and
Section 4.4, and may cause a lessee to perform any or all of Borrower’s
obligations under Article 4, and Mortgagee agrees to accept actual and full
performance thereof by a lessee in lieu of performance by Borrower.

As security for Borrower’s due and punctual payment and performance of all of
its covenants and obligations in the Operative Agreements, Borrower hereby
grants to Mortgagee a security interest in all of Borrower’s right, title, and
interest in and to each Permitted Lease (and any related permitted sublease)
having a term in excess of one year of any Aircraft, Airframe, or Engine, and
all payments, including payments of rent, insurance proceeds (other than public
liability insurance proceeds), and other amounts due or to become due
thereunder. Borrower shall enter into a “Lease Assignment” in form and substance
satisfactory to Mortgagee with respect to each Permitted Lease of the Airframe
having a term of one or more years.

Mortgagee hereby agrees, and each Lender by acceptance of an Equipment Note
agrees, for the benefit of each lessor, conditional seller, or secured party of
any engine leased, purchased, or owned by Borrower or any Permitted Lessee
subject to a lease, conditional sale, or other security agreement that
Mortgagee, each Lender, and their respective successors and assigns will not
acquire or claim, as against such lessor, conditional seller, or secured party,
any right, title, or interest in any engine (other than an Engine) as the result
of the installation of such engine on the Airframe at any time while such engine
is subject to such lease, conditional sale, or other security agreement and
owned by such lessor or conditional seller or subject to a security interest in
favor of such secured party; provided, Borrower or any Permitted Lessee has
received from any such lessor, secured party, or conditional seller in respect
of any airframe leased,

 

16



--------------------------------------------------------------------------------

purchased or owned by Borrower or any Permitted Lessee, a written agreement
(which may be a copy of the lease, security agreement, conditional sale
agreement, or other agreement covering such airframe), whereby such Person
agrees that it will not acquire or claim any right, title, or interest in an
Engine by reason of the installation of such Engine on any such airframe at any
time while such Engine is subject to the Lien of this Mortgage.

(c) Operation and Use. Borrower shall not operate, use, or locate the Aircraft,
the Airframe, or any Engine, or allow the Aircraft, the Airframe, or any Engine
to be operated, used, or located, (1) in any area excluded from coverage by any
insurance required by Section 4.6, except in the case of a requisition by the
U.S. Government where Borrower obtains indemnity in lieu of such insurance from
the U.S. Government, or insurance from the U.S. Government, against
substantially the same risks and for at least the amounts of the insurance
required by Section 4.6 covering such area, or (2) in any recognized area of
hostilities unless covered in accordance with Section 4.6 by war risk insurance,
or in either case unless the Aircraft, the Airframe, or any Engine is only
temporarily operated, used, or located in such area as a result of an emergency,
equipment malfunction, navigational error, hijacking, weather condition, or
other similar unforeseen circumstance, so long as Borrower diligently and in
good faith proceeds to remove the Aircraft from such area. Borrower shall not
permit the Aircraft, the Airframe, or any Engine to be used, operated,
maintained, serviced, repaired or overhauled (x) in violation of any Law binding
on or applicable to such Aircraft, Airframe, or Engine or (y) in violation of
any airworthiness certificate, license or registration of any Government Entity
relating to the Aircraft, the Airframe, or any Engine, except (i) immaterial or
non-recurring violations with respect to which corrective measures are taken
promptly by Borrower or Permitted Lessee upon discovery thereof, or (ii) to the
extent the validity or application of any such Law or requirement relating to
any such certificate, license, or registration is being contested in good faith
by Borrower or Permitted Lessee in any reasonable manner which does not involve
any material risk of the sale, forfeiture, or loss of the Aircraft, the
Airframe, or any Engine, any material risk of criminal liability or material
civil penalty against Mortgagee or any Lender or impair in any material respect
Mortgagee’s or any Lender’s interest in the Aircraft, the Airframe, or any
Engine.

(d) Maintenance and Repair. At its own cost and expense, Borrower shall cause
the Aircraft, the Airframe, and each Engine to be maintained, serviced,
repaired, and overhauled in accordance with (1) maintenance standards required
by, or substantially as stringent as those required by, the FAA (the
“Maintenance Program”), so as (aa) to keep the Aircraft, the Airframe, and each
Engine in as good operating condition as on the Closing Date, ordinary wear and
tear excepted, (bb) in passenger configuration, and (cc) to keep the Aircraft in
such operating condition as may be necessary to enable the applicable
airworthiness certification of such Aircraft to be maintained under the
regulations of the FAA or other Aviation Authority then having jurisdiction over
the operation of the Aircraft (but in any event in accordance with the
Maintenance Program), except during (x) temporary periods of storage in
accordance with applicable regulations and applicable manufacturer guidelines,
in which case Borrower undertakes to notify Mortgagee of any such storage and
any change in the Maintenance Program as a result thereof, (y) maintenance and
modification permitted hereunder, or (z) periods when the FAA or such other
Aviation Authority has revoked or suspended the airworthiness

 

17



--------------------------------------------------------------------------------

certificates for Similar Aircraft; and (2) except during periods when a
Permitted Lease is in effect, the same standards as Borrower uses with respect
to similar aircraft of similar size in its fleet operated by Borrower in similar
circumstances and, during any period in which a Permitted Lease is in effect,
the same standards used by the Permitted Lessee with respect to similar aircraft
of similar size in its fleet and operated by the Permitted Lessee in similar
circumstances. Borrower further agrees that the Aircraft, the Airframe, and
Engines will be maintained, used, serviced, repaired, overhauled, or inspected
in compliance with applicable Laws with respect to the maintenance of the
Aircraft and in compliance with each applicable airworthiness certificate,
license, and registration relating to the Aircraft, the Airframe, or any Engine
issued by the Aviation Authority, other than minor or nonrecurring violations
with respect to which corrective measures are taken upon discovery thereof and
except to the extent Borrower or Permitted Lessee is contesting in good faith
the validity or application of any such Law or requirement relating to any such
certificate, license, or registration in any reasonable manner which does not
create any material risk of sale, loss, or forfeiture of the Aircraft, the
Airframe, or any Engine or the interest of Mortgagee or any Lender therein, or
any material risk of criminal liability or material civil penalty against
Mortgagee or any Lender. Borrower shall maintain or cause to be maintained the
Aircraft Documents in English. Any maintenance, service, repair or overhaul that
is intended to be accomplished with respect to the Airframe, any Engine, or any
Part, as the case may be, shall be accomplished by Borrower or any Permitted
Lessee or by Persons certificated by the FAA, JAA/EASA or any other applicable
governmental or regulatory agency or authority having jurisdiction over such
Person, and approved by the FAA, JAA/EASA or such other agency for the
accomplishment of any such maintenance, service, repair or overhaul.

(e) Registration. On or as promptly as practicable after the Closing Date,
Borrower shall cause the Aircraft to be duly registered in its name under the
Transportation Code and cause (subject to the consent of the Airframe
Manufacturer) the ownership interest of the Airframe and each Engine constituted
by the Bills of Sale to be duly registered with the International Registry, and
except as otherwise permitted by this Section 4.2(e) at all times thereafter
shall cause the Aircraft to remain so registered. Borrower shall be entitled to
register the Aircraft or cause the Aircraft to be registered in Taiwan, a
Permitted Country or another country with the approval of Lenders (which
approval shall not be unreasonably withheld) if: (1) such proposed change of
registration is made in connection with a Permitted Lease; (2) Borrower and
Permitted Lessee duly register with the appropriate Government Entity or such
country the rights of Mortgagee in and to the Aircraft; (3) any import or export
permits necessary to take the Aircraft into or out of such country and any
exchange permits necessary to allow all payments provided for hereunder shall be
in full force and effect; (4) all insurance provided for in this Mortgage shall
be in full force and effect before, at the time of, and after such change in
registration, and Mortgagee and each Lender shall receive a certificate of
Borrower’s or Permitted Lessee’s insurance broker evidencing such insurance;
(5) there are no procedural impediments to the repossession of the Aircraft
greater than under United States law, and upon termination of any Permitted
Lease, registration shall be terminable without material burden or delay;
(6) there is no strict tort liability imposed on passive lenders, except such
tort liability not of materially greater scope or magnitude than might be
imposed on such passive lender or security trustee under the prevailing rule
among the

 

18



--------------------------------------------------------------------------------

states of the United States, and except liabilities that Borrower or a Permitted
Lessee has agreed to insure against, which insurance is reasonably satisfactory
to the Lenders and the Mortgagee; (7) such country imposes, or Borrower shall
cause the Aircraft to be maintained in accordance with, aircraft maintenance
standards approved by, or at least as stringent as those approved by, the FAA,
the JAA/EASA, or the central civil aviation authority of Transport Canada, the
United Kingdom, France, or Germany; (8) it shall not be necessary by reason of
such re-registration or for purposes of enforcing remedies contained in this
Mortgage or in the Loan Agreement or any Permitted Lease for Mortgagee or the
Lenders to register or qualify to do business in such country; (9) the laws of
such country require fair compensation, in currency freely convertible to U.S.
dollars, for the loss of use of the Aircraft due to its requisition by the
government of registry (unless Borrower or any Permitted Lessee provides
insurance reasonably satisfactory to the Lenders covering the risk of
requisition of use of the Aircraft by the government of such country so long as
the Aircraft is registered under the laws of such country); (10) neither
Mortgagee nor any Lender shall be subjected to any adverse tax consequences as a
result of such re-registration for which Borrower is not required to indemnify
such Person, unless Borrower has agreed to indemnify such Person therefore;
(11) Mortgagee receives from Permitted Lessee and the Borrower an appropriate
power of attorney required in connection with any repossession, deregistration
or return of the Aircraft; and (12) Mortgagee receives an opinion of counsel
(subject to customary assumptions and exceptions) satisfactory to Mortgagee
(including as to such assumptions and exceptions), addressed to the Lenders and
Mortgagee to the effect (i) that such country recognizes Borrower’s ownership
interest in the Aircraft; (ii) that Borrower’s obligations, and Mortgagee’s
rights and remedies, under the Mortgage are legal, valid, binding and
enforceable under the laws of such jurisdiction (or the laws of the jurisdiction
to which the laws of such jurisdiction would refer as the applicable governing
law); (iii) that after giving effect to such change in registration, the Lien of
the Mortgage on Borrower’s right, title, and interest in and to the Aircraft
continues as valid a binding and duly-perfected first-priority security interest
enforceable in such jurisdiction and all filing, recording, or other action
necessary to protect the same shall have been accomplished (or, if such opinion
cannot be given at the time of such proposed change in registration because such
change in registration is not yet effective, (1) the opinion shall detail what
filing, recording, or other action is necessary, and (2) Mortgagee receive a
certificate from Borrower that all possible preparations to accomplish such
filing, recording, and other action are done, and such filing, recording, and
other action are accomplished, and a supplemental opinion to that effect shall
be delivered to Mortgagee promptly after the effective date of such change in
registration); (iv) as to the matters in the preceding clauses (3), (5), (6),
(8) and (9) (unless Borrower or any Permitted Lessee provides the insurance
contemplated by such clause (9)). Borrower shall reimburse Mortgagee and the
Lenders for all of their reasonable out-of-pocket fees and expenses (including
reasonable fees and disbursements of counsel) incurred in connection with any
such change in registration and (v) as to such other matters as the Lenders
shall require. Mortgagee and each Lender agrees to cooperate in good faith with
Borrower to the extent necessary to enable it to effectuate such change in
registration. Borrower shall also cause (A) this Mortgage to be duly recorded
and at all times maintained of record as a first-priority perfected mortgage
(subject to Permitted Liens) on the Aircraft, the Airframe, and each of the
Engines and (B) the International Interest with respect to this Mortgage in the
Airframe and each Engine to be duly registered on the International Registry as
a first priority International Interest (except to the extent such perfection,
priority or registration cannot be maintained solely as a result of the failure
by Mortgagee to execute and deliver any necessary documents or consents).

 

19



--------------------------------------------------------------------------------

(f) Markings. On or reasonably promptly after the Closing Date, Borrower will
cause to be affixed to, and maintained in, the cockpit of the Airframe and on
each Engine, in each case, in a clearly visible location, a placard of a
reasonable size and shape bearing the legend: “Subject to a security interest in
favor of Wells Fargo Bank Northwest, National Association, as Mortgagee.” Such
placards may be removed temporarily, if necessary, in the course of maintenance
of the Airframe or Engines and promptly replaced thereafter. If any such placard
is damaged or becomes illegible, Borrower shall promptly replace it with a
placard complying with the requirements of this Section 4.2(f).

 

  4.3 Inspection.

(a) At all reasonable times, Mortgagee or its authorized representatives (the
“Inspecting Parties”) may (not more than once every 12 months, unless an Event
of Default exists, then such inspection right shall not be so limited) inspect
the Aircraft and the Aircraft Documents.

(b) Any inspection of the Aircraft hereunder shall be limited to a visual,
walk-around inspection, and shall not include the opening of any panels, bays,
or other components of the Aircraft, and no such inspection shall interfere with
Borrower’s or any Permitted Lessee’s maintenance or operation of the Aircraft,
the Airframe, or any Engine.

(c) With respect to such rights of inspection, neither Mortgagee nor Agent shall
have any duty or liability to make, or any duty or liability by reason of not
making, any such visit, inspection or survey.

(d) Each Inspecting Party shall bear its own expenses in connection with any
such inspection, unless an Event of Default exists, then Borrower shall
reimburse each Inspecting Party for its reasonable out-of-pocket costs and
expenses incurred in connection with any such inspection.

(e) Any Inspecting Party shall, upon request, be provided, at any such
Inspecting Party’s cost and expense (unless at the time of such request an Event
of Default exists), with copies of the reports and records of Borrower required
to be maintained by the FAA or the regulatory agency or body of another
jurisdiction in which the Aircraft is then registered which summarize the
maintenance status of the Aircraft.

 

  4.4 Replacement and Pooling of Parts; Alterations, Modifications, and
Additions; Substitution of Engines.

(a) Replacement of Parts. Except as otherwise provided herein, Borrower, at its
own cost and expense, will promptly replace (or cause to be replaced) all Parts
that are

 

20



--------------------------------------------------------------------------------

from time to time incorporated or installed in or attached to the Aircraft, and
that become worn out, lost, stolen, destroyed, seized, confiscated, damaged
beyond repair, or permanently rendered unfit for use for any reason whatsoever.
In addition, Borrower, at its own cost and expense, may remove (or cause to be
removed) in the ordinary course of business, fleet management, maintenance,
service, repair, overhaul, or testing any Parts, whether or not worn out, lost,
stolen, destroyed, seized, confiscated, damaged beyond repair, or permanently
rendered unfit for use; provided, that, except as otherwise provided herein,
Borrower will replace or cause the replacement of such Parts as promptly as
practicable. All replacement parts (other than replacement parts installed in or
attached to the Airframe or any Engine on a temporary basis) shall be owned by
Borrower and shall be free and clear of all Liens, except for Permitted Liens
and pooling arrangements to the extent permitted by Section 4.4(c), and shall be
in good operating condition and (except in the case of replacement parts
installed in or attached to the Airframe on a temporary basis) have a value,
remaining useful life (without regard to hours and/or cycles to overhaul or
replacement (as applicable)) and utility not less than the value, remaining
useful life (without regard to hours and/or cycles to overhaul or replacement
(as applicable)) and utility of the Parts replaced (assuming such replaced Parts
were in the condition required hereunder).

(b) Removal of Parts. Except as otherwise provided herein, any Part at any time
removed from the Airframe or any Engine shall remain subject to the Lien of this
Mortgage, no matter where located, until it is replaced by a part that has been
incorporated or installed in or attached to such Airframe or any Engine and that
meets the requirements for replacement parts specified above. Except with
respect to replacement parts installed in or attached to the Airframe or any
Engine on a temporary basis, as soon as a replacement part is incorporated or
installed in or attached to the Airframe or any Engine as provided in
Section 4.4(a), without further act, (1) the replaced part shall thereupon be
free and clear of all rights of Mortgagee and shall no longer be a Part
hereunder, and (2) such replacement part shall become a Part hereunder and
subject to this Mortgage and be part of such Airframe or Engine for all purposes
hereof to the same extent as the Parts originally incorporated or installed in
or attached to such Airframe or Engine.

(c) Pooling of Parts. Any Part removed from the Aircraft may be subjected by
Borrower or a Permitted Lessee to a normal pooling arrangement customary in the
airline industry and entered into in the ordinary course of business of Borrower
or Permitted Lessee, provided, that the part replacing such removed Part shall
be incorporated or installed in or attached to such Airframe or any Engine in
accordance with Section 4.4(a) and Section 4.4(b) as promptly as practicable
after the removal of such removed Part. In addition, any replacement part when
incorporated or installed in or attached to the Airframe or any Engine may be
owned by any third party, subject to a normal pooling arrangement, so long as
Borrower or a Permitted Lessee, as promptly thereafter as reasonably possible,
either (1) causes such replacement part to become subject to the Lien of this
Mortgage, free and clear of all Liens except Permitted Liens, at which time such
replacement part shall become a Part, or (2) replaces (or causes to be replaced)
such replacement part by incorporating or installing in or attaching to the
Aircraft a further replacement part owned by Borrower free and clear of all
Liens except Permitted Liens and which shall become subject to the Lien of this
Mortgage in accordance with Section 4.4(b).

 

21



--------------------------------------------------------------------------------

(d) Alterations, Modifications, and Additions. Borrower shall make (or cause to
be made) alterations and modifications in and additions to the Aircraft as may
be required to be made from time to time to meet the applicable standards of the
FAA or other Aviation Authority having jurisdiction over the operation of the
Aircraft, to the extent made mandatory in respect of the Aircraft (a “Mandatory
Modification”); provided, that Borrower or a Permitted Lessee may, in good faith
and by appropriate procedure, contest the validity or application of any law,
rule, regulation, or order in any reasonable manner which does not adversely
affect in any material respect Mortgagee’s interest in the Aircraft and does not
involve any material risk of sale, forfeiture, or loss of the Aircraft or the
interest of Mortgagee or any Lender therein, or any material risk of material
civil penalty or criminal liability being imposed on Mortgagee or any Lender. In
addition, Borrower may make or permit to be made such alterations and
modifications in and additions to the Airframe or any Engine (each an “Optional
Modification”) as Borrower or a Permitted Lessee deems desirable in the proper
conduct of its business, including removal of Parts which Borrower deems are
obsolete or no longer suitable or appropriate for use in the Aircraft; provided,
that no such Optional Modification shall (1) diminish the fair market value,
utility, or useful life of the Aircraft or any Engine below its fair market
value, utility, or useful life immediately before such Optional Modification
(assuming the Aircraft or such Engine was in the condition required by this
Mortgage immediately before such Optional Modification), or (2) cause the
Aircraft to cease to have the applicable standard certificate of airworthiness.
Except as otherwise provided herein, all Parts (other than Removable Parts)
incorporated or installed in or attached to the Aircraft as a result of such
Optional Modification shall, without further act, become subject to this
Mortgage. Borrower or any Permitted Lessee may, at any time so long as the
Airframe or any Engine is subject to the Lien of this Mortgage, remove any such
Part (such Part being referred to herein as a “Removable Part”) from such
Airframe or an Engine if (i) such Part is in addition to, and not in replacement
of or in substitution for, any Part originally incorporated or installed in or
attached to such Airframe or any Engine at the time of delivery thereof
hereunder or any Part in replacement of, or in substitution for, any such
original Part, (ii) such Part is not required to be incorporated or installed in
or attached or added to such Airframe or any Engine pursuant to Section 4.2(d)
or the first sentence of this Section 4.4(d), and (iii) such Part can be removed
from such Airframe or any Engine without diminishing the fair market value,
utility, or remaining useful life which such Airframe or any Engine would have
had at the time of removal had such removal not been effected, assuming the
Aircraft was otherwise maintained in the condition required by this Mortgage and
such Removable Part had not been incorporated or installed in or attached to the
Aircraft. No Removable Part shall be subject to the Lien of this Mortgage.
Removable Parts may be leased from or financed by third parties other than
Mortgagee. For the avoidance of any doubt, Mortgagee and Borrower acknowledge
and agree that (x) any and all in-flight entertainment equipment installed in
the Aircraft (whether before or after delivery thereof) shall be deemed to be a
Removable Part for purposes of this Mortgage, (y) parts installed on the Engines
(whether before or after delivery thereof) to increase the thrust setting of any
such Engine shall be deemed to be a Removable Part for purposes of this Mortgage
and (y) any winglets installed on the Aircraft shall not constitute a Removable
Part.

 

22



--------------------------------------------------------------------------------

(e) Substitution of Engines. Subject to the terms and conditions of this
Section 4.4(e), (A) Borrower shall have the right at its option at any time for
operational or fleet management purposes and so long as no Special Default or
Event of Default shall exist, on at least five (5) Business Days’ prior notice
to Mortgagee, to substitute for any Engine, and (B) if an Event of Loss to an
Engine occurs under circumstances in which an Event of Loss to the Airframe has
not occurred, Borrower shall within 90 days of the occurrence of such Event of
Loss substitute for such Engine, a Replacement Engine, free and clear of Liens
(other than Permitted Liens not of record). In such event, immediately upon the
effectiveness of such substitution and without further act, (1) the replaced
Engine shall thereupon be free and clear of all rights of Mortgagee and the Lien
of this Mortgage and shall no longer be deemed an Engine hereunder, and (2) such
Replacement Engine shall become subject to this Mortgage and be deemed part of
the Aircraft for all purposes hereof to the same extent as was the replaced
Engine. Such Replacement Engine shall be an engine manufactured by Engine
Manufacturer that was placed into service after October 22, 1994 and that is the
same model as the Engine being replaced thereby, or an improved model (but in
any event the same model as the other Engine then subject to this Mortgage), and
that is suitable for installation and use on the Airframe, and that has a value,
utility, and remaining useful life (without regard to hours and cycles remaining
until overhaul) similar to the Engine being replaced thereby (assuming that such
Engine had been maintained in accordance with this Mortgage and was in the
condition required hereunder). In connection with any such substitution,
Borrower shall be required to fulfill the following conditions at Borrower’s
sole cost and expense, and Mortgagee shall cooperate reasonably with Borrower to
enable Borrower timely to satisfy such conditions:

(1) an executed counterpart of each of the following documents shall be
delivered to Mortgagee:

(aa) furnish a certificate signed on the Borrower’s behalf by a duly authorized
officer of the Borrower stating with respect to any Replacement Engine: (A) a
description of the Engine suffering the Event of Loss, which shall be identified
by manufacturer’s serial number; (B) a description of the Replacement Engine
(including the manufacturer’s name and serial number); and (C) that on the date
of the Mortgage Supplement relating to the Replacement Engine, each of the
conditions specified in this Section 4.4(e) with respect to such Replacement
Engine has been satisfied;

(bb) a supplement to this Mortgage covering the Replacement Engine, which shall
be duly filed for recordation pursuant to the Transportation Code or such other
applicable law of the jurisdiction other than the United States in which the
Aircraft is registered in accordance with Section 4.2(e) and the International
Interest created by such supplement shall (subject to the consent of the
Mortgagee) be duly registered with the International Registry as an
International Interest with respect to the Replacement Engine;

 

23



--------------------------------------------------------------------------------

(cc) a full warranty (as to title) bill of sale, covering the Replacement
Engine, executed by the former owner thereof in favor of Borrower (or, at
Borrower’s option, other evidence of Borrower’s ownership of such Replacement
Engine, reasonably satisfactory to Mortgagee), and Borrower shall cause
(subject, if necessary, to the consent of the prior owner of the Replacement
Engine) the ownership interest of the Replacement Engine constituted by such
bill of sale (or other evidence) to be registered with the International
Registry as a contract of sale;

(dd) Financing Statements covering the security interests created by this
Mortgage (and any similar statements or other documents required to be filed or
delivered pursuant to the laws of the jurisdiction in which such Aircraft may be
registered) as are necessary to protect the security interests of Mortgagee in
the Replacement Engine;

(ee) furnish the Mortgagee with evidence that such Replacement Engine was
manufactured after October 22, 1994;

(ff) furnish a certificate signed by a qualified aircraft engineer (who may be
an employee of Borrower) or appraiser reasonably acceptable to the Mortgagee
certifying that such Replacement Engine is of the same as or improved model of
the replaced Engine and has value and utility required by this Section 4.4(e);
and

(gg) appropriate instruments collaterally assigning to the Mortgagee the
benefits, if any, of all manufacturer’s and vendor’s warranties generally
available and permitted to be assigned by the Borrower with respect to such
Replacement Engine.

(2) Borrower shall cause to be delivered to Mortgagee such evidence of
compliance with the insurance provisions of Section 4.6 with respect to such
Replacement Engine as Mortgagee may reasonably request; and

(3) Borrower shall have furnished to Mortgagee one or more opinions of the
Borrower’s counsel (including aviation counsel) to the combined effect that
(subject to customary exceptions) such Replacement Engine is owned by Borrower
free and clear of all Liens (other than Permitted Liens not of record), that
upon execution and filing of the supplement to this Mortgage or other required
documents the Replacement Engine will be subject to the Lien of this Mortgage on
a first priority and perfected basis, as to the due filing for recordation of
the supplement to this Mortgage with respect to such Replacement Engine under
the Transportation Code or such other applicable law of the jurisdiction other
than the United States in which the Aircraft is registered in

 

24



--------------------------------------------------------------------------------

accordance with Section 4.2(e), as to due registration (subject to no prior
International Interests) with the International Registry of the International
Interest created by such supplement as an International Interest with respect to
the Replacement Engine, as to due registration with the International Registry
of the ownership interest of the Replacement Engine constituted by a bill of
sale (or other evidence of ownership), and Mortgagee will be entitled to the
benefits of Section 1110 with respect to the Replacement Engine, provided that
such opinion with respect to Section 1110 need not be delivered to the extent
that immediately prior to such replacement the benefits of Section 1110 were
not, solely by reason of a change in law or court interpretation thereto,
available to Mortgagee.

Upon satisfaction of the conditions to such substitution, (x) Mortgagee shall
execute and deliver to Borrower such documents and instruments as Borrower
reasonably requests to evidence the release of such replaced Engine from the
Lien of this Mortgage and discharge from the International Registry the
registration the International Interest created by this Mortgage as it relates
to the replaced Engine, (y) Mortgagee shall assign to Borrower all claims that
Mortgagee may have against any other Person relating to any Event of Loss giving
rise to such substitution, and (z) Borrower shall receive all insurance proceeds
(other than those reserved to others under Section 4.6(b)) and proceeds in
respect of any Event of Loss giving rise to such replacement to the extent not
previously applied to the purchase price of the Replacement Engine as provided
in Section 4.5(d).

 

  4.5 Loss, Destruction, or Requisition.

(a) Event of Loss to the Aircraft.

If an Event of Loss to the Airframe (and any Engine(s) installed thereon)
occurs, Borrower shall promptly (and in any event within fifteen (15) days after
such occurrence, or, if later, within fifteen (15) days after the determination
that an Event of Loss has occurred) notify Mortgagee of such Event of Loss.
Within 60 days after such occurrence, Borrower shall notify Mortgagee of
Borrower’s election either to replace the Airframe and any such Engine(s) as
provided under Section 4.5(a)(1) or to make payment in respect of such Event of
Loss as provided under Section 4.5(a)(2) (and if Borrower does not notify
Mortgagee of such election within the 60-day time period, Borrower shall be
deemed to have elected to make payment in respect of such Event of Loss as
provided under Section 4.5(a)(2)):

(1) If Borrower elects to replace the Airframe and any such Engine(s), Borrower
shall, subject to the satisfaction of the conditions in Section 4.5(c), as
promptly as possible and in any event within 150 days after the occurrence of
such Event of Loss, cause to be subjected to the Lien of this Mortgage, in
replacement of the Airframe with respect to which the Event of Loss occurred, a
Replacement Airframe and, if any Engine was installed on the Airframe when it
suffered the Event of Loss, a Replacement Engine therefor; provided, that if
Borrower does not perform its obligation to effect such replacement under this
clause (1) during the 150-day period provided herein, it shall pay the amounts
required to be paid pursuant to and within the time frame specified in clause
(2) below.

 

25



--------------------------------------------------------------------------------

(2) If Borrower elects to make a payment for such Event of Loss to the Airframe,
Borrower shall make a payment to Mortgagee for purposes of redeeming Equipment
Notes in accordance with Section 2.9 on a date on or before the Business Day
following the earlier of (aa) the 150th day after the occurrence of such Event
of Loss, and (bb) the third (3rd) Business Day after the receipt of insurance
proceeds with respect to such Event of Loss (but in any event not earlier than
the date of Borrower’s election under Section 4.5(a) to make payment under this
Section 4.5(a)(2)); and upon such payment and payment of all other Secured
Obligations then due and payable, Mortgagee shall, at Borrower’s cost and
expense, release from the Lien of this Mortgage, and discharge from the
International Registry the registration of the International Interest created by
this Mortgage as it relates to, the Airframe and the Engines, by executing and
delivering to Borrower all documents that Borrower reasonably requests to
evidence such release and discharge.

Borrower may extend the period set forth in clause (1) above for an additional
30 days or the period set forth in clause (2) above for an addition 60 days if
(aa) Borrower provides Mortgagee with a cash payment equal to the then unpaid
Original Amount of the Equipment Notes, such payment to be held by Mortgagee as
security for Borrower’s obligations under this Section 4.5, (bb) Mortgagee shall
have received the insurance proceeds with respect to such loss and such proceeds
are at least equal to the then unpaid Original Amount of the Equipment Notes or
(cc) any combination of (aa) and (bb) shall result in Mortgagee holding funds as
security for Borrower’s obligations under this Section 4.5 equal to the then
unpaid Original Amount of the Equipment Notes.

(b) Effect of Replacement. If Borrower provides a Replacement Airframe and any
Replacement Engine(s) as provided for in Section 4.5(a)(1), then (1) the Lien of
this Mortgage shall continue with respect to such Replacement Airframe and
Replacement Engine(s) (if any) as though no Event of Loss had occurred;
(2) Mortgagee shall release from the Lien of this Mortgage, and discharge from
the International Registry the registration of the International Interest
created by this Mortgage as it relates to, the replaced Airframe and Engines (if
any) by executing and delivering to Borrower such documents and instruments as
Borrower reasonably requests to evidence such release or discharge; and (3) in
the case of a replacement upon an Event of Loss, Mortgagee shall assign to
Borrower all claims Mortgagee may have against any other Person arising from the
Event of Loss, and Borrower shall receive all insurance proceeds (other than
those reserved to others under Section 4.6(b)) and proceeds from any award in
respect of condemnation, confiscation, seizure, or requisition, including any
investment interest thereon, to the extent not previously applied to the
purchase price of the Replacement Airframe and any Replacement Engine(s) as
provided in Section 4.5(d).

(c) Conditions to Airframe and Engine Replacement upon an Event of Loss.
Borrower’s right to substitute a Replacement Airframe and any Replacement
Engine(s) as provided in Section 4.5(a)(1) is subject to the fulfillment, at
Borrower’s sole cost and expense, in addition to the conditions in
Section 4.5(a)(1), of the following conditions precedent (and Mortgagee shall
cooperate reasonably with Borrower to enable Borrower timely to satisfy such
conditions):

(1) on the date when the Replacement Airframe and any Replacement Engine(s) are
subjected to the Lien of this Mortgage (the “Replacement Closing Date”),
Mortgagee receives an executed counterpart of each of the following documents
(or, in the case of the FAA Bill of Sale and full warranty bill of sale referred
to below, a photocopy thereof):

(aa) a certificate signed on the Borrower’s behalf by a duly authorized officer
of the Borrower stating with respect to the Replacement Airframe and any
Replacement Engine: (A) a description of the Airframe and any Engine(s)
suffering the Event of Loss, which shall be identified by tail number (in the
case of the Airframe) and manufacturer’s serial number; (B) a description of the
Replacement Airframe and any Replacement Engine(s) (including the manufacturer’s
name, tail number (in the case of the Airframe) and serial number(s)); and
(C) that on the date of the Mortgage Supplement relating to the Replacement
Airframe and any Replacement Engine(s), each of the conditions specified in this
Section 4.5 with respect to such Replacement Airframe and any Replacement
Engine(s) has been satisfied;

 

26



--------------------------------------------------------------------------------

(bb) a supplement to this Mortgage covering the Replacement Airframe and any
Replacement Engine(s), which is being duly filed for recordation pursuant to the
Transportation Code or such other applicable law of such jurisdiction other than
the United States in which the Replacement Airframe and any Replacement
Engine(s) are to be registered in accordance with Section 4.2(e);

(cc) an FAA Bill of Sale (or a comparable document, if any, of another Aviation
Authority, if applicable) covering the Replacement Airframe, executed by the
former owner thereof in favor of Borrower;

(dd) a full warranty (as to title) bill of sale, covering the Replacement
Airframe and any Replacement Engine(s), executed by the former owner thereof in
favor of Borrower (or, at Borrower’s option, other evidence of Borrower’s
ownership of such Replacement Airframe and any Replacement Engine(s), reasonably
satisfactory to Mortgagee);

(ee) Financing Statements (or any similar statements or other documents required
to be filed or delivered pursuant to the laws of the jurisdiction in which the
Replacement Airframe and any Replacement Engine(s) may be registered in
accordance with Section 4.2(e)) as counsel for Mortgagee deems reasonably
necessary or desirable to protect the security interests of Mortgagee in the
Replacement Airframe and any Replacement Engine(s); and

(ff) appropriate instruments collaterally assigning to the Mortgagee the
benefits, if any, of all manufacturer’s and vendor’s warranties generally
available and permitted to be assigned by the Borrower with respect to such
Replacement Airframe and any Replacement Engine.

 

27



--------------------------------------------------------------------------------

(2) the Replacement Airframe and any Replacement Engine(s) are of the same model
as the Airframe or Engines, or an improved model of such aircraft or engines of
the manufacturer thereof (and, in the case of a Replacement Engine, the same
model as the other Engine then subject to this Mortgage), shall have a value,
utility and remaining useful life (without regard to hours or cycles remaining
until the next regular maintenance check or overhaul (as applicable)) at least
equal to, and year of manufacture no earlier than the year of manufacture of,
the Airframe and any Engine(s) being replaced (assuming such Airframe and
Engine(s) had been maintained in accordance with this Mortgage);

(3) on the Replacement Closing Date, (aa) Borrower causes the Replacement
Airframe and any Replacement Engine(s) to be subjected to the Lien of this
Mortgage free and clear of Liens (other than Permitted Liens), (bb) Borrower
causes (subject to the consent of the Mortgagee) the International Interest
created by the supplement to this Mortgage to be registered with the
International Registry as an International Interest with respect to the
Replacement Airframe and any Replacement Engine(s), (cc) the Replacement
Airframe has been duly certified by the FAA as to type and (upon registration)
is eligible to receive a standard certificate of airworthiness, (dd) application
for registration of the Replacement Airframe in accordance with Section 4.2(e)
is duly made with the FAA or other applicable Aviation Authority and Borrower
has authority to operate the Replacement Airframe, and (ee) Borrower causes
(subject, if required, to the consent of the prior owner(s) the Replacement
Airframe and any Replacement Engine(s)) the ownership interest of the
Replacement Airframe and any Replacement Engine(s) constituted by the
appropriate bills of sale (or other evidence of ownership) to be registered with
the International Registry;

(4) Mortgagee receives (aa) an opinion of Borrower’s counsel, reasonably
satisfactory to and addressed to Mortgagee to the effect that upon the execution
and filing of the supplement to this Mortgage relating to the Replacement
Airframe and Replacement Engines, the Replacement Airframe and Replacement
Engines will be subject to the Lien of this Mortgage and that Mortgagee will be
entitled to the benefits of Section 1110 with respect to the Replacement
Airframe and Replacement Engines, provided, that such opinion with respect to
Section 1110 need not be delivered to the extent that immediately before such
replacement, solely by reason of a change in law or court interpretation
thereof, the benefits of Section 1110 are not available to Mortgagee, (bb) an
opinion of Borrower’s special FAA counsel, reasonably satisfactory to and
addressed to Mortgagee, as to the due registration of any such Replacement
Airframe, the absence of Liens of record at the FAA as to any such Replacement
Airframe and Replacement Engine(s), and the due filing for recordation of each
supplement to this Mortgage with respect to such Replacement Airframe and any
Replacement Engine(s) under the Transportation Code or such other applicable law
of the jurisdiction other than the United States in which the Replacement

 

28



--------------------------------------------------------------------------------

Airframe is to be registered in accordance with Section 4.2(e), the due
registration (subject to no prior International Interests) with the
International Registry of the International Interest created by such supplement
as an International Interest with respect to the Replacement Airframe and any
Replacement Engine(s), the due registration with the International Registry of
the ownership interest with respect to the Replacement Airframe and any
Replacement Engine(s) constituted by the appropriate bills of sale (or other
evidence of ownership), and the due filing of any Financing Statement or other
filings reasonably requested by Mortgagee with respect to such Replacement
Airframe or Replacement Engine(s) under applicable Law;

(5) Borrower shall have collaterally assigned to Mortgagee the benefit of all
assignable manufacturers’ and vendors’ warranties with respect to such
Replacement Airframe and such Replacement Engine(s);

(6) Borrower shall cause to be delivered to Mortgagee such evidence of
compliance with the insurance provisions of Section 4.6 with respect to such
Replacement Airframe and Replacement Engine(s) as Mortgagee may reasonably
request; and

(7) Mortgagee shall have received an appraisal reasonably satisfactory to it
from an appraiser reasonably satisfactory to it as to the requisite valuation of
the Replacement Airframe and Replacement Engine(s).

(d) Non-Insurance Payments Received on Account of an Event of Loss. Any amounts,
other than insurance proceeds in respect of damage or loss not constituting an
Event of Loss (the application of which is provided for in Annex B), received at
any time by Mortgagee or Borrower from any Government Entity or any other Person
in respect of any Event of Loss will be held by Mortgagee and applied as
follows:

(1) If such amounts are received with respect to the Airframe, and any Engine
installed thereon at the time of such Event of Loss, such amount shall be paid
over to and held by Mortgagee and, upon Borrower’s compliance with the
applicable terms of Section 4.5(a)(1) and Section 4.5(c) with respect to the
Event of Loss for which such amounts are received, such amounts shall be paid
over to, or (if received after such compliance) retained by, Borrower;

(2) If such amounts are received with respect to an Engine (other than an Engine
installed on the Airframe at the time such Airframe suffers an Event of Loss),
such amount shall be paid over to and held by Mortgagee and, upon Borrower’s
compliance with the applicable terms of Section 4.4(e) with respect to the Event
of Loss for which such amounts are received, such amounts shall be paid over to,
or (if received after such compliance) retained by, Borrower;

(3) If such amounts are received, in whole or in part, with respect to the
Airframe, and Borrower makes, has made or is deemed to have made the election in
Section 4.5(a)(2), such amounts shall be applied as follows:

FIRST, if the sum described in Section 4.5(a)(2) has not then been paid in full
by Borrower, such amounts shall be paid to Mortgagee to the extent necessary to
pay in full such sum; and

 

29



--------------------------------------------------------------------------------

SECOND, the remainder, if any, shall be paid to Borrower.

(e) Requisition for Use. If any Government Entity requisitions the use of the
Airframe and any Engine(s) or engine(s) installed on such Airframe while such
Airframe is subject to the Lien of this Mortgage and such requisition does not
constitute an Event of Loss, Borrower shall promptly notify Mortgagee of such
requisition, and all of Borrower’s obligations under this Mortgage shall
continue to the same extent as if such requisition had not occurred. Any
payments received by Mortgagee or Borrower or a Permitted Lessee from such
Government Entity with respect to such requisition of use shall be paid over to,
or retained by, Borrower. If an Event of Loss to an Engine results from the
requisition for use by a Government Entity of such Engine (but not the
Airframe), Borrower will replace such Engine hereunder by complying with
Section 4.4(e), and any payments received by Mortgagee or Borrower from such
Government Entity with respect to such requisition shall be paid over to and
held by Mortgagee and following such compliance shall be paid over to, or
retained by, Borrower.

(f) Certain Payments to be held as Security. Except with respect to insurance
proceeds in excess of the Insured Value, any amount referred to in Section 4.4,
this Section 4.5 or Section 4.6 which is payable or creditable to, or retainable
by, Borrower shall not be paid or credited to or retained by Borrower if at the
time of such payment, credit, or retention a Special Default, Bankruptcy Default
or Event of Default exists, but shall be paid to and held by Mortgagee as
security for Borrower’s obligations under this Mortgage and the other Operative
Agreements, and at such time as no Special Default, Bankruptcy Default or Event
of Default exists, such amount and any net gain realized as a result of
investments required to be made pursuant to Section 6.6 shall (to the extent not
theretofore applied as provided herein) be paid over to Borrower.

 

  4.6 Insurance.

(a) Borrower’s Obligation to Insure. Borrower shall comply with, or cause to be
complied with, each of the provisions of Annex B, which provisions are hereby
incorporated by this reference as if set forth in full herein.

(b) Insurance for Own Account. Nothing in Section 4.6 shall limit or prohibit
(a) Borrower from maintaining the policies of insurance required under Annex B
with higher limits than those specified in Annex B, or (b) Mortgagee from
obtaining insurance for its own account (and any proceeds payable under such
separate insurance shall be payable as provided in the policy relating thereto);
provided, that (i) Borrower may not insure the hull value of the Aircraft by an
amount greater than twenty percent (20%) over the Insured Value (calculated as
of the Closing Date) and (ii) no insurance may be obtained or maintained that
would limit or otherwise adversely affect the coverage of or increase the cost
of any insurance required to be obtained or maintained by Borrower pursuant to
this Section 4.6 and Annex B.

 

30



--------------------------------------------------------------------------------

(c) Indemnification by Government in Lieu of Insurance. During any period of
requisition or transfer of the Aircraft or any part thereof by or to the U.S.
Government or any other Government Entity, Mortgagee shall accept, in lieu of
insurance against any risk with respect to the Aircraft described in Annex B,
indemnification from, or insurance provided by, the U.S. Government, or upon
Mortgagee’s written consent, other Government Entity, against such risk in an
amount that, when added to the amount of insurance (including permitted
self-insurance), if any, against such risk that Borrower (or any Permitted
Lessee) may continue to maintain, in accordance with this Section 4.6, during
the period of such requisition or transfer, shall be at least equal to the
amount of insurance against such risk otherwise required by this Section 4.6.

(d) Government Insurance. Mortgagee shall accept, in lieu of insurance when
required against war risk and allied perils with respect to the Aircraft
described in Annex B, indemnification or insurance from the United States
Government against war risks and allied perils in such amounts and on such terms
that when added to the insurance maintained by Borrower, Borrower is in full
compliance with the requirements of this Section 4.6.

(e) Application of Insurance Proceeds. As between Borrower and Mortgagee, all
insurance proceeds received as a result of the occurrence of an Event of Loss to
the Aircraft or any Engine under policies required to be maintained by Borrower
pursuant to this Section 4.6 will be applied in accordance with Section 4.5(d).
All proceeds of insurance required to be maintained by Borrower, in accordance
with Section 4.6 and Section B of Annex B, in respect of any property damage or
loss not constituting an Event of Loss with respect to the Aircraft, the
Airframe, or any Engine will be held by Mortgagee and applied to pay (or to
reimburse Borrower) for repairs or for replacement property, and any balance
remaining after such repairs or replacement with respect to such damage or loss
shall be paid over to, or retained by, Borrower.

 

  4.7 Merger of Borrower.

(a) In General. Borrower shall not consolidate with or merge into any other
Person under circumstances in which Borrower is not the surviving corporation,
unless:

(1) such Person is organized, existing, and in good standing under the Laws of
the United States, any state of the United States, or the District of Columbia,
and, upon consummation of such transaction, such Person will be a U.S. Air
Carrier with respect to which, absent a change in law or court interpretation,
Mortgagee will be entitled to the benefits of Section 1110;

(2) such Person executes and delivers to Mortgagee a duly authorized, legal,
valid and binding agreement, reasonably satisfactory in form and substance to
Mortgagee, containing an effective assumption by such Person of the due and
punctual performance and observance of each covenant, agreement, and condition
in the Operative Agreements to be performed or observed by Borrower; and

 

31



--------------------------------------------------------------------------------

(3) such Person, immediately after giving effect to such transaction, shall have
a tangible net worth of not less than (aa) Borrower’s tangible net worth
(determined in each case in accordance with GAAP) as of the Closing Date or (bb)
Borrower’s tangible net worth (determined in each case in accordance with GAAP)
immediately prior to such transaction.

(b) Effect of Merger. Upon any such consolidation or merger of Borrower with any
Person in accordance with this Section 4.7, such Person will succeed to, and be
substituted for, and may exercise every right and power of, Borrower under the
Operative Agreements with the same effect as if such Person had been named as
“Borrower” therein. No such consolidation or merger shall have the effect of
releasing Borrower or such Person from any of the obligations, liabilities,
covenants, or undertakings of Borrower under the Mortgage.

5. EVENTS OF DEFAULT; REMEDIES

 

  5.1 Event of Default.

For purposes of the Operative Agreements, an “Event of Default” means any of the
following events, and for purposes of the Cape Town Convention, a “default”
means any of the following events:

(a) Borrower fails to pay (1) principal of or, interest on, any Equipment Note
when due, and such failure shall continue unremedied for a period of 5 Business
Days, or (2) any other amount payable by it to Mortgagee or the Lenders under
this Mortgage or the Loan Agreement when due, and such failure continues for a
period in excess of 10 Business Days after Borrower has received written notice
from Mortgagee of the failure to make such payment when due;

(b) Borrower fails to carry and maintain, or cause to be carried and maintained,
insurance on and in respect of the Aircraft, the Airframe, and the Engines in
accordance with the provisions of Section 4.6;

(c) Borrower or Holdings fails to observe or perform (or caused to be observed
and performed) in any material respect any other covenant, agreement, or
obligation of Borrower or Holdings in any Operative Agreement, and such failure
continues unremedied for a period of 30 days from and after the date Borrower or
Holdings receives written notice thereof from Mortgagee, unless such failure is
capable of being corrected and Borrower or Holdings is diligently proceeding to
correct such failure, in which case there shall be no Event of Default unless
and until such failure continues unremedied for a period of 180 days after
receipt of such notice;

(d) any representation or warranty made by Borrower or Holdings in any Operative
Agreement proves to have been untrue or inaccurate in any material respect as of
the date made, is material at the time in question, and, is capable of being
cured (together with its consequences) and remains uncured (to the extent of the
adverse impact of such incorrectness on the interest of Mortgagee or any Lender)
for a period in excess of 30 days from and after the date of written notice
thereof from Mortgagee to Borrower

 

32



--------------------------------------------------------------------------------

or Holdings unless such failure is capable of being corrected and Borrower or
Holdings is diligently proceeding to correct such failure, in which case there
shall be no Event of Default unless and until such failure continues unremedied
for a period of 180 days after receipt of such notice;

(e) Borrower or Holdings consents to the appointment of or taking possession by
a receiver, trustee, or liquidator of itself or of a substantial part of its
property, or Borrower or Holdings admits in writing its inability to pay its
debts generally as they come due or makes a general assignment for the benefit
of its creditors, or Borrower or Holdings files a voluntary petition in
bankruptcy or a voluntary petition or an answer seeking reorganization,
liquidation, or other relief as debtor under any bankruptcy Laws or insolvency
Laws (as in effect at such time), or an answer admitting the material
allegations of a petition filed against it in any such case, or Borrower or
Holdings seeks relief as debtor by voluntary petition, answer, or consent under
the provisions of any other bankruptcy or similar Law providing for the
reorganization or winding-up of corporations (as in effect at such time), or
Borrower or Holdings seeks an agreement, composition, extension, or adjustment
with its creditors under such laws;

(f) an order, judgment, or decree is entered by any court of competent
jurisdiction appointing, without Borrower’s or Holdings’ consent, a receiver,
trustee, or liquidator of Borrower or Holdings or of all or substantially all of
its property, or all or substantially all of the property of Borrower or
Holdings is sequestered, or any other relief in respect of Borrower as a debtor
is granted under any bankruptcy Laws or other insolvency Laws (as in effect at
such time), and any such order, judgment, decree, or decree of appointment or
sequestration remains in force undismissed, unstayed, and unvacated for a period
of 90 days after the date of entry thereof;

(g) a petition against Borrower or Holdings in a proceeding under any bankruptcy
laws or other insolvency laws (as in effect at such time) is filed and not
withdrawn or dismissed within 90 days thereafter, or if, under the provisions of
any Law providing for reorganization or winding-up of corporations that applies
to Borrower or Holdings, any court of competent jurisdiction assumes
jurisdiction, custody, or control of Borrower or Holdings or of substantially
all of the property of Borrower or Holdings, and such jurisdiction, custody, or
control remains in force unrelinquished, unstayed, and unterminated for a period
of 90 days;

(h) subject to Section 7.5 of the Loan Agreement, an “Event of Default” (as
defined in the Related Mortgage) exists; or

(i) Borrower shall suffer the loss (or suspension for a period of 30 days or
more) of its air carrier operating certificate.

 

  5.2 Remedies.

(a) If an Event of Default exists, then and in every such case Mortgagee may
(and shall, upon receipt of a written demand therefor from a Majority in
Interest of Lenders) exercise any or all of the rights and powers and pursue any
and all of the

 

33



--------------------------------------------------------------------------------

remedies pursuant to this Article 5, and shall have and may exercise all of the
rights and remedies of a secured party under the Uniform Commercial Code, and
may take possession of all or any part of the properties covered or intended to
be covered by the Lien created hereby or pursuant hereto, and may exclude
Borrower and all Persons claiming under it wholly or partly therefrom; provided,
that Mortgagee shall give Borrower 20 days’ prior written notice of its
intention to sell the Aircraft. Without limiting any of the foregoing, Mortgagee
may exercise any right of sale of the Aircraft available to it, even if it has
not taken possession of the Aircraft and will not have possession thereof at the
time of such sale.

(b) If an Event of Default exists, then and in every such case Mortgagee may
(and shall, upon receipt of a written demand therefor from Agent), at any time,
by delivery of written notice or notices to Borrower, declare all the Equipment
Notes to be due and payable, whereupon the unpaid Original Amount of all
Equipment Notes then outstanding, together with accrued but unpaid interest
thereon, any LIBOR Breakage Amount and other amounts due thereunder or otherwise
payable hereunder, shall immediately become due and payable without presentment,
demand, protest, or notice, all of which are hereby waived; provided, that if an
Event of Default referred to in clause (e), (f), or (g) of Section 5.1 exists,
then and in every such case the unpaid Original Amount then outstanding,
together with accrued but unpaid interest, any LIBOR Breakage Amount and all
other amounts due hereunder and under the Equipment Notes, shall immediately and
without further act become due and payable without presentment, demand, protest,
or notice, all of which are hereby waived.

If at any time after the Original Amount of the Equipment Notes becomes so due
and payable, and before any judgment or decree for the payment of the money so
due, or any thereof, is entered, all overdue payments of interest upon the
Equipment Notes and all other amounts payable hereunder or under the Equipment
Notes (except the Original Amount of the Equipment Notes which by such
declaration shall have become payable) has been duly paid, and every other Event
of Default with respect to any covenant or provision of this Mortgage has been
cured, then and in every such case a Majority in Interest of Lenders may (but
shall not be obligated to), by written instrument filed with Mortgagee, rescind
and annul Mortgagee’s declaration (or such automatic acceleration) and its
consequences; but no such rescission or annulment shall extend to or affect any
subsequent Event of Default or impair any right consequent thereon.

(c) The Lenders shall be entitled, at any sale pursuant to this Section 5.2, to
credit against any purchase price bid at such sale by such holder all or any
part of the unpaid obligations owing to such Lender and secured by the Lien of
this Mortgage (only to the extent that such purchase price would have been paid
to such Lender pursuant to Article 3 if such purchase price were paid in cash
and the foregoing provisions of this Section 5.2(c) were not given effect).

(d) If the Collateral (or any part thereof) is sold pursuant to any judgment or
decree of any court or otherwise in connection with the enforcement of this
Mortgage, the unpaid Original Amount of all Equipment Notes then outstanding,
together with accrued interest thereon, and other amounts due thereunder, shall
immediately become due and payable without presentment, demand, protest, or
notice, all of which are hereby waived.

 

34



--------------------------------------------------------------------------------

  5.3 Return of Aircraft, Etc.

(a) If an Event of Default exists and the Equipment Notes have been accelerated,
at Mortgagee’s request, Borrower shall promptly execute and deliver to Mortgagee
such instruments of title and other documents as Mortgagee deems necessary or
advisable to enable Mortgagee or an agent or representative designated by
Mortgagee, at such time or times and place or places as Mortgagee shall specify,
to obtain possession of all or any part of the Collateral to which Mortgagee
shall at the time be entitled hereunder. If Borrower for any reason fails to
execute and deliver such instruments and documents after such request by
Mortgagee, Mortgagee may (1) obtain a judgment conferring on Mortgagee the right
to immediate possession and requiring Borrower to execute and deliver such
instruments and documents to Mortgagee, to the entry of which judgment Borrower
hereby specifically consents to the fullest extent permitted by Law, and
(2) pursue all or part of such Collateral wherever it may be found, and enter
any of the premises of Borrower wherever such Collateral may be or be supposed
to be, and search for such Collateral and take possession of and remove such
Collateral. All expenses of obtaining such judgment or of pursuing, searching
for, and taking such property shall, until paid, be secured by the Lien of this
Mortgage.

(b) Upon every such taking of possession, Mortgagee may, from time to time, at
the expense of the Collateral, make all such expenditures for maintenance, use,
operation, storage, insurance, leasing, control, management, disposition,
modification, or alteration to and of the Collateral, as it deems proper. In
each such case, Mortgagee shall have the right to maintain, use, operate, store,
insure, lease, control, manage, dispose of, modify, or alter the Collateral, and
to exercise all rights and powers of Borrower relating to the Collateral, as
Mortgagee deems best, including the right to enter into any and all such
agreements with respect to the maintenance, use, operation, storage, insurance,
leasing, control, management, disposition, modification, or alteration of the
Collateral or any part thereof as Mortgagee shall determine, and Mortgagee shall
be entitled to collect and receive directly all rents, revenues, and other
proceeds of the Collateral and every part thereof, without prejudice, however,
to Mortgagee’s right under any provision of this Mortgage to collect and receive
all cash held by, or required to be deposited with, Mortgagee hereunder. Such
rents, revenues, and other proceeds shall be applied to pay the expenses of the
maintenance, use, operation, storage, insurance, leasing, control, management,
disposition, improvement, modification, or alteration of the Collateral and of
conducting the business thereof, and to make all payments which Mortgagee is
required or elects to make (if any) for taxes, assessments, insurance, or other
proper charges upon the Collateral or any part thereof (including the employment
of engineers and accountants to examine, inspect, and make reports upon
Borrower’s properties and books and records), and all other payments which
Mortgagee is required or authorized to make under any provision of this
Mortgage, as well as just and reasonable compensation for the services of
Mortgagee, and of all Persons properly engaged and employed by Mortgagee with
respect hereto.

 

35



--------------------------------------------------------------------------------

  5.4 Concerning the Cape Town Convention.

Without limiting the foregoing, the parties agree that (x) in addition to the
remedies set forth in this Section 5 or otherwise available to Mortgagee under
this Agreement and the other Operative Agreements, at law or in equity, upon the
occurrence and during the continuation of an Event of Default, Mortgagee may,
but shall not be obligated to, exercise any remedy available to it under the
Cape Town Convention (subject, in each case to the requirements and limitations
of the Cape Town Convention), including the remedies set forth in Articles 8, 9
and 34 of the Cape Town Convention, but excluding the (a) procurement of the
de-registration of the Aircraft and the export and physical transfer of the
Aircraft or any Engine from the territory in which it is situated pursuant to
Article IX of the Protocol but only if the Aircraft is registered in the United
States at the time such de-registration, export or transfer is sought,
(b) relief pending final determination under Article 13 of the Cape Town
Convention and Article X of the Protocol and (c) solely to the extent permitted
by Article 15 of the Cape Town Convention, the provisions of Chapter III of the
Cape Town Convention with regard to provisional and default remedies, provided
that such exclusion in clauses (b) and (c) shall not be applicable (to the
extent permitted by Article 15 of the Cape Town Convention) to the extent such
provisional and default remedies are exercised outside the territorial limits of
the United States and in a manner not involving the courts of the United States
or of its territorial units and the exclusion in clause (c) shall not be
applicable if the Mortgagee shall not have available to it or shall not be able
to exercise its rights and remedies under Section 1110 of the Bankruptcy Code;
and

(y) where a remedy is available to it under the Cape Town Convention and also
under this Agreement and the other Operative Agreements or other applicable Law,
to the extent permitted by the Cape Town Convention and other applicable Law,
and subject to the provisions of the previous clause (x), Mortgagee may elect
under which of the foregoing it shall exercise such remedy.

 

  5.5 Remedies Cumulative.

Subject to the provisions of Section 5.4 above, each and every right, power, and
remedy given to Mortgagee specifically or otherwise in this Mortgage shall be
cumulative and shall be in addition to every other right, power, and remedy
herein specifically given or now or hereafter existing at Law, in equity, or by
statute, and each and every right, power, and remedy whether specifically herein
given or otherwise existing may be exercised from time to time and as often and
in such order as Mortgagee deems expedient, and the exercise or the beginning of
the exercise of any right, power, or remedy shall not be construed to be a
waiver of the right to exercise at the same time or thereafter any other right,
power, or remedy. No delay or omission by Mortgagee in the exercise of any
right, remedy, or power or in the pursuance of any remedy shall impair any such
right, power, or remedy or be construed to be a waiver of any default on the
part of Borrower or to be an acquiescence therein.

 

  5.6 Discontinuance of Proceedings.

If Mortgagee institutes any proceeding to enforce any right, power, or remedy
under this Mortgage by foreclosure, entry, or otherwise, and such proceedings is
discontinued or abandoned for any reason or is determined adversely to
Mortgagee, then and in every such case Borrower

 

36



--------------------------------------------------------------------------------

and Mortgagee shall, subject to any determination in such proceedings, be
restored to their former positions and rights hereunder with respect to the
Collateral, and all rights, remedies, and powers of Borrower or Mortgagee shall
continue as if no such proceedings had been instituted.

 

  5.7 Waiver of Past Defaults.

Upon written instruction from a Majority in Interest of the Lenders, Mortgagee
shall waive any past Default hereunder and its consequences, and upon any such
waiver such Default shall cease to exist and any Event of Default arising
therefrom shall be deemed to have been cured for every purpose of this Mortgage,
but no such waiver shall extend to any subsequent or other Default or impair any
right consequent thereon; provided, that in the absence of written instructions
from a Majority in Interest of the Lenders, Mortgagee shall not waive any
Default (a) in the payment of the Original Amount, and interest and other
amounts due under any Equipment Note then outstanding, or (b) in respect of a
covenant or provision hereof which, under Article 10, cannot be modified or
amended without the consent of a Majority in Interest of the Lenders.

 

  5.8 Appointment of Receiver.

If an Event of Default exists and the Equipment Notes have been accelerated,
Mortgagee shall, as a matter of right, be entitled to the appointment of a
receiver (who may be Mortgagee or any successor or nominee thereof) for all or
any part of the Collateral, whether such receivership be incidental to a
proposed sale of the Collateral or the taking of possession thereof or
otherwise, and Borrower hereby consents to the appointment of such a receiver
and will not oppose any such appointment. Any receiver appointed for all or any
part of the Collateral shall be entitled to exercise all the rights and powers
of Mortgagee with respect to the Collateral.

 

  5.9 Mortgagee Authorized to Execute Bills of Sale, Etc.

Borrower irrevocably appoints Mortgagee as Borrower’s true and lawful
attorney-in-fact (which appointment is coupled with an interest), in Borrower’s
name and stead and on its behalf, for the purpose of effectuating any sale,
assignment, transfer, or delivery for the enforcement of the Lien of this
Mortgage, whether pursuant to foreclosure or power of sale, assignments, and
other instruments as may be necessary or appropriate, with full power of
substitution, Borrower hereby ratifying and confirming all that such attorney or
any substitute shall do pursuant to and in accordance with the terms of this
Mortgage; provided, that such power of attorney may be exercised by Mortgagee
only if an Event of Default exists. Nevertheless, if so requested by Mortgagee
or any purchaser, Borrower shall ratify and confirm any such sale, assignment,
transfer, or delivery, by executing and delivering to Mortgagee or such
purchaser all bills of sale, assignments, releases, and other proper instruments
to effect such ratification and confirmation as designated in any such request.

 

  5.10 Rights of Lenders to Receive Payment

Notwithstanding any other provision of this Mortgage, the right of any Lender to
receive payment of principal of, any premium, and interest on an Equipment Note
on or after the due dates expressed in such Equipment Note, or to bring suit for
the enforcement of any such payment on or after such respective dates in
accordance with the terms hereof, shall not be impaired or affected without such
Lender’s consent.

 

37



--------------------------------------------------------------------------------

6. MORTGAGEE’S DUTIES

 

  6.1 Notice of Default.

If Mortgagee obtains Actual Knowledge of a Default, Mortgagee shall notify each
Lender. Subject to Sections 5.6, 6.2, and 6.3, Mortgagee shall take such action,
or refrain from taking such action, with respect to an Event of Default or
Default (including with respect to the exercise of any rights or remedies
hereunder) as Mortgagee shall be instructed in writing by a Majority in Interest
of the Lenders. Subject to the provisions of Section 6.3, if Mortgagee does not
receive instructions as above provided within 20 days after delivering notice of
such Event of Default to Agent and the Lenders, Mortgagee may (subject to
instructions thereafter received pursuant to the preceding provisions of this
Section 6.1) take such action, or refrain from taking such action (but shall be
under no duty to take or refrain from taking any action) with respect to such
Event of Default as it determines to be advisable in the best interests of the
Lenders; provided, that Mortgagee may not sell the Aircraft or any Engine
without the consent of a Majority in Interest of Lenders. For all purposes of
this Mortgage, unless it has Actual Knowledge, Mortgagee shall not be deemed to
have knowledge of a Default or an Event of Default (except that Borrower’s
failure to pay any installment of principal or interest within one Business Day
after it becomes due shall constitute knowledge of a Default) unless notified in
writing by Borrower or one or more Lenders.

 

  6.2 Action upon Instructions; Certain Rights and Limitations.

Subject to Sections 5.2(a), 5.6, 6.1, and 6.3, upon the written instructions at
any time and from time to time of a Majority in Interest of the Lenders,
Mortgagee shall, subject to this Section 6.2, take such of the following actions
as shall be specified in such instructions: (a) give such notice or direction or
exercise such right, remedy, or power hereunder as shall be specified in such
instructions, (b) give such notice or direction or exercise such right, remedy,
or power hereunder with respect to any part of the Collateral as shall be
specified in such instructions, and (c) approve as satisfactory to Mortgagee all
matters required hereby to be satisfactory to Mortgagee (and, without the
written instructions of a Majority in Interest of the Lenders, Mortgagee shall
not, except as provided in Section 6.1, approve any such matter as satisfactory
to Mortgagee).

Mortgagee will furnish to each Lender, promptly upon receipt thereof, duplicates
or copies of all reports, notices, requests, demands, certificates, and other
instruments furnished to Mortgagee hereunder.

 

  6.3 Indemnification.

Mortgagee shall not be required to take any action or refrain from taking any
action under Section 6.1 (other than the first sentence thereof), Section 6.2,
or Article 5 unless Mortgagee is indemnified to its reasonable satisfaction
against any liability, cost, or expense (including counsel fees) which may be
incurred in connection therewith pursuant to a written agreement with one or
more Lenders. Mortgagee agrees that it shall look solely to the Lenders for the

 

38



--------------------------------------------------------------------------------

satisfaction of any indemnity (except expenses of the type referred to in clause
“FIRST” of Section 3.3) owed to it pursuant to this Section 6.3. Mortgagee shall
not be under any obligation to take any action under this Mortgage or any
Operative Agreement, and nothing herein or therein shall require Mortgagee to
expend or risk its own funds or otherwise incur the risk of any financial
liability in the performance of any of its rights or powers, if it shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it (the
written indemnity of any Lender who is a QIB, signed by an authorized officer
thereof, in favor of, delivered to, and in form reasonably satisfactory to
Mortgagee shall be accepted as reasonable assurance of adequate indemnity).
Mortgagee shall not be required to take any action under Section 6.1 (other than
the first sentence thereof), Section 6.2, or Article 5, nor shall any other
provision of this Mortgage or any other Operative Agreement impose a duty on
Mortgagee to take any action, if Mortgagee is advised by counsel that such
action is contrary to the terms hereof or is otherwise contrary to Law.

 

  6.4 No Duties Except as Specified in Mortgage or Instructions.

Mortgagee shall not have any duty or obligation to use, operate, store, lease,
control, manage, sell, dispose of, or otherwise deal with the Aircraft or any
other part of the Collateral, or to otherwise take or refrain from taking any
action under, or in connection with, this Mortgage or any part of the
Collateral, except as expressly provided by this Mortgage or as expressly
provided in written instructions from the Lenders as provided in this Mortgage;
and no implied duties or obligations shall be read into this Mortgage against
Mortgagee. WFB agrees that it will at its own cost and expense (but without any
right of indemnity in respect of any such cost or expense under Section 8.1)
promptly take such action as may be necessary duly to discharge all Liens on any
part of the Collateral which result from claims against WFB not related to the
administration of the Collateral or any other transaction pursuant to this
Mortgage or any document included in the Collateral.

 

  6.5 No Action Except under Mortgage or Instructions.

Mortgagee will not use, operate, store, lease, control, manage, sell, dispose
of, or otherwise deal with the Aircraft or any other part of the Collateral
except in accordance with the powers granted to, or the authority conferred
upon, Mortgagee pursuant to this Mortgage and in accordance with the express
terms hereof.

 

  6.6 Investment of Amounts Held by Mortgagee.

Any amounts held by Mortgagee pursuant to Section 3.2 or pursuant to any
provision of any other Operative Agreement providing for amounts to be held by
Mortgagee which are not distributed pursuant to the other provisions of Article
3 shall be invested by Mortgagee from time to time in Cash Equivalents as
directed by Borrower (or, during the existence of any Event of Default, the
Lenders) so long as Mortgagee may acquire them using its reasonable efforts. All
Cash Equivalents held by Mortgagee pursuant to this Section 6.6 shall either be
(a) registered in the name of, payable to the order of, or specially endorsed
to, Mortgagee, or (b) held in an Eligible Account. Unless otherwise expressly
provided in this Mortgage, any income realized as a result of any such
investment, net of Mortgagee’s reasonable fees and expenses in making such
investment, shall be held and applied by Mortgagee in the same manner as the
principal amount

 

39



--------------------------------------------------------------------------------

of such investment is to be applied, and any losses, net of earnings and such
reasonable fees and expenses, shall be charged against the principal amount
invested. Mortgagee shall not be liable for any loss resulting from any
investment required to be made by it under this Mortgage other than by reason of
its willful misconduct or gross negligence, and any such investment may be sold
(without regard to its maturity) by Mortgagee without instructions whenever such
sale is necessary to make a distribution required by this Mortgage.

7. THE MORTGAGEE

 

  7.1 Acceptance of Trusts and Duties.

Mortgagee accepts the duties hereby created and applicable to it, agrees to
perform them (but only upon the terms of this Mortgage), and agrees to receive
and disburse all money constituting part of the Collateral in accordance with
the terms hereof. WFB shall not be answerable or accountable under any
circumstances, except (a) for its own willful misconduct or gross negligence
(other than for the handling of funds, for which the standard of accountability
shall be willful misconduct or negligence), (b) as provided in the third
sentence of Section 2.3(a) and the last sentence of Section 6.4, and (c) from
the inaccuracy of any representation or warranty of WFB in the Loan Agreement or
expressly made hereunder.

 

  7.2 Absence of Duties.

Except in accordance with written instructions furnished pursuant to Section 6.1
or Section 6.2, and except as provided in (and without limiting the generality
of) Section 6.3, Section 6.4, and Section 7.7, Mortgagee shall have no duty
(a) to see to any registration of the Aircraft or any recording or filing of
this Mortgage or any other document, or to see to the maintenance of any such
registration, recording, or filing, (b) to see to any insurance on the Aircraft
or to effect or maintain any such insurance, whether or not Borrower is in
default with respect thereto, (c) to see to the payment or discharge of any Lien
of any kind against any part of the Collateral, (d) to confirm, verify, or
inquire into the failure to receive any financial statements from Borrower, or
(e) to inspect the Aircraft at any time or ascertain or inquire as to the
performance or observance of any of Borrower’s covenants herein or any Permitted
Lessee’s covenants under any assigned Permitted Lease with respect to the
Aircraft.

 

  7.3 No Representations or Warranties as to Aircraft or Documents.

NEITHER MORTGAGEE NOR WFB MAKES, NOR SHALL EITHER BE DEEMED TO HAVE MADE, AND
EACH HEREBY EXPRESSLY DISCLAIMS, ANY REPRESENTATION OR WARRANTY (EXPRESS OR
IMPLIED) AS TO THE TITLE, AIRWORTHINESS, VALUE, COMPLIANCE WITH SPECIFICATIONS,
CONDITION, DESIGN, QUALITY, DURABILITY, OPERATION, MERCHANTABILITY, OR FITNESS
FOR USE FOR A PARTICULAR PURPOSE OF THE AIRCRAFT OR ANY ENGINE, AS TO THE
ABSENCE OF LATENT OR OTHER DEFECTS (WHETHER OR NOT DISCOVERABLE), AS TO THE
ABSENCE OF ANY INFRINGEMENT OF ANY PATENT, TRADEMARK, OR COPYRIGHT, AS TO THE
ABSENCE OF OBLIGATIONS BASED ON STRICT LIABILITY IN TORT, OR ANY OTHER
REPRESENTATION OR WARRANTY WHATSOEVER. Neither Mortgagee nor WFB makes, nor
shall either be deemed to have made,

 

40



--------------------------------------------------------------------------------

any representation or warranty as to the validity, legality, or enforceability
of this Mortgage, the Loan Agreement, the Equipment Notes or as to the
correctness of any statement in any thereof, except for WFB’s representations
and warranties expressly made in this Mortgage or in the Loan Agreement. The
Lenders make no representation or warranty hereunder whatsoever.

 

  7.4 No Segregation of Funds; No Interest.

Any money paid to or retained by Mortgagee pursuant to this Mortgage, and not
then required to be distributed to the Lenders or Borrower as provided in
Article 3, need not be segregated in any manner except to the extent required by
Law or Section 6.6, and may be deposited under such general conditions as
prescribed by Law, and Mortgagee shall not be liable for any interest thereon
(except that Mortgagee shall invest all money held as directed by Borrower so
long as no Event of Default exists (or in the absence of such direction, by the
Majority In Interest of the Lenders) in Cash Equivalents; provided, that
Mortgagee shall account for any payments that it receives, or applies hereunder,
so that it is identifiable as to its source.

 

  7.5 Reliance; Agreements; Advice of Counsel.

Mortgagee shall not incur any liability to anyone in acting upon any signature,
instrument, notice, resolution, request, consent, order, certificate, report,
opinion, bond, or other document or paper that it believed to be genuine and to
be signed by the proper party or parties. Mortgagee may accept a copy of a
resolution of the Board of Directors (or Executive Committee thereof) of
Borrower, certified by the Secretary or an Assistant Secretary thereof as duly
adopted and in full force and effect, as conclusive evidence that such
resolution was duly adopted and is in full force and effect. As to the aggregate
unpaid Original Amount of Equipment Notes outstanding as of any date, Borrower
may for all purposes hereof rely on a certificate signed by any Vice President
or other authorized corporate trust officer of Mortgagee. As to any fact or
matter relating to Borrower that this Mortgage does not specifically describe
how to ascertain, Mortgagee may for all purposes hereof rely on a certificate,
signed by a duly-authorized officer of Borrower, as to such fact or matter, and
such certificate shall constitute full protection to Mortgagee for any action
taken or omitted to be taken by it in good faith in reliance thereon. In the
administration of the trusts hereunder, Mortgagee (x) may execute any of the
trusts or powers hereof and perform its powers and duties hereunder directly or
through agents or attorneys, (y) may, at the expense of the Collateral, consult
with counsel, accountants, and other skilled Persons to be selected and retained
by it, and (z) shall not be liable for anything done, suffered, or omitted in
good faith by it in accordance with the written advice or written opinion of any
such counsel, accountants, or other skilled Persons.

 

  7.6 Compensation.

WFB shall be entitled to reasonable compensation, including expenses and
disbursements (including the reasonable fees and expenses of counsel), for all
services rendered hereunder, and shall, on and after an Event of Default, have a
right to payment of such compensation as provided in Section 3.3, to the extent
that Borrower does not pay such compensation, and shall have the right, on and
after an Event of Default, to use or apply any money held by it hereunder in the
Collateral toward such payments. WFB agrees that it shall have no right against
the Lenders for any fee as compensation for its services as trustee under this
Mortgage.

 

41



--------------------------------------------------------------------------------

  7.7 Instructions from Majority in Interest.

In the administration of the trusts created hereunder, Mortgagee shall have the
right to seek instructions from a Majority in Interest of the Lenders if any
provision of this Mortgage appears to conflict with any other provision herein
or if Mortgagee’s duties or obligations hereunder are unclear, and Mortgagee
shall incur no liability in refraining from acting until it receives such
instructions. Mortgagee shall be fully protected for acting in accordance with
any instructions received under this Section 7.7.

8. ADDITIONAL COVENANTS

 

  8.1 Borrower Covenants.

Borrower agrees, for the benefit of the Lenders and Mortgagee, as follows:

(a) Corporate Existence, U.S. Air Carrier. Borrower shall at all times maintain
its corporate existence, except as permitted by Section 4.7, and shall at all
times remain a U.S. Air Carrier.

(b) Notice of Change of Location. Borrower will give to Mortgagee timely written
notice (but in any event at least 30 days before the expiration of the period of
time specified under applicable Law to prevent lapse of perfection) of any
change of its jurisdiction of organization (as defined in UCC Article 9), and
will promptly take any action required by Section 8.1(c)(3) as a result of such
relocation.

(c) Certain Assurances. With respect to the Aircraft:

(1) Borrower shall duly execute, acknowledge, and deliver (or cause to be
executed, acknowledged, and delivered) all such further documents, and shall do
and cause to be done such further things, as Mortgagee reasonably requests to
accomplish the purposes of the Operative Agreements, provided that any document
so executed by Borrower will not expand any obligations or limit any rights of
Borrower in respect of the Transactions.

(2) Borrower shall promptly take such action with respect to the recording,
filing, re-recording, and re-filing of the Mortgage, and any supplements
thereto, as shall be necessary to continue the perfection and priority of the
Lien created by the Mortgage and to continue the registration with the
International Registry of the International Interest created by the Mortgage as
an international with respect to the Airframe and each Engine.

(3) Borrower will cause the FAA-Filed Documents, the Financing Statement, and
all continuation statements (and any amendments necessitated by any combination,
consolidation, or merger of Borrower, or any relocation of its chief executive
office) in respect of the Financing Statements to be prepared and, subject only
to Mortgagee’s

 

42



--------------------------------------------------------------------------------

execution (if necessary) and delivery thereof, duly and timely filed and
recorded, or filed for recordation, to the extent permitted under the
Transportation Code (with respect to the FAA-Filed Documents) or the UCC or
similar law of any other applicable jurisdiction (with respect to such other
documents).

(4) Borrower will (subject to the consent of the Mortgagee and the Airframe
Manufacturer) cause (x) the International Interest created by this Mortgage to
be registered with the International Registry as an International Interest with
respect to the Airframe and each Engine and (y) the ownership interest with
respect to the Airframe and each Engine constituted by the Bills of Sale to be
registered with the International Registry.

(d) Securities Laws. Neither Borrower nor any Person authorized to act on its
behalf will directly or indirectly offer any beneficial interest or Security
relating to the ownership of the Aircraft or any interest in any of the
Equipment Notes or any other interest in or security under the Mortgage, for
sale to, or solicit any offer to acquire any such interest or security from, or
sell any such interest or security to, any Person in violation of the Securities
Act or applicable state or foreign securities Laws.

(e) Financial Information. Borrower shall provide to the Lenders, copies of
(x) the audited statements of income, cash flow and retained earnings and
balance sheet (hereinafter, collectively referred to as “financial statements”)
of Holdings and unaudited financial statements of Borrower for the financial
year ended December 31, 2006 and for each financial year thereafter as soon as
they are available but in any event not later than 120 days after the close of
the relevant period and (y) unaudited financial statements of Holdings and
Borrower for each quarterly period as soon as they are available but in any
event not later than sixty (60) days after the close of the relevant period.
Each of the financial statements provided hereunder shall have been prepared in
accordance with GAAP and each of the annual financial statements shall be
accompanied by an Officer’s Certificate of Borrower (in the form attached as
Exhibit C hereto), stating that, (A) the annual financial statements of Holdings
and Borrower have been prepared in accordance with GAAP and fairly present in
all material respects in accordance with GAAP the financial condition of
Holdings and Borrower, respectively, and (B) based on an examination sufficient
to enable such officer to make an informed statement, no Default or Event of
Default under the Operative Agreements has occurred or is continuing or, if such
is not the case, specifying such Default or Event of Default and its nature,
when it occurred and the steps being taken by Borrower with respect thereto.
Notwithstanding the foregoing to the contrary, if Holdings is subject to, and so
long as Holdings is complying with the reporting requirements under the
Securities and Exchange Act of 1934, the timely delivery (or public posting on
the website of the Securities Exchange Commission (“SEC”)) of a copy of
Holdings’ report on Form 10-K (or any successor form) with respect to the
relevant year shall satisfy the requirements of clause (x) as it relates to the
audited financial statements of Holdings and the timely delivery (or public
posting on the SEC’s website) a copy of Holdings’ report on Form 10Q (or any
successor form) for the relevant quarter shall satisfy the requirements of
clause (y) as it relates to the unaudited quarterly financial statements of
Holdings.

 

43



--------------------------------------------------------------------------------

  8.2 WFB and Mortgagee Covenants.

WFB and Mortgagee agree for Borrower’s benefit as follows:

(a) Liens. WFB (a) will not directly or indirectly create, incur, assume, or
suffer to exist any Lien attributable to it on or with respect to all or any
part of the Collateral or the Aircraft (other than Liens created by the
Operative Agreements), (b) will, at its own cost and expense, promptly take such
action as is necessary to discharge any such Lien attributable to WFB on all or
any part of the Collateral or the Aircraft, and (c) will personally hold
harmless and indemnify Borrower and its Affiliates, successors, and permitted
assigns, and the Collateral from and against (1) any and all Expenses, and
(2) any interference with the possession, operation, or other use of all or any
part of the Aircraft, imposed on, incurred by, or asserted against any of the
foregoing as a consequence of any such Lien.

(b) Securities Laws. WFB and Mortgagee (respectively) will not offer any
beneficial interest or security relating to the ownership of the Aircraft or any
interest in the Collateral, or any of the Equipment Notes or any other interest
in or security under the Mortgage for sale to, or solicit any offer to acquire
any such interest or security from, or sell any such interest or security to,
any Person in violation of the Securities Act or applicable state or foreign
securities Laws.

(c) Performance of Agreements. WFB and Mortgagee (respectively) shall perform
its obligations under the Operative Agreements in accordance with their terms.

(d) Withholding Taxes. WFB shall indemnify (on an After-Tax Basis) and hold
harmless Borrower against any United States withholding taxes (and related
interest, penalties, and additions to tax) and any liability of Borrower arising
under the Loan Agreement or any Operative Agreement with respect to
indemnification of such withholding taxes, in each case, as a result of WFB’s
failure to withhold on payments to any Lender.

 

  8.3 Other Covenants.

(a) Consents. Each Lender (by acceptance of an Equipment Note) and Mortgagee
covenant and agree, for Borrower’s benefit, that it shall not unreasonably
withhold its consent to any consent or approval requested of it under the terms
of any of the Operative Agreements which by its terms is not to be unreasonably
withheld.

(b) Insurance. Each Lender (by acceptance of an Equipment Note) and Mortgagee
covenant and agree not to obtain or maintain insurance for its own account as
permitted by Section 4.6 if such insurance would limit, increase the cost of, or
otherwise adversely affect the coverage of any insurance required to be obtained
or maintained by Borrower pursuant to Section 4.6.

 

44



--------------------------------------------------------------------------------

9. SUCCESSOR AND SEPARATE TRUSTEES

 

  9.1 Resignation of Mortgagee; Appointment of Successor.

(a) The institution acting as Mortgagee or any successor thereto may resign at
any time without cause by giving at least 30 days’ prior written notice to
Borrower and each Lender, such resignation to be effective upon the acceptance
of the trusteeship by a successor institution. In addition, a Majority in
Interest of the Lenders may at any time (but only with the consent of Borrower,
which consent shall not be unreasonably withheld, except that such consent shall
not be necessary if an Event of Default exists) remove the institution acting as
Mortgagee without cause by an instrument in writing delivered to Borrower and
Mortgagee, and Mortgagee shall promptly notify each Lender thereof in writing,
such removal to be effective upon the acceptance of the trusteeship by a
successor institution. In the case of the resignation or removal of the
institution acting as Mortgagee, a Majority in Interest of the Lenders may
appoint a successor by an instrument signed by such holders, which successor (if
no Event of Default exists) shall be subject to Borrower’s reasonable approval.
If a successor is not appointed within 30 days after such notice of resignation
or removal, Mortgagee, Borrower or any Lender may apply to any court of
competent jurisdiction to appoint a successor to act until such time, if any, as
a successor is appointed as provided above. The court-appointed successor shall
immediately and without further act be superseded by any successor appointed by
a Majority in Interest of the Lenders as above provided.

(b) Any successor institution acting as Mortgagee, however appointed, shall
execute and deliver to Borrower and the predecessor institution acting as
Mortgagee an instrument accepting such appointment and assuming the obligations
of Mortgagee arising from and after the time of such appointment, and thereupon,
without further act, such successor shall become vested with all the estates,
properties, rights, powers, and duties of the predecessor hereunder in the trust
hereunder applicable to it with like effect as if originally named Mortgagee
herein; but nevertheless upon the written request of such successor Mortgagee,
such predecessor shall execute and deliver an instrument transferring to such
successor, upon the trusts herein expressed applicable to it, all the estates,
properties, rights, and powers of such predecessor, and such predecessor shall
duly assign, transfer, deliver, and pay over to such successor all money or
other property then held by such predecessor hereunder. Any successor Mortgagee
shall be bound by all actions taken or omitted to be taken under the Operative
Agreements by each predecessor Mortgagee.

(c) Any successor institution acting as Mortgagee, however appointed, shall be a
bank or trust company that has its principal place of business in the United
States of America (or, failing such standards, a Lender (subject to appropriate
modifications to this Mortgage with respect to withholding taxes)), and that has
(or whose obligations under the Operative Agreements are guaranteed by an
affiliated entity that has) a combined capital and surplus of at least
$250,000,000, if such an institution is then willing, able, and legally
qualified to perform the duties of Mortgagee hereunder upon reasonable or
customary terms.

 

45



--------------------------------------------------------------------------------

(d) Any corporation into which the institution acting as Mortgagee is merged or
converted or with which it is consolidated, or any corporation resulting from
any merger, conversion, or consolidation to which the institution acting as
Mortgagee is a party, or any corporation to which substantially all the
corporate trust business of the institution acting as Mortgagee is transferred,
shall, subject to Section 9.1(c), be a successor Mortgagee and Mortgagee under
this Mortgage without further act.

(e) Borrower consents to any change in the identity of the Mortgagee on the
International Registry occasioned by provisions of this Section 9.1, and if
required by the International Registry to reflect such change, will provide its
consent thereto.

 

  9.2 Appointment of Additional and Separate Trustees.

(a) Whenever (1) Mortgagee deems it necessary or desirable in order to conform
to any Law of any jurisdiction in which all or any part of the Collateral is
situated or to make any claim or bring any suit with respect to or in connection
with the Collateral, this Mortgage, any other Mortgagor Agreement, the Equipment
Notes, or any of the transactions contemplated by the Loan Agreement,
(2) Mortgagee is advised by counsel satisfactory to it that it is so necessary
or prudent in the interests of the Lenders (and Mortgagee so advises Borrower),
or (3) Mortgagee is requested to do so by a Majority in Interest of the Lenders,
then in any such case, Mortgagee and (upon Mortgagee’s written request)
Borrower, shall execute and deliver an indenture supplemental hereto and such
other instruments as may from time to time be necessary or advisable either
(x) to constitute one or more bank or trust companies or one or more Persons
approved by Mortgagee, either to act jointly with Mortgagee as additional
trustee(s) of all or any part of the Collateral, or to act as separate
trustee(s) of all or any part of the Collateral, in each case with such rights,
powers, duties, and obligations consistent with this Mortgage as are provided in
such supplemental indenture or other instruments as Mortgagee or a Majority in
Interest of the Lenders deems necessary or advisable, or (y) to clarify, add to,
or subtract from the rights, powers, duties, and obligations theretofore granted
any such additional or separate trustee, subject in each case to the remaining
provisions of this Section 9.2. If Borrower has not taken any action requested
of it under this Section 9.2(a) that is permitted or required by its terms
within 15 days after receiving a written request from Mortgagee to do so, or if
an Event of Default exists, Mortgagee may act under the foregoing provisions of
this Section 9.2(a) without Borrower’s concurrence, and Borrower hereby
irrevocably appoints (which appointment is coupled with an interest) Mortgagee
as Borrower’s agent and attorney-in-fact to act for Borrower under the foregoing
provisions of this Section 9.2(a) in either of such contingencies. In such
capacity, Mortgagee may execute, deliver, and perform any such supplemental
indenture, or any such instrument, as may be required for the appointment of any
such additional or separate trustee or for the clarification of, addition to, or
subtraction from the rights, powers, duties, or obligations theretofore granted
to any such additional or separate trustee. If any additional or separate
trustee appointed under this Section 9.2(a) dies, becomes incapable of acting,
resigns, or is moved, all the assets, property, rights, powers, trusts, duties,
and obligations of such additional or separate trustee shall revert to Mortgagee
until a successor additional or separate trustee is appointed as provided in
this Section 9.2(a).

 

46



--------------------------------------------------------------------------------

(b) No additional or separate trustee shall be entitled to exercise any of the
rights, powers, duties, and obligations conferred upon Mortgagee in respect of
the custody, investment, and payment of money, and any such additional or
separate trustee shall promptly pay over to Mortgagee all money that such
additional or separate trustee receives from or constituting part of the
Collateral or otherwise payable to Mortgagee under any Operative Agreement. All
other rights, powers, duties, and obligations conferred or imposed upon any
additional or separate trustee shall be exercised or performed by Mortgagee and
such additional or separate trustee jointly, except to the extent that
applicable Law of any jurisdiction in which any particular act is to be
performed renders Mortgagee incompetent or unqualified to perform such act, in
which event such rights, powers, duties, and obligations (including the holding
of title to all or part of the Collateral in any such jurisdiction) shall be
exercised and performed by such additional or separate trustee. No additional or
separate trustee shall take any discretionary action except on the instructions
of Mortgagee or a Majority in Interest of the Lenders. No trustee hereunder
shall be personally liable by reason of any act or omission of any other trustee
hereunder, except that Mortgagee shall be liable for the consequences of its
lack of reasonable care in selecting, and Mortgagee’s own actions in acting
with, any additional or separate trustee. Each additional or separate trustee
appointed pursuant to this Section 9.2 shall be subject to, and shall have the
benefit of, Articles 5 through 9 and Article 11 insofar as they apply to
Mortgagee. The powers of any additional or separate trustee appointed pursuant
to this Section 9.2 shall not in any case exceed those of Mortgagee hereunder.

(c) If at any time Mortgagee deems it no longer necessary or in order to conform
to any such Law or take any such action or shall be advised by such counsel that
it is no longer so necessary or desirable in the interest of the Lenders, or if
Mortgagee is requested to do so in writing by a Majority in Interest of the
Lenders, Mortgagee and (upon Mortgagee’s written request) Borrower shall execute
and deliver an indenture supplemental hereto and all other instruments and
agreements necessary or proper to remove any additional or separate trustee.
Mortgagee may act on behalf of Borrower under this Section 9.2(c) when and to
the extent it could so act under Section 9.2(a).

10. SUPPLEMENTS AND AMENDMENTS

 

  10.1 Instructions of a Majority.

Mortgagee agrees for and on behalf of each Lender that it shall not enter into
any amendment, waiver, or modification of, or supplement or consent to, any
Operative Agreement without the written consent of a Majority in Interest of the
Lenders, but upon the written request of a Majority in Interest of the Lenders,
Mortgagee shall from time to time enter into any such supplement or amendment,
or execute and deliver any such waiver, modification, or consent, as is
specified in such request (and, to the extent required, agreed to by Borrower,
Airframe Manufacturer, or Engine Manufacturer) provided, that, without the
consent of each holder of an affected Equipment Note then outstanding, no such
amendment, waiver, or modification shall (1) modify this Section 10.1, or
Article 2 or 3, or Section 6.2, the definitions of “Event of Default”,
“Default”, “Majority in Interest of Lenders”, or “Lenders”, or the percentage of
Lenders required to take or approve any action hereunder, (2) reduce the amount,
or change the time of payment or

 

47



--------------------------------------------------------------------------------

method of calculation of any amount, of principal, or interest with respect to
any Equipment Note, (3) reduce, modify, or amend any indemnities in favor of
Mortgagee or the Lenders (except that Mortgagee may consent to any waiver or
reduction of an indemnity payable to it), or (4) permit the creation of any Lien
on the Collateral or any part thereof (other than Permitted Liens), or deprive
any Lender of the benefit of the Lien of this Mortgage on the Collateral, except
as provided in connection with the exercise of remedies under Article 5.

 

  10.2 Mortgagee Protected.

If, in the opinion of the institution acting as Mortgagee hereunder, any
document required to be executed by it pursuant to Section 10.1 affects any
right, duty, immunity, or indemnity with respect to such institution under this
Mortgage, such institution may in its discretion decline to execute such
document.

 

  10.3 Documents Mailed to Lenders.

Promptly after Borrower or Mortgagee executes any document entered into pursuant
to Section 10.1, Mortgagee shall mail, by first class mail, postage prepaid, a
copy thereof to Borrower (if not a party thereto) and to each Lender at its
address last set forth in the Equipment Note Register, but Mortgagee’s failure
to mail such copies shall not impair or affect the validity of such document.

 

  10.4 No Request Necessary for Mortgage Supplement.

No written request or consent of the Lenders pursuant to Section 10.1 shall be
required to enable Mortgagee to execute and deliver a supplement to this
Mortgage specifically required by the terms hereof.

11. MISCELLANEOUS

 

  11.1 Termination of Mortgage.

Subject to Section 7.5(c) of the Loan Agreement, upon (or at any time after)
payment in full of the Original Amount of, interest on, and all other amounts
due under all Equipment Notes, and provided that no other Secured Obligations
are then due to the Lenders and Mortgagee hereunder or under the Loan Agreement
or other Operative Agreement, Borrower shall direct Mortgagee to execute and
deliver to or as directed in writing by Borrower an appropriate instrument(s)
releasing the Aircraft and the Engines and all other Collateral from the Lien of
the Mortgage and discharging from the International Registry the registration of
the International Interest created by this Mortgage, and Mortgagee shall execute
and deliver such instrument(s); provided, that this Mortgage and the trusts
created hereby shall earlier terminate, and this Mortgage shall be of no further
force or effect, upon any sale or other final disposition by Mortgagee of all
property constituting part of the Collateral, and Mortgagee’s final distribution
of all money or other property or proceeds constituting part of the Collateral
in accordance with the terms hereof. Except as otherwise provided in this
Section 11.1, this Mortgage and the trusts created hereby shall continue in full
force and effect in accordance with the terms hereof.

 

48



--------------------------------------------------------------------------------

  11.2 No Legal Title to Collateral in Lenders.

No holder of an Equipment Note shall have legal title to any part of the
Collateral. No transfer, by operation of law or otherwise, of any Equipment Note
or other right, title, and interest of any Lender in and to the Collateral or
hereunder shall terminate this Mortgage or entitle such holder or any successor
or transferee of such holder to an accounting or to the transfer to it of any
legal title to any part of the Collateral.

 

  11.3 Sale of Aircraft by Mortgagee is Binding.

Any sale or other conveyance of the Collateral, or any part thereof (including
any part thereof or interest therein), by Mortgagee made pursuant to this
Mortgage shall bind the Lenders and shall be effective to transfer or convey all
right, title, and interest of Mortgagee, Borrower, and such holders in and to
such Collateral or part thereof. No purchaser or other grantee shall be required
to inquire as to the authorization, necessity, expediency, or regularity of such
sale or conveyance or as to the application of any sale or other proceeds with
respect thereto by Mortgagee.

 

  11.4 Mortgage for Benefit of Borrower, Mortgagee and Lenders.

Nothing in this Mortgage, whether express or implied, shall give any Person
other than Borrower, Mortgagee and the Lenders any legal or equitable right,
remedy, or claim under or in respect of this Mortgage, except that the Persons
referred to in the second from last paragraph of Section 4.2(b) shall be
third-party beneficiaries of such paragraph.

 

  11.5 Notices.

Unless otherwise expressly specified or permitted by the terms hereof, all
notices, requests, demands, authorizations, directions, consents, waivers, or
other communications provided or permitted by this Mortgage to be made, given,
furnished, or filed shall be made, given, furnished, or filed, and shall become
effective, in the manner prescribed in the Loan Agreement.

 

  11.6 Severability.

Any provision of this Mortgage which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof. Any such prohibition or unenforceability in any particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

  11.7 No Oral Modification or Continuing Waiver.

No term or provision of this Mortgage or the Equipment Notes may be changed,
waived, discharged, or terminated orally, but only by an instrument in writing
signed by Borrower and Mortgagee, in compliance with Section 10.1. Any waiver of
the terms hereof or of any Equipment Note shall be effective only in the
specific instance and for the specific purpose given.

 

49



--------------------------------------------------------------------------------

  11.8 Successors and Assigns.

All covenants and agreements herein shall bind and benefit each of the parties
hereto and the permitted successors and assigns of each, all as herein provided.
Any request, notice, direction, consent, waiver, or other instrument or action
by Agent or any Lender shall bind the successors and assigns of such holder.
Each Lender by its acceptance of an Equipment Note agrees to be bound by this
Mortgage and all provisions of the Operative Agreements applicable to a Lender.

 

  11.9 Headings.

The headings of the Articles and sections herein and in the table of contents
hereto are for convenience of reference only, and shall not define or limit any
of the terms or provisions hereof.

 

  11.10 Normal Commercial Relations.

Anything in this Mortgage to the contrary notwithstanding, WFB may conduct any
banking or other financial transactions, and have banking or other commercial
relationships, with Borrower, fully to the same extent as if this Mortgage were
not in effect, including the making of loans or other extensions of credit to
Borrower for any purpose whatsoever, whether related to any of the transactions
contemplated hereby or otherwise.

 

  11.11 Governing Law; Counterpart Form.

THIS MORTGAGE SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY, AND PERFORMANCE. This Mortgage is being delivered in the
State of New York. This Mortgage may be executed in separate counterparts (or
upon separate signature pages bound together into one or more counterparts),
each fully-executed set of which shall be an original.

 

  11.12 Bankruptcy.

Borrower and Mortgagee intend that Mortgagee shall be entitled to the benefits
of Section 1110 with respect to the right to take possession of the Aircraft,
Airframe, Engines, and Parts as provided herein in the event of a case under
Chapter 11 of the Bankruptcy Code in which Borrower is a debtor. In any instance
where more than one construction is possible of the terms and conditions hereof
or any other pertinent Operative Agreement, a construction which would preserve
such benefits shall control over any construction which would not preserve such
benefits.

 

50



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Mortgagee have executed this Trust Indenture
and Mortgage N[    ]AT.

 

AIRTRAN AIRWAYS, INC.  

By:

 

 

 

Name:

   

Title:

    WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, not in its individual
capacity, except as expressly provided herein, but solely as Mortgagee  

By:

 

 

 

Name:

   

Title:

   

 

51



--------------------------------------------------------------------------------

ANNEX A

DEFINITIONS

GENERAL PROVISIONS

(a) In the Mortgage, unless otherwise expressly provided, a reference to:

(1) each of “Borrower”, “Mortgagee”, “Lender”, and any other Person includes any
successor in interest to it and any permitted transferee, permitted purchaser,
or permitted assignee of it;

(2) any agreement or other document (including any annex, schedule, or exhibit
thereto, or any other part thereof) includes that agreement or other document as
amended, supplemented, or otherwise modified from time to time in accordance
with its terms and in accordance with the Mortgage, and any agreement or other
document entered into in substitution or replacement therefor;

(3) any provision of any Law includes any such provision as amended, modified,
supplemented, substituted, reissued, or reenacted before the Closing Date, and
thereafter from time to time;

(4) “Agreement”, “this Agreement”, “hereby”, “herein”, “hereto”, “hereof”,
“hereunder”, and words of similar import, when used in the Mortgage, refer to
the Mortgage as a whole and not to any particular provision of the Mortgage;

(5) “including”, “include”, and terms or phrases of similar import means
“including, without limitation” “or” is conjunctive and not disjunctive; and;

(6) a reference to a “Section”, an “Exhibit”, an “Annex”, or a “Schedule” in the
Mortgage, or in any annex thereto, is a reference to a section of, or an
exhibit, an annex, or a schedule to, the Mortgage or such annex, respectively.

(b) Each exhibit, annex, and schedule to the Mortgage is incorporated in, and is
a part of, the Mortgage.

(c) Unless otherwise defined or specified in the Mortgage, all accounting terms
therein shall be construed and all accounting determinations thereunder shall be
made in accordance with GAAP.

(d) Headings used in the Mortgage are for convenience only, and shall not in any
way affect the construction of, or be taken into consideration in interpreting,
such Operative Agreement.

 

A-1



--------------------------------------------------------------------------------

DEFINED TERMS

Actual Knowledge: (a) as it applies to Mortgagee or WFB, actual knowledge of a
responsible officer in the Corporate Trust Office, and (b) as it applies to
Borrower, actual knowledge of a Vice President or more-senior officer of
Borrower or any other officer of Borrower having responsibility for the
transactions contemplated by the Operative Agreements; provided, that each of
Borrower and Mortgagee shall be deemed to have “Actual Knowledge” of any matter
as to which it has received notice from Borrower, Agent, or Mortgagee, given
pursuant to Section 11.5 of the Mortgage.

Affiliate: of a Person, any other Person directly or indirectly controlling,
controlled by, or under common control with such Person. For purposes of this
definition, “control” means the power, directly or indirectly, to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract, or otherwise, and
“controlling”, “controlled by”, and “under common control with” have correlative
meanings.

After-Tax Basis: a basis such that any payment to be received or receivable by
any Person is supplemented by a further payment to that Person so that the sum
of all the two payments, after deducting all Taxes (taking into account any
current credits or current deductions attributable to the event or circumstances
giving rise to the requirement that original payment be made) currently payable
by such Person or any of its Affiliates under any applicable Law or governmental
authority, is equal to the payment due to such Person.

Aircraft: the Airframe and the two Engines.

Aircraft Bill of Sale: the full warranty bill of sale covering the Aircraft
delivered by Seller to Borrower on the Closing Date.

Aircraft Description Exhibit: Exhibit A to the Mortgage.

Aircraft Documents: all technical data, manuals, and log books, and all
inspection, modification, and overhaul records and other service, repair,
maintenance, and technical records that the relevant Aviation Authority requires
to be maintained (or are otherwise maintained by Borrower) with respect to the
Aircraft, including all required additions, renewals, revisions, and
replacements of any such materials, in each case in whatever form and by
whatever means or medium (including microfiche, microfilm, paper, or computer
disk) such materials are maintained or retained by or on behalf of Borrower.

Airframe: (1) the aircraft (excluding Engines or engines from time to time
installed thereon) manufactured by Airframe Manufacturer and identified by
Airframe Manufacturer’s model number, United States registration number, and
Airframe Manufacturer’s serial number in the Aircraft Description Exhibit, or
(2) any Replacement Airframe, and in either case including any and all Parts
incorporated or installed in or attached or appurtenant to such airframe, and
any and all Parts removed from such airframe, unless the Lien of the Mortgage
does not apply to such Parts in accordance with Section 4.4 of the Mortgage.
Upon substitution of a Replacement Airframe under and in accordance with the
Mortgage, such Replacement Airframe shall become subject to the Mortgage and
shall be the “Airframe” for all purposes of the Operative Agreements, and the
replaced Airframe shall cease to be subject to the Mortgage and shall cease to
be the “Airframe”.

 

A-2



--------------------------------------------------------------------------------

Airframe Manufacturer: The Boeing Company.

Aviation Authority: the FAA or, if the Aircraft is registered with any other
Government Entity under and in accordance with Section 4.2(e) of the Mortgage,
such other Government Entity.

Bankruptcy Code: the United States Bankruptcy Code, 11 U.S.C. § 101 et seq.

Bankruptcy Default: a Default under Section 5.1(f) or (g) of the Mortgage.

Bills of Sale: the FAA Bill of Sale and the Aircraft Bill of Sale.

Business Day: any day other than a Saturday, Sunday, or other day on which
commercial banks are authorized or required by law to close in New York, NY,
Orlando, FL, or the city and state in which Mortgagee maintains its Corporate
Trust Office or receives and disburses funds and, if in relation to the drawing
of any borrowing, the payment of interest and principal of any Equipment Note,
or any prepayment thereof, or delivery of any Drawdown Notice, a day on which
(x) Dollar transactions are effected in London, England and (y) in the case of
any Aircraft in respect of which the Initial Lender therefor is (i) Natixis
Transport Finance, commercial banks are open for business in Paris, France
(ii) Landesbank Hessen-Thüringen Girozentrale, commercial banks are open for
business in Frankfurt, Germany or (iii) Norddeutsche Landesbank Gironzentrale,
commercial banks are open for business in Hannover, Germany.

Cape Town Convention: the official English language texts of the Convention on
International Interests in Mobile Equipment and the Protocol to the Convention
on International Interests in Mobile Equipment on Matters Specific to Aircraft
Equipment which were signed in Cape Town, South Africa on November 16, 2001.

Cash Equivalents: the following securities (which shall mature within 30 days of
the date of purchase thereof): (1) direct obligations of the U.S. Government;
(2) obligations fully guaranteed by the U.S. Government; (3) certificates of
deposit issued by, or bankers’ acceptances of, or time deposits or a deposit
account with, Mortgagee or any bank, trust company, or national banking
association incorporated or doing business under the laws of the United States
or any state thereof having a combined capital and surplus and retained earnings
of at least $1 billion and having a rate of “A” or better from Standard &
Poor’s; or (4) commercial paper of any issuer doing business under the laws of
the United States or one of the states thereof and in each case having a rating
assigned to such commercial paper by Standard & Poor’s or Moody’s equal to or
higher than A1+ or P1, respectively.

Citizen of the United States: defined in Section 40102(a)(15) of the
Transportation Code and in the FARs.

Closing: defined in Section 2.4 of the Loan Agreement.

 

A-3



--------------------------------------------------------------------------------

Closing Date: defined in Section 2.1 of the Loan Agreement, which date shall be
the date on which the Mortgage is dated.

Code: the Internal Revenue Code of 1986, as amended, or any successor thereto;
provided, that, when used in relation to a Plan, “Code” shall be interpreted in
accordance with the regulations and rulings issued thereunder.

Collateral: defined in the Granting Clause of the Mortgage.

Consent and Agreement: the consent and agreement of Airframe Manufacturer to the
assignment contemplated by Granting Clause (2) of the Mortgage.

Corporate Trust Office: Mortgagee’s principal office, located at Mortgagee’s
address for notices under the Loan Agreement, or such other office at which
Mortgagee’s corporate trust business shall be administered and which Mortgagee
specifies by notice in writing to Borrower and Agent.

CRAF: the Civil Reserve Air Fleet Program established pursuant to 10 U.S.C. §
9511 - 13, or any similar substitute program.

Debt Rate: as defined in Annex A of the Loan Agreement.

Default: (1) any event or condition that, with the giving of notice or the lapse
of time, would become an Event of Default, or (2) any Event of Default.

Dollars, United States Dollars, or $: the lawful currency of the United States.

DOT: the Department of Transportation of the United States, or any Government
Entity succeeding to the functions of such Department of Transportation.

Eligible Account: an account established by and with an Eligible Institution at
Mortgagee’s request, which institution agrees, for all purposes of the UCC
(including UCC Article 8), that (1) such account shall be a “securities account”
(as defined in UCC § Section 8-501), (2) all property (other than cash) credited
to such account shall be treated as a “financial asset” (as defined in UCC §
8-102(9)), (3) Mortgagee shall be the “entitlement holder” (as defined in UCC §
8-102(7)) of such account, (4) it will comply with all entitlement orders issued
by Mortgagee to the exclusion of Borrower, and (5) the “securities intermediary
jurisdiction” (under UCC § 8-110(e)) shall be the state of New York.

Eligible Institution: the corporate trust department of (1)Wells Fargo Bank
Northwest, National Association, acting solely in its capacity as a “securities
intermediary” (as defined in UCC § 8-102(14)), or (2) a depository institution
organized under the laws of the United States of America or any one of the
states thereof or the District of Columbia (or any U.S. branch of a foreign
bank), which has a long-term unsecured debt rating from Moody’s and Standard &
Poor’s of at least A-3 or its equivalent.

Engine: (1) each of the engines manufactured by Engine Manufacturer and
identified by Engine Manufacturer’s model number and Engine Manufacturer’s
serial number in the Aircraft

 

A-4



--------------------------------------------------------------------------------

Description Exhibit or (2) any Replacement Engine, in any case whether or not
from time to time installed on such Airframe or installed on any other airframe
or aircraft, including (for both clauses (1) and (2)) any and all Parts
incorporated or installed in or attached or appurtenant to such engine, and any
and all Parts removed from such engine, unless the Lien of the Mortgage does not
apply to such Parts in accordance with Section 4.4 of the Mortgage. Upon
substitution of a Replacement Engine under and in accordance with the Mortgage,
such Replacement Engine shall become subject to the Mortgage and shall be an
“Engine” for all purposes of the Operative Agreements, and the replaced Engine
shall cease to be subject to the Mortgage and shall cease to be an “Engine”.

Engine Consent and Agreement: the consent and agreement of Engine Manufacturer
to the assignment contemplated by Granting Clause (2) of the Mortgage.

Engine Manufacturer: CFM International, Inc.

Entry Point Filing Forms: each of the FAA form AC 8050-135 forms to be filed
with the FAA as contemplated by Section 5.1(h) of the Loan Agreement.

Equipment Note Register: defined in Section 2.6 of the Mortgage.

Equipment Note: any equipment note issued under the Mortgage in the form
specified in Section 2.1 and Exhibit B thereof (as such form may be varied
pursuant to the terms of the Mortgage), or any Equipment Note issued under the
Mortgage in exchange for or replacement of any Equipment Note.

ERISA: the Employee Retirement Income Security Act of 1974.

Event of Default: defined in Section 5.1 of the Mortgage.

Event of Loss: with respect to the Aircraft, the Airframe, or any Engine: any of
the following circumstances, conditions, or events with respect to such
property, for any reason whatsoever:

(1) the destruction of such property, damage to such property beyond economic
repair, or rendition of such property permanently unfit for normal use by
Borrower;

(2) the actual or constructive total loss of such property, or any damage to
such property, or requisition of title or use of such property, which results in
an insurance settlement with respect to such property on the basis of a total
loss or constructive or compromised total loss;

(3) any theft, hijacking, or disappearance of such property for a period in
excess of 90 consecutive days;

(4) any seizure, condemnation, confiscation, or requisition of title to or of
use of such property by any non-U.S. Government Entity or purported non-U.S.
Government Entity (or in the case of any such requisition of title, by a U.S.
Government Entity) (aa) for a period exceeding in the case of any seizure,
condemnation, confiscation or requisition of use, 180 consecutive days if the
seizure, condemnation, confiscation or requisition of use is by a Government
Entity of any

 

A-5



--------------------------------------------------------------------------------

Permitted Country or 30 consecutive days if the seizure, condemnation,
confiscation or requisition of use is by any other non-U.S. Government Entity or
(bb) in the case of any requisition of title, 30 consecutive days;

(5) the use of the Aircraft in the normal course of Borrower’s business of
passenger air transportation is prohibited for a period of 180 consecutive days,
as a result of any law, rule, regulation, order, or other action by the Aviation
Authority or by any Government Entity of the government of registry of the
Aircraft or by any Government Entity otherwise having jurisdiction over the
operation or use of the Aircraft which action is applicable to Similar Aircraft,
unless, before the expiration of such 180-day period, Borrower undertakes and is
diligently carrying forward such steps as are necessary or desirable to permit
the normal use of such property by Borrower and shall within such 180-day period
have conformed to at least one Boeing model 737-7BD aircraft in its fleet to the
requirements of any law, rule, regulation, order or other action, but in any
event if such use is prohibited for a continuous period of fifteen (15) months;
and

(6) with respect to any Engine, (x) the requisition for use by any Government
Entity or (y) as provided in Section 4.2(b)(5) of the Mortgage.

An Event of Loss with respect to the Aircraft shall be deemed to have occurred
if an Event of Loss with respect to the Airframe shall have occurred. An Event
of Loss with respect to the Airframe shall not be deemed to have occurred if an
Event of Loss with respect to an Engine shall have occurred.

Expenses: any and all liabilities, obligations, losses, damages, settlements,
penalties, claims, actions, suits, costs, expenses, and disbursements (including
reasonable fees and disbursements of legal counsel, accountants, appraisers,
inspectors, or other professionals, and costs of investigation).

FAA: the Federal Aviation Administration of the United States or any Government
Entity succeeding to the functions of such Federal Aviation Administration.

FAA Bill of Sale: a bill of sale for the Aircraft on AC Form 8050-2 (or such
other form as may be approved by the FAA) delivered to Borrower on the Closing
Date by Seller or pursuant to Section 4.5(c)(1)(bb) of the Mortgage.

FAA Counsel: Lytle, Soulé & Curlee.

FAA-Filed Documents: the Mortgage, the Entry Point Filing Forms, the FAA Bill of
Sale, and an application for registration of the Aircraft with the FAA in
Borrower’s name.

FARS: the Federal Aviation Regulations issued or promulgated pursuant to the
Transportation Code from time to time.

Financing Statements: UCC-1 financing statements covering the Collateral, by
Borrower, as debtor, showing Mortgagee as secured party, for filing in Delaware
and each other jurisdiction where filing is necessary to perfect its Lien on the
Collateral.

 

A-6



--------------------------------------------------------------------------------

GAAP: generally accepted accounting principles as set forth in the statements of
financial accounting standards issued by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants, as varied by
any applicable financial accounting rules or regulations issued by the SEC or
the Public Company Accounting Oversight Board, and applied on a basis consistent
with prior periods except as may be disclosed in the pertinent Person’s
financial statements.

GEES Acknowledgment and Agreement: the acknowledgment and agreement of G.E.
Engine Services, Inc. to the assignment contemplated by Granting Clause (2) of
the Mortgage and the agreement by Borrower of certain matters addressed therein.

Government Entity: (1) any federal, state, provincial, or similar government,
and any body, board, department, commission, court, tribunal, authority, agency,
or other instrumentality of any such government or otherwise exercising any
executive, legislative, judicial, administrative, or regulatory functions of
such government, or (2) any other government entity having jurisdiction over any
matter contemplated by the Operative Agreements or relating to the observance or
performance of the obligations of any of the parties to the Operative
Agreements.

GTA: General Terms Agreement No. CFM-03-0017, dated June 30, 2003, by and
between Engine Manufacturer and Borrower including all exhibits thereto,
together with all letter agreements entered into that by their terms constitute
part of such GTA, all to the extent included in the Granting Clause (2) of the
Mortgage.

Holdings: AirTran Holdings, Inc., a Nevada corporation.

Holdings Guarantee: defined in Annex A to the Loan Agreement.

Indemnified Withholding Taxes: defined in Section 9.3 of the Loan Agreement.

Indemnitee: (1) WFB (in its individual capacity and as Mortgagee), (2) each
separate or additional trustee appointed pursuant to the Mortgage, (3) the
Lenders, (4) Agent, (5) each Affiliate of the Persons described in clauses
(1) through (4) above, (6) the directors, officers, employees, and agents of
each of the Persons described in clauses (1) through (5) above and (7) the
successors and permitted assigns of the persons described in clauses (1) through
(5) above.

IRS: the Internal Revenue Service of the United States, or any Government Entity
succeeding to the functions of such Internal Revenue Service.

Insured Value: defined in Annex B to the Mortgage.

Interest Period: defined in Annex A to the Loan Agreement.

International Interest: as defined in the Cape Town Convention.

International Registry: as defined in the Cape Town Convention.

Junior Loan: defined in Section 7.3 of the Loan Agreement.

 

A-7



--------------------------------------------------------------------------------

Law: (1) any constitution, treaty, statute, law, decree, regulation, order,
rule, or directive of any Government Entity, and (2) any judicial or official
administrative interpretation or application of, or decision under, any of the
foregoing having the force of law.

Lease Assignment: as defined in Section 4.2(b) of the Mortgage.

Lender: (1) initially each Person identified in Schedule 2 of the Loan Agreement
as a Lender making (or holding a commitment to make) a secured loan in respect
of the Aircraft (subject to any Transfer pursuant to Sections 7.1(a) and 7.2 of
the Loan Agreement), and (2) thereafter any Person registered as a holder of one
or more Equipment Notes related to the Aircraft.

LIBOR Breakage Amount: as of the date of determination thereof the amount, if
any, required to compensate any Lender in respect of the net amount of any loss,
cost or expense incurred by such Lender in connection with a premature unwinding
or liquidating of any deposits or funding or financing arrangement with its
funding sources as the result of any failed borrowing or the redemption of all
or any Outstanding Amount of any Equipment Note held by it on a date other than
the last day of the then current Interest Period therefor, as reasonably
determined by such Lender. Such amount to include without limitation, any and
all penalties or charges for prepayment or liquidation or other arrangement or
redeployment of funds.

Lien: any mortgage, pledge, lien, charge, claim, encumbrance, lease, or security
interest affecting the title to or any interest in property, including any
interest registered with the International Registry.

Loan Agreement: Loan Agreement, dated as of February     , 2007, among Borrower,
the Lenders and WFB.

Majority in Interest of the Lenders: as of a particular date of determination
the Lenders holding Equipment Notes constituting a majority of the aggregate
unpaid Original Amount of all Equipment Notes outstanding as of such date.

Materially Adverse Change: with respect to any Person, any event, condition, or
circumstance that materially adversely affects such Person’s business or
consolidated financial condition, or its ability to observe or perform its
obligations, liabilities, and agreements under the Operative Agreements.

Moody’s: Moody’s Investors Service, Inc.

Mortgage: Trust Indenture and Mortgage N[ ]AT, dated the Closing Date, between
Borrower and Mortgagee.

Mortgage Supplement: a supplement to the Mortgage in substantially the form
attached to the Mortgage as Exhibit C.

Mortgaged Property: defined in Section 3.3 of the Mortgage.

 

A-8



--------------------------------------------------------------------------------

Mortgagee: Wells Fargo Bank Northwest, National Association, a national banking
association, not in its individual capacity but solely as mortgagee under the
Mortgage.

Mortgagor Agreements: the Purchase Agreement and the GTA (to the extent included
in Granting Clause (2) of the Mortgage), the Bills of Sale, any Permitted Lease
required to be assigned to Mortgagee pursuant to the terms hereof, and any other
contract, agreement, or instrument from time to time assigned or pledged under
the Mortgage.

Officer’s Certificate: a certificate signed by the Chairman, the President, any
Vice President (including those with varying ranks such as Executive, Senior,
Assistant, or Staff Vice President), the Treasurer, or the Secretary of such
party.

Operative Agreements: the Loan Agreement, the Mortgage, the Equipment Notes, the
Consent and Agreement, the Engine Consent and Agreement, the GEES Acknowledgment
and Agreement and the Holdings Guarantee.

Original Amount: the stated original principal amount of such Equipment Note
and, with respect to all Equipment Notes, the aggregate stated original
principal amounts of all Equipment Notes.

Parts: all appliances, parts, components, instruments, appurtenances,
accessories, furnishings, seats, and other equipment of whatever nature (other
than (1) Engines or engines, and (2) any Removable Part) from time to time
installed or incorporated in or attached or appurtenant to the Airframe or any
Engine or removed therefrom, unless the Lien of the Mortgage does not apply
thereto in accordance with Section 4.4 of the Mortgage.

Past-Due Rate: defined in Annex A to the Loan Agreement.

Payment Date: for any Equipment Note, the day of the month in which the
Scheduled Delivery Date occurred and the corresponding calendar day of the month
that is six months thereafter, the first of which shall fall in the sixth month
next following the Scheduled Delivery Date and the last of which shall be the
Maturity Date for such Equipment Note; provided that, if any such date shall not
be a Business Day, then the relevant Payment Date shall be the next succeeding
Business Day unless by virtue of such extension such date would fall in the next
succeeding calendar month, in which case the relevant Payment Date shall be the
next preceding Business Day; provided further that, if there is no day in any
month corresponding to the Scheduled Delivery Date, then the Payment Date in
such month shall be the last Business Day of such month.

Permitted Air Carrier: any Permitted Foreign Air Carrier or U.S. Air Carrier.

Permitted Country: any country listed on Schedule 3 to the Loan Agreement;
except any such country that does not maintain normal diplomatic relations with
the United States, is involved in internal or external war or military conflict,
or is a country with which it would constitute a breach of Law for Mortgagee or
any Lender to engage directly or indirectly in business.

 

A-9



--------------------------------------------------------------------------------

Permitted Foreign Air Carrier: any air carrier that (1) has its principal
executive offices in Taiwan or any Permitted Country or other country approved
by Mortgagee (which approval shall not be unreasonably withheld), and (2) is
authorized to conduct commercial airline operations and to operate jet aircraft
similar to the Aircraft under the applicable Laws of such Permitted Country.

Permitted Lease: a lease or sublease permitted under Section 4.2(b) of the
Mortgage.

Permitted Lessee: the lessee under a Permitted Lease.

Permitted Lien: (a) the rights of Mortgagee under the Operative Agreements, or
of any Permitted Lessee under any Permitted Lease; (b) Liens arising by, through
or under WFB, any Lender or Mortgagee; (c) the rights of others under agreements
or arrangements to the extent expressly permitted by Section 4.2(b) or
Section 4.4 of the Mortgage; (d) Liens for Taxes either not yet due or being
contested in good faith by appropriate procedures if such Liens and such
procedures do not involve a material risk of the sale, forfeiture, or loss of
the Aircraft, the Airframe, any Engine, or the interest of Mortgagee or any
Lender therein, or impair the Lien of the Mortgage and for which adequate
reserves have been established under GAAP; (e) materialmen’s, mechanics’,
workers’, repairers’, employees’, or other like Liens arising in the ordinary
course of business for amounts the payment of which either is not yet delinquent
for more than 60 days or is being contested in good faith by appropriate
proceedings, if such Liens and such proceedings do not involve any material risk
of the sale, forfeiture, or loss of the Aircraft, the Airframe, any Engine, or
the interest of Mortgagee or any Lender therein, or impair the Lien of the
Mortgage; (f) Liens arising out of any judgment or award against Borrower (or
any Permitted Lessee), if, within 60 days after the entry thereof, that judgment
or award is discharged or vacated, or has its execution stayed pending appeal,
or is discharged, vacated, or reversed within 60 days after the expiration of
such stay, and if during any such 60-day period there is not, or any such
judgment or award does not involve, any material risk of the sale, forfeiture,
or loss of the Aircraft, the Airframe, any Engine, or the interest of Mortgagee
or any Lender therein, or impair the Lien of the Mortgage; (g) any other Lien
with respect to which Borrower (or any Permitted Lessee) shall have provided a
bond, cash collateral, or other security adequate in the reasonable opinion of
Mortgagee; (h) the Lien of any Junior Loan; and (i) Liens that are ownership
interests registered with the International Registry in the Airframe and any
Engine constituted by the Bills of Sale (or other evidence of Borrower’s
ownership) thereof or ownership interests registered with the International
Registry in any airframes on which any Engine may be installed (as permitted by
Section 4.2 of the Mortgage) constituted by bills of sale (or other evidence of
ownership) thereof.

Permitted Manufacturer: any manufacturer of commercial jet airframes or
commercial jet aircraft engines, or Affiliate of any such manufacturer whose
obligations are guaranteed by such manufacturer.

Person or person: an individual, firm, partnership, joint venture, trust,
trustee, Government Entity, organization, association, corporation, limited
liability company, government agency, committee, department, authority, and
other body, corporate or incorporate, whether having distinct legal status or
not, or any member of any of the same.

 

A-10



--------------------------------------------------------------------------------

Plan: any employee benefit plan within the meaning of ERISA § 3(3), or any plan
within the meaning of Code § 4975(e)(1).

Purchase Agreement: Purchase Agreement No. 2444, dated July 3, 2003, between
Airframe Manufacturer and Borrower, including all exhibits thereto, together
with all letter agreements entered into that by their terms constitute part of
such Purchase Agreement, all to the extent included in the Granting Clause
(2) of the Mortgage.

QIB: defined in Section 2.7 of the Mortgage.

Related Equipment Note: an equipment note issued pursuant to a Related Mortgage.

Related Mortgage: a trust indenture and mortgage, other than the Mortgage, that
(1) covers a Boeing model 737-7BD aircraft to be delivered pursuant to the
Purchase Agreement (or any replacement aircraft therefor) and (2) is entered
into in connection with the Loan Agreement.

Removable Part: defined in Section 4.4(d) of the Mortgage.

Replacement Airframe: an airframe substituted for the Airframe pursuant to
Section 4.5 of the Mortgage.

Replacement Engine: an engine substituted for an Engine pursuant to Sections
4.4(e) or 4.5 of the Mortgage.

SEC: the Securities and Exchange Commission of the United States, or any
Government Entity succeeding to the functions of such Securities and Exchange
Commission.

Section 1110: 11 U.S.C. Section 1110 of the Bankruptcy Code, or any successor or
analogous section of the federal bankruptcy law in effect from time to time.

Secured Obligations: defined in Section 2.5 of the Mortgage.

Securities Act: the Securities Act of 1933.

Security: a “security” as defined in Section 2(l) of the Securities Act.

Seller: Airframe Manufacturer.

Similar Aircraft: a Boeing model 737-7BD aircraft.

Special Default: a Default under Section 5.1(a) of the Mortgage.

Standard & Poor’s: Standard & Poor’s Ratings Services, a division of
McGraw-Hill, Inc.

Tax Indemnitee: (1) WFB and Mortgagee, (2) each separate or additional trustee
appointed pursuant to the Mortgage, (3) each Lender, (4) Agent and (5) the
successors, assigns, officers, directors, employees and agents of the foregoing.

 

A-11



--------------------------------------------------------------------------------

Taxes: all taxes (including, without limitation, franchise, excise, stamp, value
added, income, gross receipts, sales, use, property (personal and rent) and
intangibles taxes), levies, imposts, duties, charges, assessments, or
withholdings of any nature whatsoever imposed by any Taxing Authority, and any
penalties, additions to tax, fines, or interest thereon or additions thereto.

Taxing Authority: any federal, state, or local government or other taxing
authority in the United States, any foreign government or any political
subdivision or taxing authority thereof, any international taxing authority, or
any territory or possession of the United States or any political subdivision or
taxing authority of any thereof.

Transactions: the transactions contemplated by the Loan Agreement.

Transfer: the transfer, sale, assignment, or other conveyance of all or any
interest in any property, right or interest.

Transfer Certificate: a transfer certificate substantially in the form set out
in Exhibit C to the Loan Agreement.

Transferee: a Person to whom any Lender purports or intends to Transfer any or
all of its right, title, or interest in the Equipment Note, as described in
Section 7 of the Loan Agreement.

Transportation Code: subtitle VII of title 49, United States Code.

UCC: the Uniform Commercial Code as in effect in any applicable jurisdiction.

United States or U.S.: the United States of America; provided, that for
geographic purposes, “United States” means the 50 states and the District of
Columbia of the United States of America.

U.S. Air Carrier: any United States air carrier who is a Citizen of the United
States holding an air carrier operating certificate issued by the Secretary of
Transportation pursuant to chapter 447 of the Transportation Code for aircraft
capable of carrying 10 or more individuals or 6000 pounds or more of cargo, and
as to whom there is in force an air carrier operating certificate issued
pursuant to FAR Part 121, or who may operate as an air carrier by certification
or otherwise under any successor or substitute provisions therefor or in the
absence thereof.

U.S. Government: the federal government of the United States, or any
instrumentality or agency thereof the obligations of which are guaranteed by the
full faith and credit of the federal government of the United States.

U.S. Person: any Person that is a “United States person” as defined in Code
Section 7701(a)(30).

Wet Lease: any arrangement whereby Borrower or a Permitted Lessee agrees to
furnish the Aircraft, the Airframe, or any Engine to a third party pursuant to
which the Aircraft, Airframe, or Engine is at all times in the operational
control of Borrower or a Permitted Lessee, provided, that Borrower’s obligations
under the Mortgage shall continue in full force and effect notwithstanding any
such arrangement.

 

A-12



--------------------------------------------------------------------------------

WFB: Wells Fargo Bank Northwest, National Association, a national banking
association, not in its capacity as Mortgagee under the Mortgage, but in its
individual capacity.

 

A-13



--------------------------------------------------------------------------------

ANNEX B

INSURANCE***

--------------------------------------------------------------------------------

***

Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended. Page 6 of 13 pages
containing information redacted pursuant to a request for confidential
treatment.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT A

AIRCRAFT DESCRIPTION

The Aircraft is a Boeing model 737-7BD aircraft, consisting of (1) an airframe
bearing FAA registration no. N[    ]AT and manufacturer’s serial no. [    ],
(2) two CFM International model CFM56-7B20 engines (each of which has at least
1750 pounds of thrust or its equivalent), bearing manufacturer’s serial nos.
[    ] and [    ], and (3) all appliances, parts, instruments, appurtenances,
accessories, furnishings, and other equipment or property incorporated in such
airframe and engines.

 

Exh A-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF EQUIPMENT NOTE

Equipment Note due [    ], 20[    ] (“Maturity Date”), issued in connection with
the Boeing model 737-7BD aircraft initially bearing United States registration
mark N[ ]AT.

 

No. [    ]   [    ],200[    ] $[    ]  

AirTran Airways, Inc. (“Borrower”), a Delaware corporation hereby promises to
pay to [    ] (or its registered assignee) the principal sum of $[    ] (the
“Original Amount”), together with interest at the Debt Rate on the unpaid
balance of the Original Amount (calculated on the basis of a 360-day year and
actual number of days elapsed from the date hereof until paid in full. The
Original Amount of this Equipment Note shall be payable in twenty-four
(24) semi-annual installments on the dates set forth in Schedule I hereto (each
a “Payment Date”) equal to the corresponding principal amounts set forth in
Schedule I hereto. Accrued but unpaid interest shall be due and payable
semiannually in arrears on each Payment Date. Notwithstanding the foregoing, the
final payment made on this Equipment Note shall be an amount sufficient to
discharge in full the unpaid Original Amount and all accrued and unpaid interest
on, and any other amounts due under, this Equipment Note. If any date on which a
payment under this Equipment Note becomes due and payable is not a Business Day,
then such payment shall not be made on such scheduled date but shall be made on
the following Business Day (unless, if by virtue of such extension such day
would fall in the next succeeding calendar month, in which case such payment
shall be made on the immediately preceding Business Day), and interest payable
on the unpaid Original Amount shall be adjusted to take into account such
extension (or, in the case of the preceding parenthetical, period reduction;
i.e., interest payable on any Payment Date shall be adjusted to include an
accrual of interest at the Debt Rate for the number of days included in the
Interest Period ending on such Payment Date).

For purposes hereof, “Mortgage” means the Trust Indenture and Mortgage
N[    ]AT, dated as of [    ], 200[    ], between Borrower and Wells Fargo Bank
Northwest, National Association (“Mortgagee”), as amended or supplemented from
time to time. All terms used in this Equipment Note, if defined in the Mortgage
and not in this Equipment Note, have the same meanings as in the Mortgage.

This Equipment Note shall bear interest, payable on demand, at the Past-Due Rate
(calculated on the basis of a 360-day year and actual number of days elapsed) on
any overdue payment of principal, interest or any other amount required to be
made hereunder for the period that it is overdue. Amounts shall be overdue if
not paid when due (whether at stated maturity, by acceleration, or otherwise).

An Equipment Note Register shall be maintained at Mortgagee’s Corporate Trust
Office (or at the office of any successor), for the purpose of registering
transfers and exchanges of Equipment Notes, in the manner provided in
Section 2.6 of the Mortgage.

 

Exh B-1



--------------------------------------------------------------------------------

The Original Amount, interest, any LIBOR Breakage Amount and other amounts due
hereunder shall be payable in Dollars in immediately available funds at
Mortgagee’s Corporate Trust Office, or as otherwise provided in the Mortgage.
Each such payment shall be made without any presentment or surrender of this
Equipment Note. However, this Equipment Note shall be surrendered to Mortgagee
for cancellation promptly after any final payment.

The holder hereof, by its acceptance of this Equipment Note, agrees that (except
as otherwise provided in the Mortgage) each payment of the Original Amount,
LIBOR Breakage Amount, Redemption Fee and interest received by it hereunder
shall be applied: first, to pay any amount due hereunder or under the Mortgage
other than amounts distributable pursuant to clauses second, third or fourth
below, second, to pay accrued interest on this Equipment Note (as well as any
interest on any overdue payment of any amount required to be made hereunder or
under the Mortgage) to the date of such payment, third, to pay the Original
Amount of this Equipment Note then due, and fourth, the balance, if any,
remaining thereafter, to pay installments of the Original Amount of this
Equipment Note remaining unpaid in the inverse order of their maturity.

This Equipment Note is one of the Equipment Notes referred to in the Mortgage
which have been or are to be issued by Borrower pursuant to the Mortgage. The
Collateral is held by Mortgagee as security, in part, for the Equipment Notes.
The provisions of this Equipment Note are subject to the Mortgage. Refer to the
Mortgage for a complete statement of (1) the rights and obligations of the
holder of this Equipment Note, and the nature and extent of the security for
this Equipment Note, (2) the rights and obligations of the holders of any other
Equipment Notes executed and delivered under the Mortgage, and the nature and
extent of the security for any other Equipment Notes executed and delivered
under the Mortgage, and (3) a statement of the terms and conditions of the trust
created by the Mortgage, to all of which terms and conditions in the Mortgage
each holder hereof agrees by its acceptance of this Equipment Note.

Before this Equipment Note is duly presented for registration of transfer,
Borrower and Mortgagee shall treat the person in whose name this Equipment Note
is registered as the owner hereof for all purposes, whether or not this
Equipment Note is overdue, and neither Borrower nor Mortgagee shall be affected
by notice to the contrary.

This Equipment Note is subject to redemption as provided in Sections 2.9 and
2.10 of the Mortgage, but not otherwise. In addition, this Equipment Note may be
accelerated as provided in Section 5.2 of the Mortgage.

Unless the certificate of authentication hereon has been executed by or on
behalf of Mortgagee by manual signature, this Equipment Note shall not be
entitled to any benefit under the Mortgage or be valid or obligatory for any
purpose.

THIS EQUIPMENT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK.

 

Exh B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has executed this Equipment Note.

 

AIRTRAN AIRWAYS, INC.   By:  

 

  Name:     Title:    

 

Exh B-3



--------------------------------------------------------------------------------

MORTGAGEE’S CERTIFICATE OF AUTHENTICATION

This is one of the Equipment Notes referred to in the Mortgage (as defined in
the foregoing Equipment Note).

 

WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, as Mortgagee   By:  

 

  Name:     Title:    

 

Exh B-4



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF OFFICER’S CERTIFICATE

This certificate is delivered pursuant to Section 8.1(e) of the Trust Indenture
and Mortgage N[    ]AT (the “Mortgage”), dated as of [    ], 2007, among AirTran
Airways, Inc. as Borrower, and Wells Fargo Bank Northwest, National Association,
not in its individual capacity, except as expressly provided herein, but solely
as mortgagee. Terms defined in the Mortgage have the same meanings when used in
this Certificate.

I certify that:

1. the annual financial statements of Holdings and Borrower delivered on the
date hereof have been prepared in accordance with GAAP and fairly present in all
material respects in accordance with GAAP the financial condition of Holdings
and Borrower, respectively, and

2. based on an examination sufficient to enable me to make an informed
statement, no Default or Event of Default under the Operative Agreements has
occurred or is continuing.

 

[    ], 20[    ]   AIRTRAN AIRWAYS, INC.   By:  

 

  Name:     Title:    

 

Exh C-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF:

DRAWDOWN NOTICE

Drawdown Notice dated                      , 200     (this “Notice”) by AirTran
Airways, Inc. (“AIRTRAN”).

Reference is made to the Loan Agreement dated as of February 12, 2007 among
AIRTRAN, the Lenders party thereto (collectively, the “Lenders”), and Wells
Fargo Bank Northwest, National Association (as executed and delivered and as in
effect from time to time, and, prior to execution and delivery, the most
recently circulated draft thereof, the “Loan Agreement”) relating to the
proposed financing of one Boeing model 737-7BD aircraft bearing manufacturer’s
serial number [MSN] together with the two CFM International CFM56-7B20 engines
originally installed thereon (the “Aircraft”). For convenience of reference,
unless specified herein, capitalized terms used herein have the same meanings
attributed thereto in the Loan Agreement (or the Mortgage referred to therein).

Pursuant to Section 2.2(b) of the Loan Agreement, to induce each Lender to fund
its pro rata share of $             (for each Lender, its “Participation
Amount”), such amount being the amount of the financing expected to be made by
such Lender under the Loan Agreement on the Scheduled Delivery Date (as defined
below) and to finalize arrangements with such Lender’s funding sources prior to
the execution and delivery of the Operative Documents, AIRTRAN has agreed to
provide this Drawdown Notice.

Subject to its rights under Section 2.2 of the Loan Agreement, AIRTRAN hereby
irrevocably notifies each Lender that (a) the scheduled Delivery Date is
                     , 200     (the “Scheduled Delivery Date”), (b) the
Participation Amount for such Lender is as specified above, (c) the Payment
Dates will be the      day of each                  and                 , the
first of which being                      , 200     and (d) the Aircraft does
[not] have installed thereon winglets. In reliance on such notice, Lender will
be making funding arrangements two (2) Business Days prior to the Scheduled
Delivery Date to fund its Participation Amount in the London interbank market or
otherwise.

AIRTRAN agrees to reimburse the Lenders for expenses incurred pursuant to and in
the manner specified in Section 2.2 of the Loan Agreement in respect of their
respective Participation Amounts. Section 2.2 of the Loan Agreement is
incorporated herein by reference, mutatis mutandis.

 

ExhB-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, AirTran has caused this Notice to be duly executed by its
officer thereunto duly authorized on the day and year first above written.

 

AIRTRAN AIRWAYS, INC.   By:  

 

  Title:    

 

ExhB-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF TRANSFER CERTIFICATE

[            ] [    ], [        ]

AirTran Airways, Inc.

9955 AirTran Blvd.

Orlando, Florida 32827

Attn: General Counsel

Wells Fargo Bank Northwest, National Association, as Mortgagee

299 South Main Street, 12th Floor

MAC: U1228-120

Salt Lake City, UT 84111

Attn: Corporate Trust Department

 

Re:    Loan Agreement, dated February 12, 2007 (as amended, varied, novated or
supplemented from time to time, the “Agreement”), by and among AirTran Airways,
Inc., as Borrower (“Borrower”), each of the parties identified in Schedule 1 to
the Agreement as Lenders (“Lenders”), and Wells Fargo Bank Northwest, National
Association, in its individual capacity (“WFB”).

This Transfer Certificate is being delivered to your attention pursuant to
Section 7.1 of the Agreement in connection with Transferring Lender’s Transfer
to Transferee of Equipment Note No. [    ], dated [            ] [ ],
[        ], issued by Borrower in respect of one Boeing model 737-7BD aircraft
bearing United States registration number N[    ]AT (the “Equipment Note”).

 

1. Terms defined in the Agreement shall, subject to any contrary indication
herein, have the same meanings in this Transfer Certificate. The terms
Transferring Lender, Transferee and Transfer Date are defined in the attached
Schedule I hereto.

 

2. With effect from the Transfer Date, the Transferring Lender hereby Transfers
to Transferee, and Transferee hereby assumes from Transferring Lender, all of
Transferring Lender’s right, title and interest in and to, and all of its
duties, liabilities and obligations arising on or before the Transfer Date
under, the Equipment Note.

 

3.

Transferee hereby agrees, for the benefit of the Lenders, Borrower, WFB and
Mortgagee, that with effect from the Transfer Date, it will perform, in
accordance with the terms of the Agreement and the other Operative Agreements,
all duties, liabilities and obligations which by the terms hereof have been
assumed by it, and hereby agrees to be bound by any and all consents, approvals,
elections or other actions given, made or taken by Transferring Lender prior to
the Transfer Date. With effect from the Transfer Date, Transferring Lender
hereby releases the Lenders, Borrower, WFB and Mortgagee from their respective
duties, liabilities and obligations owing to Transferring Lender under the

 

ExhC-1



--------------------------------------------------------------------------------

 

Agreement and all other Operative Agreement; provided, that such release is not
intended to extinguish, and such release shall not be construed to extinguish,
any such obligations, duties and liabilities existing on the Transfer Date, all
of which shall survive such release and be performed directly to and for the
benefit of Transferee.

 

4. Transferee hereby represents and warrants, and agrees for the benefit of the
Lenders, Borrower, WFB and Mortgagee, that:

 

  a. No portion of the funds it uses to purchase, acquire and hold the Equipment
Note or any interest therein directly or indirectly constitutes, or may be
deemed under the Code or ERISA or any rulings, regulations, or court decisions
thereunder to constitute, the assets of any Plan.

 

  b. It will not Transfer any Equipment Note which it holds or any interest in,
or represented by, any Equipment Note which it holds unless the proposed
Transferee thereof first provides Borrower with the following:

 

  (1) a written representation and covenant that no portion of the funds it uses
to purchase, acquire and hold such Equipment Note or interest directly or
indirectly constitutes, or may be deemed under the Code or ERISA or any rulings,
regulations, or court decisions thereunder to constitute, the assets of any
Plan; and

 

  (2) a written covenant that it will not Transfer any Equipment Note or any
interest in, or represented by, any Equipment Note unless the subsequent
Transferee also makes the representation described in clause (1) above and
agrees to comply with this clause (2).

 

  c. It will not Transfer any Equipment Note which it holds or any interest in,
or represented by, any Equipment Note which it holds in violation of the
Securities Act or any applicable state or foreign securities Law.

 

5. Transferee and Transferring Lender hereby represent and warrant, and agree
for the benefit of the Lenders, Borrower, WFB and Mortgagee, that:

 

  a. the Transfer of the Equipment Note by Transferring Lender to Transferee
does not violate the Securities Act or any applicable state or federal
securities Law; and

 

  b. the Transfer of the Equipment Note by Transferring Lender to Transferee
complies with all of the requirements of Section 7.1 of the Loan Agreement.

 

6. This Transfer Certificate and the rights, benefits and obligations of the
parties under this Transfer Certificate shall be governed by and construed in
accordance with the laws of the State of New York.

 

ExhC-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties have executed this Transfer Certificate
as of the date first written above.

 

[TRANSFERRING LENDER]  

By:

 

 

 

Name:

   

Title:

   

[TRANSFEREE]

 

By:

 

 

 

Name:

   

Title:

   

 

ExhC-3



--------------------------------------------------------------------------------

Exhibit D

 

--------------------------------------------------------------------------------

GUARANTEE N[    ]AT

dated as of [            ]     , 200[  ]

by

AIRTRAN HOLDINGS, INC.,

 

--------------------------------------------------------------------------------

One Boeing model 737-7BD aircraft

bearing United States registration no. N[    ]AT and

manufacturer’s serial no. [            ]

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

GUARANTEE N[    ]AT

This Guarantee is issued as of [            ]     , 200[  ], by AirTran
Holdings, Inc. (“Guarantor”), a Nevada corporation, in favor of the parties
listed in Schedule I hereto (the “Guaranteed Parties”).

The terms in this Guarantee have the same meanings and usage as in the Trust
Indenture and Mortgage N[    ]AT (the “Mortgage”), dated as of the date of this
Guarantee, by and between Wells Fargo Bank Northwest, National Association, not
in its individual capacity, except as otherwise provided therein, but solely in
its capacity as mortgagee thereunder, and AirTran Airways, Inc. (the
“Borrower”), a Delaware corporation.

The Guaranteed Parties are unwilling to consummate the transactions contemplated
by the Loan Agreement in respect of the Aircraft unless Guarantor issues this
Guarantee.

Guarantor therefore agrees as follows:

1. Guarantee of Obligations.

(a) Guarantee. Guarantor acknowledges that it is fully aware of the terms and
conditions of the Loan Agreement, the Mortgage, and the other Operative
Agreements in effect on the date hereof (together, the “Guaranteed Documents”),
and hereby irrevocably and unconditionally guarantees to the Guaranteed Parties,
as primary obligor and not merely as surety, without offset, abatement,
deferment, or deduction, (1) Borrower’s payment of all its payment obligations
under the Guaranteed Documents when due (including when due by virtue of the
declaration of the Mortgage to be in default) (the “Financial Obligations”), and
(2) Borrower’s performance and observance of all its other obligations under the
Guaranteed Documents as and when due (the “Nonfinancial Obligations”) (the
Financial Obligations and Nonfinancial Obligations being the “Obligations”).

If Borrower fails to pay any Financial Obligation when it becomes due and
payable, Guarantor will promptly and fully pay all Financial Obligations then
due and payable without any demand or notice.

If Borrower fails to perform or observe any Nonfinancial Obligation for any
reason when it is required to be performed or observed, Guarantor will promptly
and fully perform such Nonfinancial Obligation or cause such Nonfinancial
Obligation to be performed or observed without any demand or notice.

(b) Absolute Guarantee. Guarantor’s obligations under this Guarantee shall be
absolute, continuing, and unconditional, shall remain in full force and effect
until irrevocable payment, performance, or observance in full of all of the
Obligations, and shall not be affected by any action taken or not taken by any
Guaranteed Party, by any lack of prior enforcement or retention of any rights
against Borrower or Guarantor, by any illegality, unenforceability, or
invalidity of the



--------------------------------------------------------------------------------

Obligations or the Guaranteed Documents, by any other guarantee or other
obligations, or by any other circumstance or condition (whether or not Guarantor
or Borrower shall have any knowledge or notice thereof), including, without
limitation: (1) any termination, amendment, modification, or other change in, or
supplement to, any of the Guaranteed Documents or any other agreement, or to the
Aircraft or any part thereof, or any assignment, mortgage, or transfer thereof,
or any leasing or subleasing of or any re-registration of the Aircraft, or any
furnishing or acceptance of additional security, or release of any security, for
the obligations of Borrower under the Guaranteed Documents, or the failure of
any security or any failure to perfect any interest in any collateral given by
Borrower under the Guaranteed Documents; (2) any failure, omission, or delay on
the part of any Person to conform or comply with any term of any Guaranteed
Document or any other agreement, including failure to give notice to Guarantor
of the occurrence of a Default; (3) any waiver of the payment, performance, or
observance of any of the obligations, conditions, covenants, or agreements
contained in any Guaranteed Document or any other agreement or any other waiver,
consent, extension, indulgence, compromise, settlement, release, or other action
or inaction under or in respect of any Guaranteed Document, or any exercise or
nonexercise of any right or remedy under any Guaranteed Document or any
obligation or liability of Borrower or any Guaranteed Party, or any exercise or
nonexercise of any right, remedy, power, or privilege under or in respect of any
Guaranteed Document or any such obligation or liability; (4) any extension of
time for payment or performance of any Obligation; (5) the exchange,
modification, substitution, or surrender of any collateral; (6) any failure,
omission, or delay on the part of any Guaranteed Party to enforce, assert, or
exercise any right, power, or remedy conferred on it in connection with any
Guaranteed Document, or any other action on the part of any Guaranteed Party;
(7) any voluntary or involuntary bankruptcy, insolvency, assignment for the
benefit of creditors, receivership, conservatorship, custodianship, liquidation,
marshalling of assets and liabilities, or similar proceeding with respect to
Borrower, Guarantor, or any other Person or any of their respective properties
or creditors, or the disaffirmance in whole or in part of any of the Guaranteed
Documents in any such proceeding, or any action taken by any trustee or receiver
or by any court in any such proceeding; (8) any limitation on Borrower’s
liability or obligations (or the liabilities and obligations of any other
Person) or any discharge, termination, cancellation, frustration, irregularity,
invalidity, or unenforceability, in whole or in part, of any of the Guaranteed
Documents or any other agreement; (9) any defect in the title, compliance with
specifications, condition, design, operation, or fitness for use of the
Aircraft, or any damage to or loss or destruction of the Aircraft, or any
interruption or cessation of the use of the Aircraft for any reason (including
any force majeure and any act of a governmental or military authority); (10) any
merger or consolidation of Borrower or Guarantor into or with any other
corporation, or any sale, lease, or other transfer of any of the assets of
Borrower or Guarantor to any other Person or any change in the ownership of
Guarantor or Borrower or in the control of any such owner; (11) to the extent
permitted by law, any release or discharge, by operation of law, of Guarantor
from the performance or observance of any obligation, covenant, or agreement
contained in this Guarantee; and (12) any other condition or circumstance which
might otherwise constitute a legal or equitable discharge, release, or defense
of a surety or guarantor, or which might otherwise limit recourse against
Guarantor, including any discharge, release, defense, or limitation arising out
of any laws of the United States of America or any state thereof or any other
Government Entity having authority thereover which would exempt, modify, or
delay the due or punctual payment and performance of the obligations of
Guarantor hereunder (the obligations of Guarantor hereunder not being
dischargeable except by payment or performance). No failure or delay in
exercising any right under this Guarantee shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right of any Guaranteed
Party under this Guarantee or the Guaranteed Documents.

 

2



--------------------------------------------------------------------------------

(c) Guarantee of Payment and Performance. This Guarantee is a continuing
guarantee of payment and performance and not merely of collection, and Guarantor
waives any right to require that any action against Borrower or any other Person
or any collateral or security be taken or exhausted before action is taken
against Guarantor. No Guaranteed Party shall be required (1) to file suit or to
proceed to obtain or assert a claim against Borrower for the Obligations, (2) to
make any effort at collection of the Obligations from Borrower, (3) to foreclose
against or seek to realize upon any present or future security for the
Obligations, (4) to file suit or to proceed to obtain or assert a claim for
personal judgment against any other Person liable for the Obligations, or to
make any effort at collecting the Obligations from any such other Person, or to
exercise or assert any other right or remedy to which any Guaranteed Party is or
becomes entitled in connection with the Obligations or any security or other
guarantee therefor, or (5) to assert or to file any claim against the assets of
Borrower or any other guarantor or any other Person liable for the Obligations,
or any part thereof, either before or as a condition to enforcing Guarantor’s
liability under this Guarantee or to require Guarantor to pay or perform the
Obligations at any time thereafter.

(d) Waiver. Guarantor hereby waives diligence, presentment, demand, protest, and
notice of any kind whatsoever with respect to this Guarantee or the Obligations,
including (1) notice of acceptance of this Guarantee, notice of nonpayment or
nonperformance of any of the Obligations, and notice of a Default; (2) any
requirement to exhaust any remedies exercisable upon a default under any
Guaranteed Document or other agreement; (3) any notice of any sale, transfer, or
other disposition of any right or title to or interest in the Aircraft or any
part thereof; and (4) any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge, release, or defense of a guarantor or
surety or which might otherwise limit recourse against Guarantor.

(e) Termination. Guarantor’s obligations under this Section 1 shall terminate
(subject to reinstatement under Section 3) when the Obligations have been
irrevocably paid and performed in full.

2. Rights Limited to Guaranteed Parties. This Guarantee shall not create any
right in any Person except the Guaranteed Parties (and their permitted
successors and assigns), and shall not be construed in any respect to be a
contract in whole or in part for the benefit of any other Person.

3. Bankruptcy, etc. If at any time all or any part of any payment or performance
theretofore applied to any of the Obligations is or must be rescinded or
returned for any reason whatsoever (including the bankruptcy, insolvency, or
reorganization of Borrower), such Obligations shall, for purposes of this
Guarantee, to the extent rescinded or returned, be deemed to have continued in
existence, notwithstanding such application by any Guaranteed Party, and this
Guarantee shall continue to be effective or be reinstated, as the case may be,
as to such Obligations

 

3



--------------------------------------------------------------------------------

all as though such application by any Guaranteed Party had not been made. If an
event permitting the declaration of default under a Guaranteed Document exists
at any time, and such declaration of default is prevented by the pendency
against Borrower or any other Person of a case or proceeding under a bankruptcy
or insolvency law, then for purposes of this Guarantee and Guarantor’s
obligations hereunder, such Guaranteed Document shall be deemed to have been
declared in default with the same effect as if such Guaranteed Document had been
enforceable in accordance with the terms thereof, and Guarantor shall forthwith
pay the amounts due hereunder as specified by any Guaranteed Party, any interest
thereon, and any other amounts guaranteed hereunder, without further notice or
demand.

4. Subrogation. Guarantor hereby irrevocably and unconditionally waives any and
all rights it may have or obtain, by reason of the performance of the terms and
provisions of this Guarantee, to be subrogated to the rights and privileges of
any Guaranteed Party against Borrower, or against any collateral security or
guarantee or right of offset held by any Guaranteed Party for the payment of the
Obligations pursuant to the Guaranteed Documents or otherwise. No payment or
performance hereunder by Guarantor shall give rise to any claim of Guarantor
against any of the Guaranteed Parties; provided, that this sentence shall not
prevent Guarantor from being subrogated to any claim available to Borrower.

5. Amendments and Other Actions. Any Guaranteed Party may, in its discretion,
and without affecting Guarantor’s absolute, continuing, and unconditional
liability under this Guarantee, agree to amendments, modifications, or
supplements to the Guaranteed Documents, give or withhold consents, waivers, or
approvals, and exercise or refrain from exercising rights under the Guaranteed
Documents.

6. Assignment. Any Guaranteed Party may at any time sell, assign, transfer, or
otherwise dispose of its interest in all or any part of this Guarantee or the
Guaranteed Documents and in the property and interests subject hereto and
thereto, subject to any limitations and conditions thereon in any such
Guaranteed Document. To the extent of the interest acquired by it, any
purchaser, assignee, transferee, or other party so acquiring any Guaranteed
Party’s interest shall have the same rights as such assigning Guaranteed Party
hereby and shall be deemed and declared a “Guaranteed Party” hereunder.
Guarantor shall not assign any of its rights or obligations hereunder, including
any claim arising by subrogation.

7. Written Changes Only. No amendment, waiver, or consent under the terms of
this Guarantee shall be effective unless evidenced by an instrument in writing
signed by Guarantor and each Guaranteed Party.

8. Payments. All payments by Guarantor hereunder shall be made in the United
States in U.S. dollars and in immediately available funds, and otherwise as
provided in the Guaranteed Documents pursuant to which the relevant Obligations
are created. Section 9.3(a) of the Loan Agreement shall apply to payments made
by Guarantor hereunder, mutatis mutandis, as if references therein to “Borrower”
were references to Guarantor; provided, that the provisions of Section 9.3(a)
shall not be applied more than once with respect to any payment obligation of
Borrower that is paid by Guarantor hereunder.

 

4



--------------------------------------------------------------------------------

9. Expenses. The Guarantor further agrees to pay any and all expenses
(including, without limitation, all fees and disbursements of counsel) which are
reasonably incurred by any Guaranteed Party in successfully enforcing or
collecting any or all of the Obligations and/or successfully enforcing or
collecting under this Guarantee.

10. Representations, Warranties, and Covenants. Guarantor hereby represents,
warrants, and covenants to the Guaranteed Parties as follows:

(a) Organization; Qualification. Guarantor is a corporation validly existing and
in good standing under the Laws of Nevada, and has the corporate power and
authority to conduct the business in which it is currently engaged and to own or
hold under lease its properties and to enter into and perform its obligations
under this Guarantee. Guarantor is duly qualified to do business as a foreign
corporation in good standing in each jurisdiction in which the nature and extent
of the business conducted by it, or the ownership of its properties, requires
such qualification, except where the failure to be so qualified does not
constitute or would not give rise to a Materially Adverse Change to Guarantor

(b) Authorization; Compliance. The execution and delivery by Guarantor of, and
performance by Guarantor of its obligations under, this Guarantee has been duly
authorized by all necessary corporate action on the part of Guarantor.

(c) No Violation. Guarantor’s execution and delivery of, and performance of its
obligations under, this Guarantee do not (1) violate any provision of
Guarantor’s articles of incorporation or by-laws, (2) violate any Law applicable
to or binding on Guarantor, or (3) violate or constitute any default under, or
result in the creation of any Lien under, any lease, loan or other agreement to
which Guarantor is a party or by which Guarantor or any of its properties is
bound.

(d) Approvals. Guarantor’s execution and delivery of, and performance of its
obligations under, this Guarantee do not require the consent or approval of, the
giving of notice to, the registration with, the recording or filing of any
documents with, or the taking of any other action in respect of (1) any trustee
or other holder of any debt of Guarantor, or (2) any Government Entity.

(e) Valid and Binding Guarantee. This Guarantee has been duly authorized,
executed, and delivered by Guarantor and this Guarantee constitutes legal,
valid, and binding obligations of Guarantor enforceable against Guarantor in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, and other similar Laws affecting the rights of creditors
generally or by general principles of equity.

(f) No Litigation. Except as set forth in Guarantor’s Annual Report on Form
10-K, Quarterly Report on Form 10-Q or Current Report on Form 8-K filed with the
SEC on or prior to December 31, 2006, no action, claim or proceeding is now
pending or, to Guarantor’s Actual Knowledge, threatened, against Guarantor
before any Government Entity, that is reasonably likely to be determined
adversely to Guarantor and if determined adversely to Guarantor would result in
a Materially Adverse Change.

 

5



--------------------------------------------------------------------------------

11. Covenants. The Guarantor hereby covenants and agrees with each Guaranteed
Party that, from and after the date of this Guarantee until the Obligations are
irrevocably performed and paid in full:

(a) It will (i) preserve and maintain its legal existence and all of its
material rights, privileges and franchises, (ii) conduct its business in all
material respects in accordance with all applicable Laws and regulations binding
on it and its operations or assets, and (iii) promptly provide the Guaranteed
Parties with such financial and other information concerning its affairs as the
Guaranteed Parties or any of them, as the case may be, may from time to time
reasonably request in connection with the transactions contemplated by this
Guarantee and any other Operative Document.

(b) It shall provide to the Mortgagee, copies of its (x) audited financial
statements for its financial year ended as at December 31, 2006 and for each
financial year thereafter as soon as they are available but in any event not
later than 120 days after the close of the relevant period and (y) unaudited
financial statements for each quarterly period as soon as they are available but
in any event not later than sixty (60) days after the close of the relevant
period. Each financial statement provided hereunder shall have been prepared in
accordance with GAAP and each annual financial statement shall be accompanied by
a certificate of the Guarantor, signed by the principal financial officer of the
Guarantor, stating that, based on an examination sufficient to enable such
officer to make an informed statement, no Default under the Guaranteed Documents
exists or, if such is not the case, specifying such Default and its nature, when
it occurred and the steps being taken by Holdings with respect thereto.
Notwithstanding the foregoing to the contrary, so long as Guarantor is subject
to, and complying with, the reporting requirements under the Securities and
Exchange Act of 1934, Guarantor’s obligations under this Section 11(b) shall be
suspended.

(c) It shall maintain its corporate existence under and in compliance with all
applicable Laws, and it may not consolidate with or merge into another Person
under circumstances in which Guarantor is not the surviving corporation, unless:

(1) such Person is organized, existing, and in good standing under the Laws of
the United States, any state of the United States, or the District of Columbia;

(2) such Person executes and delivers to Mortgagee a duly authorized, legal,
valid and binding agreement, reasonably satisfactory in form and substance to
Mortgagee, containing an effective assumption by such Person of the due and
punctual performance and observance of each covenant, agreement, and condition
in this Guarantee to be performed or observed by the Guarantor; and

(3) such Person, immediately after giving effect to such transaction, shall have
a tangible net worth of not less than (aa) Guarantor’s tangible net worth
(determined in each case in accordance with GAAP) as of the Closing Date or (bb)
Guarantor’s tangible net worth (determined in each case in accordance with GAAP)
immediately prior to such transaction

 

6



--------------------------------------------------------------------------------

Upon any such consolidation or merger of Guarantor with any Person in accordance
with this Section 11(c), such Person will succeed to, and be substituted for,
and may exercise every right and power of, Guarantor under this Guarantee with
the same effect as if such Person had been named as “Guarantor” therein. No such
consolidation or merger shall have the effect of releasing Guarantor or such
Person from any of the obligations, liabilities, covenants, or undertakings of
Guarantor under this Guarantee. Guarantor shall provide written notice to
Mortgagee of any such consolidation or merger of Guarantor with any Person in
accordance with this Section 11(c) at least thirty (30) days’ prior to the
consummation thereof.

(c) At its own expense, it shall execute, acknowledge, and deliver (or shall
cause to be executed, acknowledged, and delivered) all such further agreements,
instruments, certificates, or other documents, and shall do and cause to be done
such further things, as any Guaranteed Party reasonably requests in connection
with the administration of, or to carry out more effectively the purposes of, or
to assure and confirm better to such Guaranteed Party the rights and benefits to
be provided under, this Guarantee.

 

  12. Governing Law; Submission to Jurisdiction; Venue; No Jury Trials.

(a) THIS GUARANTEE SHALL IN ALL RESPECTS BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY, AND PERFORMANCE,
WITHOUT REFERENCE TO ANY RULES RELATING TO CONFLICTS OF LAWS.

(b) GUARANTOR HEREBY IRREVOCABLY AGREES, ACCEPTS, AND SUBMITS ITSELF TO THE
NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK IN THE CITY
AND COUNTY OF NEW YORK AND OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW
YORK, IN CONNECTION WITH ANY LEGAL ACTION, SUIT, OR PROCEEDING WITH RESPECT TO
ANY MATTER RELATING TO OR ARISING OUT OF OR IN CONNECTION WITH THIS GUARANTEE.

(c) GUARANTOR HEREBY IRREVOCABLY CONSENTS AND AGREES TO THE SERVICE OF ANY AND
ALL LEGAL PROCESS, SUMMONS, NOTICES, AND DOCUMENTS OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH SUIT, ACTION, OR PROCEEDING MAY BE MADE BY DELIVERING COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, AT THE ADDRESS SET
FORTH PURSUANT TO SECTION 14. GUARANTOR HEREBY AGREES THAT SERVICE UPON IT, OR
ANY OF ITS AGENTS, IN EACH CASE IN ACCORDANCE WITH THIS SECTION 12(C), SHALL
CONSTITUTE VALID AND EFFECTIVE PERSONAL SERVICE UPON GUARANTOR, AND GUARANTOR
HEREBY AGREES THAT THE FAILURE OF ANY OF ITS AGENTS TO GIVE ANY NOTICE OF SUCH
SERVICE TO GUARANTOR SHALL NOT IMPAIR OR AFFECT IN ANY WAY THE VALIDITY OF SUCH
SERVICE ON GUARANTOR OR ANY JUDGMENT RENDERED IN ANY ACTION OR PROCEEDING BASED
THEREON.

 

7



--------------------------------------------------------------------------------

(d) GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE, OR OTHERWISE, IN
ANY LEGAL ACTION OR PROCEEDING BROUGHT HEREUNDER IN ANY OF THE ABOVE-NAMED
COURTS, THAT SUCH ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT
VENUE FOR THE ACTION OR PROCEEDING IS IMPROPER, OR THAT THIS GUARANTEE MAY NOT
BE ENFORCED IN OR BY SUCH COURTS.

(e) GUARANTOR HEREBY WAIVES ITS RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION IN ANY COURT IN ANY JURISDICTION BASED UPON OR ARISING OUT OF OR RELATING
TO THE OPERATIVE AGREEMENTS.

13. Integration. This Guarantee constitutes the entire agreement, and supersedes
all prior agreements and understandings, both written and oral, among Guarantor
and the Guaranteed Parties, with respect to the subject matter hereof.

14. Notices. All requests, demands, notices, and other communications hereunder
shall be in writing (including telecopies), shall be in English, shall be
effective on delivery, and shall be addressed as follows (or to such other
address as any such person shall designate by notice to each other such person):

if to Guarantor:

AirTran Holdings, Inc.

9955 AirTran Boulevard

Orlando, FL 32807

Attention: General Counsel

Fax: 407-318-5901

if to any Guaranteed Party:

to its address set forth in the Loan Agreement.

13. Severability. If any provision hereof shall be held invalid, illegal, or
unenforceable in any respect in any jurisdiction, then, to the extent permitted
by Law, (a) all other provisions hereof shall remain in full force and effect in
such jurisdiction, and (b) such invalidity, illegality, or unenforceability
shall not affect the validity, legality, or enforceability of such provision in
any other jurisdiction.

14. Performance. Guarantor’s performance of any or all of the Obligations shall,
for all purposes of the Guaranteed Documents, constitute performance by Borrower
of such Obligations.

[Remainder of Page Intentionally Blank.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has executed this Guarantee N[    ]AT.

 

AIRTRAN HOLDINGS, INC.   By:  

 

  Name:     Title:    



--------------------------------------------------------------------------------

Schedule I

to Guarantee

Guaranteed Parties

[HSH Nordbank AG, New York Branch]

[Norddeutsche Landesbank Gironzentrale]

[Natixis Transport Finance]

[Alliance & Leicester Commercial Bank plc]

[Landesbank Hessen-Thüringen Girozentrale]

Wells Fargo Bank Northwest, National Association,

in its individual capacity and as Mortgagee



--------------------------------------------------------------------------------

SCHEDULE I

TO

TRANSFER CERTIFICATE

 

1. Transferring Lender:

 

2. Transferee:

 

3. Transfer Date: The date on which the Transfer contemplated by this Transfer
Certificate is evidenced by registration of such Transfer on the Equipment Note
Register

Address for Notices and Accounts of Transferee for purposes of Schedule 1 to
Loan Agreement:

 

Address:

  

Account:

 

ExhC-4



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF HOLDINGS GUARANTEE

[ATTACHED HERETO]

 

ExhC-1



--------------------------------------------------------------------------------

SCHEDULE 1

ACCOUNTS; ADDRESSES

 

BORROWER   

Address:

  

Account:

AirTran Airways, Inc.    *** 9955 AirTran Blvd    Orlando, Florida 32827    Att:
General Counsel    Fax: ***    LENDERS   

Address:

  

Account:

HSH Nordbank AG, New York Branch    *** 230 Park Avenue    New York, New York
10169-0005    Attn: Mr. Eric Dollman    Tel: ***    Email: ***    Norddeutsche
Landesbank Girozentrale    Ship and Aircraft Finance Department    *** Contact
Person: Claudia Ziemer/ Gerda    Hoellerer    Friedrichswall 10    30159
Hannover    Germany    Tel: ***    Fax: ***   

--------------------------------------------------------------------------------

***

Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended. Page 7 of 13 pages
containing information redacted pursuant to a request for confidential
treatment.

 

SCH1-1



--------------------------------------------------------------------------------

Landesbank Hessen-Thüringen Girozentrale    *** Neue Mainzer Str. 52-58   
D-60311 Frankfurt    Germany    Attention: Kai Doermann    e-mail: ***   
Alliance & Leicester Commercial Finance plc    *** Head of Corporate
Administration    298 Deansgate    Manchester    M3 4HH    Tel: ***    Fax: ***
   e-mail: ***    With a copy to    Head of Aviation    3rd Floor, 120 New
Cavendish St, London    W1W 6XX    Tel: ***    Fax: ***    e-mail: ***   

--------------------------------------------------------------------------------

***

Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended. Page 8 of 13 pages
containing information redacted pursuant to a request for confidential
treatment.

 

SCH1-2



--------------------------------------------------------------------------------

Natixis Transport Finance    *** 45 rue Saint Dominique    75007 Paris    BP 4
   75060 Paris Cedex 02    Contact Persons: Marc Bourgade/ Alexis Fékété    Tel:
***    Fax: ***    e-mail: ***    For Operational/Administrative Matters:   
Contact Persons: Josiane Vimond / Patricia Addelisse    Tel: ***    Fax: ***   
e-mail: ***    Copy to:    Frédérique Teston / Bénédicte Bedaine    Tel: ***   
Fax: ***    e-mail: ***    WFB/MORTGAGEE   

Address:

  

Account:

Wells Fargo Bank Northwest, N.A.    *** 299 South Main Street, 12th Floor   
MAC: U1228-120    Salt Lake City, UT 84111    Attention: Corporate Trust
Department    Fax: ***   

--------------------------------------------------------------------------------

***

Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended. Page 9 of 13 pages
containing information redacted pursuant to a request for confidential
treatment.

 

SCH1-3



--------------------------------------------------------------------------------

SCHEDULE 2

COMMITMENTS; TRANSACTION EXPENSES LIMIT

1. Commitments.

The following sets forth the amount of the secured loans to be provided by the
Lenders in respect of each Aircraft.

 

Lender

   Commitment for the Aircraft Scheduled to be Delivered:      February 2007  
May 2007   June 2007  

1st Quarter

2008

  April 2008   2nd Quarter
2008

HSH Nordbank AG New York Branch

     ***     ***    

Norddeutsche Landesbank Girozentrale

             ***

Natixis Transport Finance

   ***         ***  

Alliance & Leicester Commercial Finance plc

       ***      

Landesbank Hessen-Thüringen Girozentrale

     ***        

Aggregate Commitment

   ***   ***   ***   ***   ***   ***

--------------------------------------------------------------------------------

***

Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended. Page 10 of 13 pages
containing information redacted pursuant to a request for confidential
treatment.

 

SCH2-1



--------------------------------------------------------------------------------

The Commitments stated herein shall be the Original Amount on the Equipment
Notes to be issued in connection with the secured loan of each such Aircraft on
the Applicable Closing Dates. In any event, the aggregate Original Amount of all
such Equipment Notes related to any such Aircraft shall not exceed the
applicable aggregate Commitment.

The aggregate Commitment in respect of an Aircraft shall be reduced by an amount
equal to *** if such Aircraft does not have installed thereon winglets or
following the Applicable Lenders’ receipt from Borrower of a No Winglet Notice
pursuant to Section 2.6 of the Loan Agreement with respect to such Aircraft.
Each such Lender’s Commitment in respect of any such Aircraft referred to in the
prior sentence shall be reduced ratably in proportion to the amount that such
Lender’s Commitment in respect of such Aircraft bears to the sum of the
Commitments of all such Lenders (as reduced as aforesaid in this paragraph) in
respect of such Aircraft.

2. Transaction Expenses Limit.

With respect to Borrower’s obligations under Section 4.1 of the Loan Agreement,
it is agreed that such obligations of Borrower, as such obligations relate to
the fees of outside counsel for the Lenders incurred by the Lenders in
connection with the negotiation and preparation of the Loan Agreement and the
other documents or forms of documents contemplated thereby, and in connection
with each Closing contemplated to occur by the Loan Agreement, shall be
consistent with the amounts referenced in that certain email from Lender’s
counsel to Borrower’s Advisor.

--------------------------------------------------------------------------------

***

Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended. Page 11 of 13 pages
containing information redacted pursuant to a request for confidential
treatment.

 

SCH2-2



--------------------------------------------------------------------------------

SCHEDULE 3

PERMITTED COUNTRIES

 

Australia    Japan Austria    Luxembourg Belgium    Mexico* Canada   
Netherlands Chile    New Zealand China*    Norway Denmark    Portugal Finland   
Singapore France    South Korea Germany    Spain Iceland    Sweden India*   
Switzerland Ireland    United Kingdom Italy   

--------------------------------------------------------------------------------

* Subject to Applicable Lenders’ prior written consent not to be unreasonably
withheld, delayed or conditioned.

 

SCH3-1



--------------------------------------------------------------------------------

SCHEDULE 4

SCHEDULED DELIVERY MONTHS

 

MSN

 

Scheduled Delivery Month

35788   February 2007 33933   May 2007 36091   June 2007 36716   1Q 2008* 33944
  April 2008 36720   2Q 2008*

--------------------------------------------------------------------------------

* Scheduled Delivery Month within such calendar quarter to be determined by
Airframe Manufacturer twelve (12) months prior to the scheduled delivery date.

 

SCH4-1



--------------------------------------------------------------------------------

SCHEDULE 5A

AMORTIZATION SCHEDULE (WINGLETS)

 

No   

Date

  

Principal Payment

  

Outstanding

0       ***    *** 1          2          3          4          5          6   
      7          8          9          10          11          12          13   
      14          15          16          17          18          19          20
         21          22          23          24          24         

--------------------------------------------------------------------------------

***

Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended. Page 12 of 13 pages
containing information redacted pursuant to a request for confidential
treatment.

 

SCH5A-1



--------------------------------------------------------------------------------

SCHEDULE 5B

AMORTIZATION SCHEDULE (NO WINGLETS)

 

No   

Date

  

Principal Payment

  

Outstanding

0       ***    *** 1          2          3          4          5          6   
      7          8          9          10          11          12          13   
      14          15          16          17          18          19          20
         21          22          23          24          24         

--------------------------------------------------------------------------------

***

Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended. Page 13 of 13 pages
containing information redacted pursuant to a request for confidential
treatment.

 

SCH5B-1